EXHIBIT 10.1

 

POST-PETITION CREDIT AGREEMENT

AMONG

MISSISSIPPI CHEMICAL CORPORATION

AND

THE BANKS PARTY HERETO

AND

HARRIS TRUST AND SAVINGS BANK,

as DIP Agent

Dated as of May 16, 2003

--------------------------------------------------------------------------------

TABLE OF CONTENTS

MISSISSIPPI CHEMICAL CORPORATION

POST-PETITION CREDIT AGREEMENT

 

SECTION 1.

 

THE DIP CREDIT AND SWING LINE

1

       

Section 1.1.

 

The Dip Credit

1

Section 1.2.

 

Swingline Loans under the Revolving Credit

2

Section 1.3.

 

Interest Rates

3

Section 1.4.

 

Letters of Credit

4

Section 1.5.

 

Reimbursement Obligation

5

Section 1.6.

 

Manner of Borrowing DIP Loans and Swingline Loans

5

Section 1.7.

 

Participation in L/Cs

6

Section 1.8.

 

Capital Adequacy

7

       

SECTION 2.

 

THE COLLATERAL

7

       

Section 2.1.

 

Security

7

Section 2.2.

 

Perfection of Security Interests

8

Section 2.3.

 

Receivables and Inventory Collections

9

Section 2.4.

 

Cash Collateral Account

9

Section 2.5.

 

Rights of DIP Agent

9

Section 2.6.

 

Performance by DIP Agent of Debtor's Post-Petition Obligations

10

Section 2.7.

 

DIP Agent's Appointment as Attorney-in-Fact

10

       

SECTION 3.

 

THE NOTES, FEES, PREPAYMENTS, TERMINATIONS AND

     

APPLICATION OF PAYMENTS

12

       

Section 3.1.

 

The Notes

12

Section 3.2.

 

Commitment Fee

12

Section 3.3.

 

Agent's Fees

13

Section 3.4.

 

Prepayments of Loans

13

Section 3.5.

 

Revolving Credit Termination

15

Section 3.6.

 

Place and Application of Payments

15

Section 3.7.

 

Facility Fee

16

       

SECTION 4.

 

DEFINITIONS

16

       

Section 4.1.

 

Certain Definitions

16

Section 4.2.

 

Accounting Terms

31

       

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

31

       

Section 5.1.

 

Organization and Qualification; Non-Contravention

31

Section 5.2.

 

Financial Reports

31

Section 5.3.

 

Litigation; Tax Returns; Approvals

32

Section 5.4.

 

Regulation U

32

Section 5.5.

 

No Default

32

Section 5.6.

 

ERISA

32

Section 5.7.

 

Debt and Security Interests

32

Section 5.8.

 

Subsidiaries

33

Section 5.9.

 

Accurate Information

33

Section 5.10.

 

Enforceability

33

Section 5.11.

 

Restrictive Agreements

33

Section 5.12.

 

No Violation of Law

33

Section 5.13.

 

No Default Under Other Agreements

33

Section 5.14.

 

Status Under Certain Laws

34

Section 5.15.

 

Pari Passu

34

Section 5.16.

 

Organization and Qualification of the Guarantors

34

Section 5.17.

 

Interim Financing Order

34

Section 5.18.

 

Super-Priority Administrative Expense

34

       

SECTION 6.

 

CONDITIONS PRECEDENT

35

       

Section 6.1.

 

Conditions of Initial Extension of Credit

35

Section 6.2.

 

Each Extension of Credit

37

       

SECTION 7.

 

COVENANTS

37

       

Section 7.1.

 

Maintenance of Property

37

Section 7.2.

 

Taxes

38

Section 7.3.

 

Maintenance of Insurance

38

Section 7.4.

 

Financial Reports

38

Section 7.5.

 

Inspection

40

Section 7.6.

 

Consolidation and Merger

40

Section 7.7.

 

Transactions with Affiliates

40

Section 7.8.

 

Dividends and Certain Other Restricted Payments

41

Section 7.9.

 

Liens

41

Section 7.10.

 

Borrowings and Guaranties

42

Section 7.11.

 

Investments, Loans and Advances

43

Section 7.12.

 

Sale of Property

44

Section 7.13.

 

Notice of Suit or Adverse Change in Business or Default

44

Section 7.14.

 

ERISA

44

Section 7.15.

 

Use of Proceeds

44

Section 7.16.

 

Compliance with Laws, etc.

45

Section 7.17.

 

Sale and Leaseback Transactions

45

Section 7.18.

 

Fiscal Quarters

45

Section 7.19.

 

New Subsidiaries

45

Section 7.20.

 

Minimum EBITDA

45

Section 7.21.

 

Capital Expenditures

45

Section 7.22.

 

No Restrictions on Subsidiaries

45

Section 7.23.

 

Maintenance of Subsidiaries

45

Section 7.24.

 

Chapter 11 Claims

46

Section 7.25.

 

Assets Purchases, Executory Contracts, Pre-Petition Debt and Payments

     

   Outside the Ordinary Course of Business

46

Section 7.26.

 

Limitation on Restrictions on Subsidiary Distributions

46

Section 7.27.

 

The Budget

46

SECTION 8.

 

EVENTS OF DEFAULT AND REMEDIES

47

       

Section 8.1.

 

Definitions

47

Section 8.2.

 

Consequences of Event of Default

49

Section 8.3.

 

Relief from Stay

50

       

SECTION 9.

 

THE AGENT

50

       

Section 9.1.

 

Appointment and Powers

50

Section 9.2.

 

Powers

50

Section 9.3.

 

General Immunity

50

Section 9.4.

 

No Responsibility for Loans, Recitals, etc.

50

Section 9.5.

 

Right to Indemnity

51

Section 9.6.

 

Action Upon Instructions of Banks

51

Section 9.7.

 

Employment of Agents and Counsel

51

Section 9.8.

 

Reliance on Documents; Counsel

51

Section 9.9.

 

May Treat Payee as Owner

51

Section 9.10.

 

Agents' Reimbursement

51

Section 9.11.

 

Rights as a Bank

52

Section 9.12.

 

Bank Credit Decision

52

Section 9.13.

 

Resignation of Agent

52

Section 9.14.

 

Duration of Agency

52

Section 9.15.

 

Authorization to Release Liens and Limit Amount of Certain Claims

52

       

SECTION 10.

 

GUARANTEE

53

       

Section 10.1.

 

Guarantee

53

Section 10.2.

 

Right of Contribution

53

Section 10.3.

 

No Subrogation

54

Section 10.4.

 

Amendments, Etc. with Respect to the Borrower Obligations

54

Section 10.5.

 

Guarantee Absolute and Unconditional

54

Section 10.6.

 

Reinstatement

55

Section 10.7.

 

Payments

55

       

SECTION 11.

 

MISCELLANEOUS

56

       

Section 11.1.

 

Amendments and Waivers

56

Section 11.2.

 

Waiver of Rights

56

Section 11.3.

 

Several Obligations

56

Section 11.4.

 

Non-Business Day

57

Section 11.5.

 

Documentary Taxes

57

Section 11.6.

 

Representations

57

Section 11.7.

 

Notices

57

Section 11.8.

 

Costs and Expenses; Indemnity

57

Section 11.9.

 

Counterparts

58

Section 11.10.

 

Successors and Assigns; Governing Law; Entire Agreement

59

 

Section 11.11.

 

No Joint Venture

59

Section 11.12.

 

Severability

59

Section 11.13.

 

Table of Contents and Headings

59

Section 11.14.

 

Sharing of Payments

59

Section 11.15.

 

Jurisdiction; Venue; Waiver of Jury Trial

59

Section 11.16.

 

Participants

60

Section 11.17.

 

Assignment of Loans and Commitments by Banks

60

Section 11.18.

 

Disclosure

60

Section 11.19.

 

No Modification; No Discharge; Survival of Claims

60

Section 11.20.

 

Pre-Petition Loan Documents

61

Section 11.21.

 

Bankruptcy Code Waivers

61

Section 11.22.

 

Validation of Liens

61

       

Signature Page

   

62

Exhibit A

-

Revolving Credit Note

 

Exhibit B

-

Application and Agreement for Letter of Credit

 

Exhibit C

-

Schedule of Subsidiaries

 

Exhibit D

-

Compliance Certificate

 

Exhibit E

-

Farmland MissChem Project Contingent Obligations

 

Exhibit F

-

Borrowing Base Report

 

Exhibit G

-

Interim Financing Order

 

Exhibit H

-

Borrowing Certificate

 

Exhibit I

-

Excess Collateral Availability Requirement

 

Exhibit J

-

Executory Contracts to be Assumed

                 

SCHEDULE 5.3.

-

Litigation

 

SCHEDULE 7.20

-

Minimum Required EBITDA

 

SCHEDULE 7.21

-

Maximum Permitted Capital Expenditures

 

SCHEDULE 7.22

-

Existing Restrictions

 

--------------------------------------------------------------------------------

MISSISSIPPI CHEMICAL CORPORATION

Post-Petition Credit Agreement

          This Post-Petition Credit Agreement, dated as of May 16, 2003, is by
and among Mississippi Chemical Corporation, a Mississippi corporation (the
"Borrower"), as debtor and debtor-in-possession in a case pending under
Chapter 11 of the Bankruptcy Code, and each of the parties executing this
Agreement under the heading "Guarantors" (each a "Guarantor" and collectively
the "Guarantors"), each as debtor and debtor-in-possession in a case pending
under Chapter 11 of the Bankruptcy Code, (the Borrower and the Guarantors, each
a "Debtor" and collectively the "Debtors"), each of which Guarantors is a debtor
and debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy
Code (the cases of the Borrower and the Guarantors, each a "Chapter 11 Case" and
collectively the "Chapter 11 Cases"), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(individually a "Bank" and collectively the "Banks"), Harris Trust and Savings
Bank, individually ("Harris") and as administrative and collateral agent for the
Banks (in such capacity, the "DIP Agent").

Witnesseth:

          Whereas, on May 15, 2003 (the "Petition Date") the Borrower and the
Guarantors have filed voluntary petitions with the United States Bankruptcy
Court for the Southern District of Mississippi initiating the Chapter 11 Cases
and have continued in possession of their assets and the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

          Whereas, the Borrower owns, directly or indirectly, all of the issued
and outstanding capital stock or other equity interests of each of the
Guarantors;

          Whereas, the Borrower and the Guarantors have requested that the Banks
enter into certain financing arrangements with the Borrower pursuant to which
the Banks may make loans and provide other financial accommodations to the
Borrower;

          Whereas, the Banks are willing to make such loans and advances and
provide such financial accommodations on the terms and conditions set forth
herein.

          Now, Therefore, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

Section 1.          The DIP Credit and Swing Line.

          Section 1.1.     The DIP Credit

. (a) Subject to all of the terms and conditions hereof, the Banks agree,
severally and not jointly, to extend a revolving credit facility (the "DIP
Credit") to the Borrower which may be utilized by the Borrower in the form of
loans (individually a "DIP Loan" and collectively the "DIP Loans") and L/Cs (as
hereinafter defined). The aggregate principal amount of all Loans (as
hereinafter defined) plus the maximum amount available for drawing under all
L/Cs and the aggregate principal amount of all unpaid Reimbursement Obligations
(as hereinafter defined) at any time outstanding (collectively the "DIP
Obligations") may not exceed the lesser of the Borrowing Base, as most recently
computed, and the sum of the DIP Commitments (as hereinafter defined) at any
time. The DIP Credit shall be available to the Borrower, and may be availed of
by the Borrower from time to time, be repaid (subject to the restrictions on
prepayment set forth herein) and used again, during the period from the date
hereof to and including the Termination Date, at which time the entire
outstanding principal amount of all DIP Obligations, together with all accrued
and unpaid interest thereon, shall be due and payable.



          (b)      The respective maximum aggregate principal amounts of the DIP
Credit at any one time outstanding during each period specified below and the
percentage (the "Commitment Percentage") of the DIP Credit available at any time
which each Bank by its acceptance hereof severally agrees to make available to
the Borrower are as follows (collectively, the "DIP Commitments" and
individually, a "DIP Commitment"):

 

EXCESS

     

COMMITMENT

ALL

   

PERIOD

OTHER TIME

         

Harris Trust and Savings Bank

$11,320,312.50

$10,565,625.00

30.1875000%

Avenue Special Situations Fund II, L.P.

$  6,468,750.00

$  6,037,500.00

17.2500000%

SPCP Group, L.L.C.

$  5,841,222.15

$  5,451,807.34

15.5765924%

President and Fellows of Harvard College

$  5,841,222.15

$  5,451,807.34

15.5765924%

Banc of America Strategic Solutions, Inc.

$  3,281,250.00

$  3,062,500.00

8.7500000%

Morgan Stanley Senior Funding

$  2,872,243.19

$  2,680,760.31

7.6593152%

ABN AMRO Bank N.V.

$  1,875,000.00

$  1,750,000.00

5.0000000%

                    Total

$37,500,000.00

$35,000,000.00

100%

          (c)     Each Borrowing under the DIP Credit shall be made by each Bank
in an amount equal to its Commitment Percentage of the amount of such Borrowing.
Each Borrowing under the DIP Credit (other than Borrowings of Swingline Loans)
shall be in an amount not less than $2,500,000 or such greater amount which is
an integral multiple of $500,000.

          Section 1.2.     Swingline Loans under the DIP Credit

.     (a) Swingline Commitment. Subject to the terms and conditions hereof and
in reliance on the obligations of the Banks to Harris under this Section 1.2,
Harris agrees to advance one or more swingline loans (each a "Swingline Loan")
to the Borrower from time to time before the Termination Date on a revolving
basis up to $15,000,000 in aggregate principal amount at any time outstanding;
provided that Harris shall have no obligation to advance any Swingline Loan if
the Total Outstandings would thereby exceed the lesser of the Borrowing Base, as
most recently computed, and the sum of the DIP Commitments then in effect. All
Swingline Loans will bear interest as provided in Section 1.3 hereof. Swingline
Loans may be repaid and their principal amount reborrowed before the Termination
Date, subject to the terms and conditions hereof. Each Swingline Loan shall have
a maturity of up to the seventh day after such Swingline Loan was made. No more
than 5 Swingline Loans may be outstanding at any time.



          (b)     Refunding Loans. In its sole and absolute discretion, Harris
may at any time, on behalf of the Borrower (which hereby irrevocably authorizes
Harris to act on its behalf for such purpose), request each Bank to make a DIP
Loan in an amount equal to such Bank's Commitment Percentage of the amount of
the Swingline Loans outstanding on the date such notice is given. Unless any of
the conditions of Section 6.2 are not fulfilled on such date, each Bank shall
make the proceeds of its requested DIP Loan available to Harris, in immediately
available funds, at the principal office of Harris in Chicago, Illinois, before
12:00 Noon (Chicago time) on the Business Day following the day such notice is
given. The proceeds of such DIP Loans shall be immediately applied to repay the
outstanding Swingline Loans. The Borrower authorizes Harris to charge the
Borrower's accounts with Harris (up to the amount available in such accounts) to
pay the amount of any such outstanding Swingline Loans to the extent amounts
received from the Banks are not sufficient to repay in full such Swingline
Loans.

          (c)     Participations. If any Bank refuses or otherwise fails to make
a DIP Loan when requested by Harris pursuant to Section 1.2(b) above (because
the conditions in Section 6.2 are not satisfied or otherwise), such Bank will,
by the time and in the manner such DIP Loan was to have been funded to Harris,
purchase from Harris an undivided participating interest in the outstanding
Swingline Loans in an amount equal to its Commitment Percentage of the aggregate
principal amount of Swingline Loans that were to have been repaid with such DIP
Loans. Each Bank that so purchases a participation in a Swingline Loan shall
thereafter be entitled to receive its Commitment Percentage of each payment of
principal received on the Swingline Loan and of interest received thereon
accruing from the date such Bank funded to Harris its participation in such
Loan. The obligation of the Banks to Harris shall be absolute and unconditional
and shall not be affected or impaired by any Event of Default or Potential
Default which may then be continuing hereunder.

          Section 1.3.     Interest Rates

. (a) The principal amount of the Loans and Reimbursement Obligations
outstanding from time to time shall bear interest (computed on the basis of a
year of 365/366 days and actual days elapsed) on the unpaid principal amount
thereof until maturity (whether by acceleration, upon prepayment or otherwise)
at a rate per annum equal to the sum of the Base Rate from time to time in
effect plus four percent (4%), payable monthly in arrears on the last day of
each calendar month, commencing on May 31, 2003, and at maturity (whether by
acceleration, upon prepayment or otherwise).



          (b)     If any Event of Default shall have occurred, all Loans and
Reimbursement Obligations shall bear interest from the date such Event of
Default occurred, payable on demand, at a rate per annum equal to the sum of 2%
plus the rate per annum (computed on the basis of a year of 365/366 days and
actual days elapsed) otherwise applicable to such Loans and Reimbursement
Obligations under Section 1.3(a) hereof.

          Section 1.4.     Letters of Credit

. (a) Subject to all the terms and conditions hereof, satisfaction of all
conditions precedent to borrowing under this Agreement and so long as no
Potential Default or Event of Default is in existence, at the Borrower's request
Harris may in its discretion issue letters of credit (an "L/C" and collectively
the "L/Cs") for the account of the Borrower subject to availability under the
DIP Credit, and the Banks hereby agree to participate therein as more fully
described in Section 1.7 hereof. Each L/C shall be issued pursuant to an
application for letter of credit (the "L/C Agreement") in the form of Exhibit B
hereto. The L/Cs shall consist of standby and commercial letters of credit in an
aggregate face amount not to exceed $10,000,000. Each L/C shall have an expiry
date not more than one year from the date of issuance thereof (but in no event
later than the Maturity Date). The amount available to be drawn under each L/C
issued pursuant hereto shall be deducted from the credit otherwise available
under the Revolving Credit. In consideration of the issuance of L/Cs the
Borrower agrees to pay Harris for the benefit of the Banks a fee (the "L/C
Participation Fee") in the amount per annum equal to four percent (4%) (computed
on the basis of a 360-day year and actual days elapsed) of the face amount for
each L/C issued for the account of the Borrower hereunder. In addition, the
Borrower shall pay Harris (x) a fee (the "L/C Issuance Fee") in the amount per
annum equal to (i) for standby L/Cs, one-quarter of one percent (0.25%) of the
stated amount of each standby L/C issued hereunder and (ii) for commercial L/Cs,
the customary issuance fees for commercial L/Cs as may be established by Harris
from time to time, and (y) such drawing, negotiation, amendment and other
administrative fees in connection with each L/C as may be established by Harris
from time to time (the "L/C Administrative Fee"). All L/C Issuance Fees and L/C
Participation Fees shall be payable monthly in arrears on the last day of each
month commencing May 31, 2003 and on the Termination Date, and all L/C
Administrative Fees shall be payable on the date of issuance of each L/C
hereunder and on the date required by Harris.



          (b)     Notwithstanding anything contained in any L/C Agreement to the
contrary: (i) the Borrower shall pay fees in connection with each L/C as set
forth in Section 1.4(a) hereof, (ii) except as otherwise provided in
Section 3.4(b) hereof and Section 3.6(b) hereof, before the occurrence of a
Potential Default or an Event of Default, Harris will not call for the funding
by the Borrower of any amount under an L/C issued for the Borrower's account, or
for any other form of collateral security for the Borrower's obligations in
connection with such L/C, before being presented with a drawing thereunder, and
(iii) if Harris is not timely reimbursed for the amount of any drawing under an
L/C on the date such drawing is paid, the Borrower's obligation to reimburse
Harris for the amount of such drawing shall bear interest as specified in
Section 1.3(b) hereof. If Harris issues any L/C with an expiration date that is
automatically extended unless Harris gives written notice that the expiration
date will not so extend beyond its then scheduled expiration date, Harris will
give such written notice of non-renewal before the time necessary to prevent
such automatic extension if before such required notice date (i) the expiration
date of such L/C if so extended would be more than one year from the then
scheduled expiration date of such L/C or after the Maturity Date, (ii) the DIP
Commitments have been terminated, or (iii) an Event of Default exists and the
Required Banks have given Harris instructions not to so permit the extension of
the expiration date of such L/C.

          (c)     The DIP Agent shall give prompt telephone, telex, or telecopy
notice to each Bank of each issuance of, or amendment to, an L/C specifying the
effective date of the L/C or amendment, the amount, the beneficiary, and the
expiration date of the L/C, in each case as established originally or through
the relevant amendment, as applicable, the account party or parties for the L/C,
each Bank's pro rata participation in such L/C and whether the DIP Agent has
classified the L/C as a commercial, performance, or financial letter of credit
for regulatory reporting purposes.

          Section 1.5.     Reimbursement Obligation

.  The Borrower is obligated, and hereby unconditionally agrees, to pay in
immediately available funds to Harris for the account of Harris and the Banks
who are participating in L/Cs pursuant to Section 1.7 hereof the face amount of
each draft drawn and presented under an L/C issued by Harris hereunder for the
Borrower's account (the obligation of the Borrower under this Section 1.5 with
respect to any amounts drawn under any L/C is a "Reimbursement Obligation"). If
at any time the Borrower fails to pay any Reimbursement Obligation when due, the
Borrower shall be deemed to have automatically requested a DIP Loan from the
Banks hereunder, as of the maturity date of such Reimbursement Obligation, the
proceeds of which Loan shall be used to repay such Reimbursement Obligation.
Such Loan shall only be made if all of the conditions precedent set forth in
Section 6.2 of this Agreement have been satisfied. If such Loan is not made by
the Banks for any reason, the unpaid amount of such Reimbursement Obligation
shall be due and payable to Harris for the pro rata benefit of the Banks upon
demand and shall bear interest at the rate of interest specified in
Section 1.3(a), unless an Event of Default has occurred then the rate of
interest specified in Section 1.3(b) hereof.



          Section 1.6.  Manner of Borrowing DIP Loans and Swingline Loans

. (a) The Borrower shall give telephonic, telex or telecopy notice to the DIP
Agent (which notice, if telephonic, shall be promptly confirmed in writing) no
later than (i) 12:00 Noon (Chicago time) on the date the Banks are requested to
make each DIP Loan, and (ii) 12:00 Noon (Chicago time) on the date the Borrower
requests the DIP Agent to make a Swingline Loan hereunder. Each such notice
shall be irrevocable and shall specify the date of the Borrowing requested
(which shall be a Business Day), and the amount of such Borrowing; provided,
that in no event shall the principal amount of any requested DIP Loan plus the
aggregate principal or face amount, as appropriate, of all Loans, L/Cs, and
unpaid Reimbursement Obligations outstanding hereunder exceed the lesser of the
Borrowing Base, as most recently computed, and the DIP Commitments as such
amounts may be reduced pursuant to Section 3.5 of this Agreement. The Borrower
agrees that the DIP Agent may rely on any such telephonic, telex or telecopy
notice given by any person who the DIP Agent reasonably believes is authorized
to give such notice without the necessity of independent investigation and in
the event any notice by such means conflicts with the written confirmation, such
notice shall govern if the DIP Agent or any Bank has acted in reliance thereon.
The DIP Agent shall, on the day any such notice is received by it, give prompt
telephonic, telex or telecopy (if telephonic, to be confirmed in writing within
one Business Day) notice of the receipt of notice from the Borrower hereunder to
each of the Banks.



          (b)     Subject to the provisions of Section 6 hereof, the proceeds of
each Borrowing of DIP Loans and of each Swingline Loan shall be made available
to the Borrower at the principal office of the DIP Agent in Chicago, Illinois,
by depositing immediately available funds into an account maintained by the
Borrower with the DIP Agent, on the date such Borrowing is requested to be made,
except to the extent such Borrowing represents (i) a refinancing of a
Reimbursement Obligation, in which case the proceeds of such Borrowing shall be
applied to the payment of the relevant unpaid Reimbursement Obligation, or (ii)
a refunding loan, in which case the proceeds of such Borrowing shall be applied
to the payment of the relevant Swingline Loans pursuant to Section 1.2(b)
hereof. Not later than 3:00 p.m. Chicago time, on the date specified for any
Borrowing of DIP Loans to be made hereunder, each Bank shall make its Loan
comprising part of such Borrowing available to the Borrower in immediately
available funds at the principal office of the DIP Agent, except as otherwise
provided above with respect to paying any outstanding Reimbursement Obligation
or Swingline Loan.

          (c)     Unless the DIP Agent shall have been notified by a Bank prior
to the date of a DIP Loan to be made by such Bank (which notice shall be
effective upon receipt) that such Bank does not intend to make the proceeds of
such DIP Loan available to the DIP Agent, the DIP Agent may assume that such
Bank has made such proceeds available to the DIP Agent on such date and the DIP
Agent may in reliance upon such assumption (but shall not be required to) make
available to the Borrower a corresponding amount. If such corresponding amount
is not in fact made available to the DIP Agent by such Bank, the DIP Agent shall
be entitled to receive such amount on demand from such Bank (or, if such Bank
fails to pay such amount forthwith upon such demand, to recover such amount,
together with interest thereon at the rate otherwise applicable thereto under
Section 1.3 hereof, from the Borrower) together with interest thereon in respect
of each day during the period commencing on the date such amount was made
available to the Borrower and ending on the date the DIP Agent recovers such
amount, at a rate per annum equal to the effective rate charged to the DIP Agent
for overnight Federal funds transactions with member banks of the Federal
Reserve System for each day, as determined by the DIP Agent (or, in the case of
a day which is not a Business Day, then for the preceding Business Day) (the
"Fed Funds Rate"). Nothing in this Section 1.6(c) shall be deemed to permit any
Bank to breach its obligations to make DIP Loans under the Revolving Credit, or
to limit the Borrower's claims against any Bank for such breach.

          Section 1.7.     Participation in L/Cs

. (a) Each of the Banks will acquire, without recourse, representation or
warranty, a risk participation in each L/C upon the issuance thereof ratably in
accordance with its Commitment Percentage. In the event any Reimbursement
Obligation is not immediately paid by the Borrower pursuant to Section 1.5
hereof, each Bank will pay to Harris funds in an amount equal to such Bank's
Commitment Percentage of the unpaid amount of such Reimbursement Obligation. If
the Banks fund Harris with respect to any Reimbursement Obligation that is not
paid when due by the Borrower as described above, all of the Banks may elect to
treat such funding as additional DIP Loans to the Borrower hereunder rather than
a purchase of participations by the Banks in the related L/Cs held by Harris.
The obligation of the Banks to Harris under this Section 1.7 shall be absolute
and unconditional and shall not be affected or impaired by any Event of Default
or Potential Default which may then be continuing hereunder. Harris shall notify
each Bank by telephone of its Commitment Percentage of such unpaid Reimbursement
Obligation. If such notice has been given to each Bank by 12:00 Noon, Chicago
time, each Bank agrees to put Harris in immediately available and freely
transferable funds on the same Business Day. Funds shall be so made available at
the account designated by Harris in such notice to the Banks. Upon the election
by the Banks to treat such funding as additional DIP Loans hereunder and payment
by each Bank, such Loans shall bear interest in accordance with Section 1.3(a)
hereof. Harris shall share with each Bank its Commitment Percentage of each
payment of a Reimbursement Obligation (whether of principal or interest) and any
L/C Participation Fee payable by the Borrower. Any such amount shall be promptly
remitted to the Banks when and as received by Harris from the Borrower. The L/C
Issuance Fee and L/C Administration Fee shall be solely for Harris' account and
shall not be shared by the other Banks.



          (b)     The Banks shall, ratably in accordance with their respective
Commitment Percentages, indemnify Harris (to the extent not reimbursed by the
Borrower) against any cost, expense (including reasonable counsel fees and
disbursements), claim, demand, action, loss or liability (except such as result
from Harris' gross negligence or willful misconduct) that Harris may suffer or
incur in connection with any L/C. The obligations of the Banks under this
Section 1.7(b) and all other parts of this Section 1.7 shall survive termination
of this Agreement and of all L/C Agreements, and all drafts or other documents
presented in connection with drawings thereunder.

          Section 1.8.     Capital Adequacy

. If, after the date hereof, any Bank or the DIP Agent shall have determined in
good faith that the adoption of any applicable law, rule or regulation regarding
capital adequacy, or any change therein (including, without limitation, any
revision in the Final Risk-Based Capital Guidelines of the Board of Governors of
the Federal Reserve System (12 CFR Part 208, Appendix A; 12 CFR Part 225,
Appendix A) or of the Office of the Comptroller of the Currency (12 CFR Part 3,
Appendix A), or in any other applicable capital rules heretofore adopted and
issued by any governmental authority), or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
by any Bank (or its Lending Office) with any request or directive regarding
capital adequacy (whether or not having the force of law) of any such authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Bank's capital, or on the capital of any corporation
controlling such Bank, in each case as a consequence of its obligations
hereunder, to a level below that which such Bank would have achieved but for
such adoption, change or compliance (taking into consideration such Bank's
policies with respect to capital adequacy) by an amount deemed by such Bank to
be material, then from time to time if such Bank is generally imposing payments
for such reduction on its similarly situated customers, within thirty (30) days
after demand by such Bank (with a copy to the DIP Agent), the Borrower shall pay
to such Bank such additional amount or amounts as will compensate such Bank for
such reduction.



Section 2.          The Collateral.

          Section 2.1.     Security

. As collateral security for the prompt and complete payment and performance
when due (whether at stated maturity, by acceleration or otherwise) of the
Post-Petition Obligations and the Adequate Protection Obligations and to induce
the Banks to make the DIP Credit Facility available to the Borrower in
accordance with the terms hereof, the Borrower and each of the Guarantors hereby
assigns, creates, grants, conveys, mortgages, pledges, hypothecates and
transfers to the DIP Agent for the ratable benefit of the Banks and the
Pre-Petition Banks, first priority Liens (subject to Permitted Liens) in
accordance with Sections 364(c) and (d) of the Bankruptcy Code in all right,
title and interest of the Borrower and each of the Guarantors in and to any and
all Property, assets and things of value of every kind or type, tangible,
intangible, real, personal and fixed, whether now owned or hereafter acquired
and wherever located, including, without limitation, real property (including
without limitation all leasehold interests, mineral leases, and mineral and
water rights), the Cash Collateral Account, accounts, chattel paper,
instruments, documents, inventory, equipment, rolling stock (including titled
and non-titled vehicles), general intangibles (including intellectual property,
interests in partnerships and joint ventures and bankruptcy-related causes of
action), letter of credit rights, supporting obligations, commercial tort
claims, deposit accounts and investment property but excluding the Trinidad
Interest, and, to the extent not otherwise included, (i) all proceeds of each of
the foregoing, (ii) all accessions to, substitutions and replacements (including
any Property repaired, rebuilt or replaced with casualty insurance proceeds and
condemnation awards) for, and insurance and condemnation proceeds, rents,
profits and products of each of the foregoing, (iii) all monies and other
property of any kind and nature recovered by the Borrower and each of the
Guarantors in accordance with the provisions of the Bankruptcy Code, including,
without limitation, Sections 544, 547 and 548 thereof, or other applicable law
but except as otherwise provided in the Financing Order, (iv) the Pre-Petition
Collateral and (v) all Property of the Borrower and each of the Guarantors held
by the DIP Agent or any Bank, including without limitation, the funds from time
to time on deposit in the Collection Accounts referred to in Section 2.3 hereof,
any funds held in escrow by the DIP Agent pursuant to the last sentence of
Section 3.4(c) hereof and all other Property of every description, now or
hereafter in the possession or custody of or in transit to the DIP Agent or any
Bank for any purpose, including safekeeping, collection or pledge, for the
account of the Borrower or any Guarantor or as to which the Borrower or any
Guarantor may have any right or power (all of which being hereinafter
collectively referred to as the "Collateral"). Notwithstanding anything to the
contrary contained herein, the Collateral shall not include the Trinidad
Interest or any proceeds thereof.



          Section 2.2.     Perfection of Security Interests

. (a) At the request of the DIP Agent or the Required Banks and at the
Borrower's expense, the Borrower and each of the Guarantors shall (i) execute
and deliver to the DIP Agent documentation satisfactory to the DIP Agent or the
Banks evidencing the Liens granted hereby, providing for the perfection of such
Liens and evidencing that the automatic stay provisions of Section 362 of the
Bankruptcy Code have been modified to permit the execution, delivery and filing
of such documentation, and (ii) perform or take any and all steps at any time
necessary to perfect, maintain, protect and enforce the DIP Agent's Lien on the
Collateral; provided, however, that no such documentation shall be required as a
condition to the validity, priority or perfection of any of the Liens created
pursuant to this Agreement which security interests and liens shall be deemed
valid and properly perfected upon approval by the Bankruptcy Court of the
Financing Order.



          (b)     Until all Post-Petition Obligations and Adequate Protection
Obligations have been indefeasibly satisfied and paid in full by the Debtors and
the DIP Commitments shall have terminated, the DIP Agent's security interest in
the Collateral as security for such obligations shall continue in full force and
effect.

          (c)     Notwithstanding the provisions of Section 2.2(a) hereof, or
failure on the part of the Borrower, any Guarantor, the DIP Agent or any Bank to
perfect, maintain, protect or enforce the DIP Agent's Lien on the Collateral,
the Financing Order shall automatically, and without further action by any
Person, perfect the DIP Agent's Lien against the Collateral.

          Section 2.3.     Receivables and Inventory Collections

. The Borrower and the Guarantors agree to continue, or if appropriate,
forthwith make, such arrangements as shall be necessary or appropriate to assure
that all proceeds of the inventory and accounts receivable of the Borrower and
the Guarantors and any other Cash Collateral generated after the Closing Date
are deposited (in the same form as received) in an account maintained with the
DIP Agent or accounts under the control of the DIP Agent (except for local petty
cash accounts and local payroll accounts approved by the DIP Agents (the "Petty
Cash and Payroll Accounts")) which provide for collections therein to be
transmitted to an account maintained with the DIP Agent, all such accounts
maintained with or under the control of the DIP Agent to constitute special
restricted accounts (each a "Collection Account" and collectively the
"Collection Accounts"). The Borrower acknowledges on behalf of itself and the
Guarantors that the DIP Agent has (and is hereby granted to the extent that it
does not already have) a Lien for the ratable benefit of the Banks on each of
the Collection Accounts and all funds contained therein to secure the
Obligations, subject to the provisions of the Financing Order and the Bankruptcy
Code. Cash held in the Collection Accounts shall constitute Cash Collateral
subject to the Financing Order (if in effect) and otherwise as the Bankruptcy
Court shall determine.



          Section 2.4.     Cash Collateral Account

. The DIP Agent shall establish an account under its exclusive dominion and
control (the "Cash Collateral Account") in to which the DIP Agent shall deposit
funds required to be deposited therein pursuant to Section 3.4(d) of this
agreement. Such funds shall be held in the Cash Collateral Account until such
time as the amounts held therein are requested by the Borrower to pay expenses
and other obligations of the type set forth in the Budget (subject to variations
from the Budget permitted herein), except that the Net Cash Proceeds of
Dispositions shall be applied as set forth in Section 3.4 hereof. So long as no
Event of Default shall have occurred and be continuing, the DIP Agent shall, at
the Company's request, release amounts held in the Cash Collateral Account to
the Company to pay expenses and other obligations of the type set forth in the
Budget (subject to variations from the Budget permitted herein). During the
existence of an Event of Default all amounts held in the Cash Collateral Account
shall be applied as required by Section 3.4(e)



          Section 2.5.     Rights of DIP Agent

. The DIP Agent may, or upon the direction of the Required Banks, shall, in each
case at any time on or after the Termination Date, after seven days prior
written notice to the Borrower of its intention to do so, notify account
debtors, parties to contracts with the Borrower or any Guarantor, obligors on
instruments of the Borrower or any Guarantor and obligors in respect of chattel
paper of the Borrower or any Guarantor that the right, title and interest of the
Borrower and the Guarantors in and under such accounts, such contracts, such
instruments and such chattel paper have been assigned to the DIP Agent and that
payments shall be made directly to the DIP Agent. Upon the request of the DIP
Agent or the Required Banks on or after the Termination Date, the Borrower will,
and will cause the Guarantors to, so notify such account debtors, such parties
to contracts, obligors on such instruments and obligors in respect of such
chattel paper. Upon the occurrence and during the continuation of a Potential
Default or an Event of Default, the DIP Agent may in its own name or in the name
of others communicate with such parties to such accounts, such contracts, such
instruments and such chattel paper to verify with such persons to the DIP
Agent's satisfaction the existence, amount and terms of any such accounts,
contracts, instruments or chattel paper.



          Section 2.6.     Performance by DIP Agent of Debtor's Post-Petition
Obligations

. If the Borrower or any Guarantor fails to perform or comply with any of its
agreements contained in this Agreement, the other Loan Documents or the
Financing Order and the DIP Agent, as provided for by the terms of this
Agreement, shall itself perform or comply, or otherwise cause performance or
compliance, with such agreement, the reasonable expenses of the DIP Agent
incurred in connection with such performance or compliance, together with
interest thereon at the rate per annum determined by adding 6% to the Base Rate
as from time to time in effect, shall be payable by the Borrower to the DIP
Agent on demand and shall constitute Post-Petition Obligations secured by the
Collateral. Moreover, neither the DIP Agent nor any Bank shall in any way be
responsible for the payment of any costs incurred in connection with preserving
or disposing of Collateral pursuant to Section 506(c) of the Bankruptcy Code,
and the Collateral may not be charged for the incurrence of any such cost.



          Section 2.7.     DIP Agent's Appointment as Attorney-in-Fact

(a) The Borrower and each of the Guarantors hereby irrevocably constitutes and
appoints the DIP Agent and any officer or DIP Agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of the Borrower and each of the
Guarantors and in the name of the Borrower or such Guarantor or in the DIP
Agent's own name, from time to time in the DIP Agent's discretion, for the
purpose of collecting the Post-Petition Obligations when due in accordance with
the provisions of this Agreement, to take any and all appropriate action and to
execute and deliver any and all documents and instruments which may be necessary
and desirable to accomplish such purpose, and, without limiting the generality
of the foregoing, hereby gives the DIP Agent the power and right, on behalf of
the Borrower and the Guarantors, without notice to or assent from them, to do
the following:



(i) to ask, demand, collect, receive and give acquittances and receipts for any
and all monies due and to become due under any Collateral and, in the name of
the Borrower or any Guarantor or the DIP Agent's own name or otherwise, to take
possession of and endorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Collateral and to file
any claim or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the DIP Agent for the purpose of
collecting any and all moneys due under any Collateral whenever payable and to
file any claims or to take any other action or proceeding in any court of law or
equity or otherwise deemed appropriate by the DIP Agent for the purpose of
collecting any and all such moneys due under any Collateral whenever payable;

(ii) to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral, to effect any repairs
or any insurance called for by the terms of this Agreement and to pay all or any
part of the premiums therefor and the costs thereof; and

(iii) (A) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due, and to become due, and to become due
thereunder, directly to the DIP Agent or as the DIP Agent shall direct; (B) to
receive payment of and receipt for any and all moneys, claims and other amounts
due and to become due at any time in respect of or arising out of any
Collateral; (C) to sign and endorse any invoices, freight or express bills,
bills of lading, storage or warehouse receipts, drafts against the Borrower or
any Guarantor, assignments, verifications and notices in connection with
accounts and other documents constituting or relating to the Collateral; (D) to
commence and prosecute any suits, actions or proceedings at law or equity in any
court of competent jurisdiction to collect the Collateral or any part thereof
and to enforce any other right in respect of any Collateral; (E) to defend any
suit, action or proceeding brought against the Borrower or any Guarantor with
respect to any Collateral; (F) to settle, compromise or adjust any suit, action
or proceeding described above and, in connection therewith, to give such
discharges or releases as the DIP Agent or the Required Banks may deem
appropriate; (G) to license or, to the extent permitted by an applicable
license, sublicense, whether general, special or otherwise, and whether on an
exclusive or non-exclusive basis, any trademark, throughout the world for such
term or terms, on such conditions, and in such manner, as the DIP Agent or the
Required Banks shall in its or their sole discretion determine is appropriate to
liquidate the Collateral; and (H) generally to sell, transfer, pledge, make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the DIP Agent were the absolute owner thereof for all
purposes, and to do, at the option of the DIP Agent and at the Borrower's
expense, at any time, or from time to time, all acts and things which the DIP
Agent reasonably deems necessary to protect, preserve or realize upon the
Collateral and the DIP Agent's lien therein, in order to effect the intent of
this Agreement, all as fully and effectively as the Borrower and the Guarantors
might do.

          (b)     The DIP Agent agrees that it will forbear from exercising the
power of attorney or any rights granted to them pursuant to this Section 2.7
until after the Termination Date or as otherwise expressly permitted by this
Agreement. The Borrower and the Guarantors hereby ratifies, to the extent
permitted by law, all that said attorneys shall lawfully do or cause to be done
by virtue hereof. The power of attorney granted pursuant to this Section 2.7 is
a power coupled with an interest and shall be irrevocable until the
Post-Petition Obligations and the Adequate Protection Obligations are
indefeasibly paid in full and the DIP Commitments have terminated.

          (c)     The powers conferred on the DIP Agent hereunder are solely to
protect the DIP Agent's and the Banks' interests in the Collateral and shall not
impose any duty upon any of them to exercise any such powers. The DIP Agent
shall be accountable only for amounts that it actually receives as a result of
the exercise of such powers and neither it nor any of its officers, directors,
employees or DIP Agents shall be responsible to the Borrower and the Guarantors
for any act or failure to act, except for its own gross negligence or willful
misconduct.

          (d)     The Borrower and each Guarantor also authorizes the DIP Agent,
at any time and from time to time on and after the Termination Date or as
otherwise expressly permitted by this Agreement, (i) to communicate, in the name
of the Borrower or such Guarantor or in the DIP Agent's own name (at the DIP
Agent's option), with any party to any contract with regard to the assignment of
the right, title and interest of the Borrower or such Guarantor in and under the
contracts hereunder and other matters relating thereto and (ii) to execute any
endorsements, assignments or other instruments or conveyance or transfer with
respect to the Collateral.

Section 3.      The Notes, Fees, Prepayments, Terminations and Application of
Payments.

          Section 3.1.     The Notes. All Loans made by each Bank to the
Borrower hereunder shall for the sake of convenience be evidenced by a single
Revolving Credit Note of the Borrower substantially in the form of Exhibit A
hereto (individually, a "Revolving Note" or "Note" and together, the "Revolving
Notes" or "Notes") payable to the order of such Bank, but the aggregate
principal amount of indebtedness evidenced by such Revolving Note at any time
shall be, and the same is to be determined by, the aggregate principal amount of
all Loans made by such Bank to the Borrower pursuant hereto on or prior to the
date of determination less the aggregate amount of principal repayments on such
Loans received by or on behalf of such Bank on or prior to such date of
determination. Each Revolving Note shall be dated as of the execution date of
this Agreement, shall be delivered concurrently herewith, and shall be expressed
to mature on the Termination Date and to bear interest as provided in
Sections 1.2 and 1.3 hereof. Each Bank shall record on its books or records or
on a schedule to its Revolving Note the amount of each Loan made by it hereunder
and all payments of principal and interest and the principal balance from time
to time outstanding, provided that prior to any transfer of such Revolving Note
all such amounts shall be recorded on a schedule to such Revolving Note. The
record thereof, whether shown on such books or records or on a schedule to the
Revolving Note, shall be prima facie evidence as to all such amounts; provided,
however, that the failure of any Bank to record any of the foregoing shall not
limit or otherwise affect the obligation of the Borrower to repay all Loans made
hereunder together with accrued interest thereon. Upon the request of any Bank,
the Borrower will furnish a new Revolving Note to such Bank to replace its
outstanding Revolving Note and at such time the first notation appearing on the
schedule on the reverse side of, or attached to, such Revolving Note shall set
forth the aggregate unpaid principal amount of all Loans then outstanding from
such Bank. Such Bank will cancel the outstanding Revolving Credit Note upon
receipt of the new Revolving Note.

          Section 3.2.     Commitment Fee

. For the period from the date hereof to and including the Termination Date, or
such earlier date on which the DIP Credit is terminated in whole pursuant to
Section 3.5 hereof, the Borrower shall pay to the DIP Agent for the account of
the Banks a commitment fee with respect to the DIP Credit at the rate per annum
(computed on a basis of a year of 365/366 days for the actual number of days
elapsed) equal to one-half of one percent of the average daily unused amount of
the DIP Commitments, calculated without regard to whether any credit is
available or outstanding under the DIP Credit (determined in each case after
giving effect to any reductions thereof as specified in Section 3.5 hereof).
Such fee shall be payable monthly in arrears on the last day of each month
commencing on May 31, 2003, and on the Termination Date, unless the DIP Credit
is terminated in whole on an earlier date, in which event the fees for the
period from the date of the last payment made pursuant to this Section 3.2
through the effective date of such termination in whole shall be paid on the
date of such earlier termination in whole.



          Section 3.3.     Agent's Fees

. The Borrower shall pay to and for the sole account of the DIP Agent an agency
fee in the amount of $150,000, payable in two installments of $75,000 each, the
first payable upon the entry of the Interim Financing Order and the second upon
the entry of the Final Financing Order. Such fee shall be in addition to any
fees and charges the DIP Agent may be entitled to receive under the other Loan
Documents.



          Section 3.4.     Prepayments of Loans

. (a) Optional. The Borrower shall have the privilege of prepaying without
premium or penalty and in whole or in part any Loans at any time upon prior
telecopy or telephonic notice from the Borrower to the DIP Agent on or before
11:00 a.m. (Chicago time) on the Business Day of such prepayment. Any amount
prepaid under the Revolving Credit may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.



          (b)     Mandatory Prepayments of Excess Borrowings. If at any time the
Total Outstandings hereunder shall exceed the lesser of the DIP Commitments and
the Borrowing Base as most recently computed, the Borrower shall immediately
prepay Loans and Reimbursement Obligations outstanding for the Borrower's
account and, if necessary, pledge cash collateral to the DIP Agent to secure
outstanding L/Cs issued for the Borrower's account, in an amount equal to such
excess.

          (c)     Asset Sales Before Termination Date. In the event of any
Disposition (whether voluntary or involuntary) outside the ordinary course of
business of any Property of the Borrower or any of its Subsidiaries (other than
any Disposition of the Trinidad Interests or any part thereof) occurring prior
to the Termination Date that results in Net Cash Proceeds in excess of
$1,000,000 in the aggregate, (x) the Borrower shall promptly notify the DIP
Agent of such proposed Disposition or receipt of proceeds of such Disposition
(including the amount of the estimated Net Cash Proceeds to be received by the
Borrower or such Subsidiary in respect thereof) and (y) promptly upon receipt by
the Borrower or the Subsidiary of the Net Cash Proceeds of such Disposition, the
Borrower shall deliver all of such Net Cash Proceeds in excess of $1,000,000 in
the aggregate to the DIP Agent for application as follows: 50% of such Net Cash
Proceeds in excess of $1,000,000 in the aggregate shall be applied to the
payment of then outstanding Loans and Reimbursement Obligations and, if no Loans
or Reimbursement Obligations are then outstanding, to be held as cash collateral
for outstanding L/Cs, and the other 50% of such Net Cash Proceeds in excess of
$1,000,000 in the aggregate shall be applied to the payment of the Pre-Petition
Obligations as provided in the Pre-Petition Credit Agreement; provided, however,
that if no Loans, Reimbursement Obligations or L/Cs are then outstanding under
this Agreement, the DIP Commitments have been reduced to zero, and all other
Post-Petition Obligations have been fully paid, all such Net Cash Proceeds in
excess of $1,000,000 in the aggregate shall be applied to the Pre-Petition
Obligations as provided in the Pre-Petition Credit Agreement. Nothing herein
contained shall impair or otherwise effect the prohibitions against the
Disposition of Property contained herein and in the other Loan Documents, any
requirement that the Bankruptcy Court approve such Disposition or the right of
the Banks or the Pre-Petition Banks to object to such Disposition. Any proceeds
of a Disposition described in this Section 3.4(c) designated to pay actual taxes
payable and costs of such Disposition shall be held by the DIP Agent in escrow
until applied to pay such taxes and costs.

          (d)     Payments out of Cash Collateral. Prior to the Termination
Date, all proceeds of the inventory and proceeds of the accounts receivable of
the Borrower and the Guarantors and all Cash Collateral generated in the
ordinary course of the Borrower's and the Guarantors' businesses (other than
amounts subject to Section 3.4(c) hereof) shall be deposited in the Collection
Accounts referred to in Section 2.3 hereof and applied daily as follows:

(i) First, to the payment of expenses of the type set forth in the Budget
(subject to variations from the Budget permitted herein);

(ii) Second, to the costs, fees and expenses of the DIP Agent (including without
limitation the fees and expenses of its counsel and other professionals and
previous employed or retained by the DIP Agent);

(iii) Third, to the prepayment of all Loans and Reimbursement Obligations
hereunder until all Loans and Reimbursement Obligations shall be fully paid (but
without any reduction in the DIP Commitments resulting from such prepayments);

(iv) Fourth, to be held by the DIP Agent in the Cash Collateral Account until
released or applied pursuant to Section 2.4 hereof; and



(v) Fifth, as the Financing Order shall provide if then in effect and otherwise
as shall be determined by the Bankruptcy Court.



The DIP Agent shall make the application provided for by clauses (ii) and (iii)
above once each Business Day upon request of the Borrower received not later
than 11:00 a.m. (Chicago time) on such day.

          (e)     Payments after the Termination Date. Anything contained herein
to the contrary notwithstanding, after the Termination Date all payments and
collections received in respect of the Obligations and all proceeds of the
Collateral (including Net Cash Proceeds and all other proceeds of any
Disposition of Collateral) and all Cash Collateral shall be remitted to the DIP
Agent and distributed as follows:

(i) first, to the payment of all costs and expenses incurred by the DIP Agent
which the Borrower has agreed to pay under Section 11.8 hereof, including
without limitation any reasonable costs and expenses incurred by the DIP Agent
in monitoring, verifying, protecting, preserving or enforcing the Liens on the
Collateral or in protecting, preserving or enforcing rights under the Loan
Documents (such funds to be retained by the DIP Agent for its own account unless
it has previously been reimbursed for such costs and expenses by the Banks, in
which event such amounts shall be remitted to the Banks to reimburse them for
payments previously made to the DIP Agent);

(ii) second, to the payment of all outstanding Loans and Reimbursement
Obligations until all such amounts are fully paid, then to be held as collateral
for all outstanding L/Cs issued under this Agreement;

(iii) third, to the payment of all other outstanding Post-Petition Obligations
until all such amounts are fully paid;

(v) fourth, to the Pre-Petition Obligations, and to collateralize any letters of
credit issued under the Pre-Petition Credit Agreement, until all such
Pre-Petition Obligations shall be fully paid and all such letters of credit
shall be fully collateralized (subject to the Administrative Expense Carve-Out);
and

(v) fifth, as shall be determined by the Bankruptcy Court.

          Section 3.5.     DIP Credit Termination

. (a) The Borrower shall have the right at any time upon 5 days' prior (or such
shorter period as may be agreed upon by the Borrower and the DIP Agent) notice
to the Banks to terminate the DIP Credit in whole or in part (but if in part in
a minimum principal amount of $1,000,000 or such greater amount which is an
integral multiple of $1,000,000); provided, however, that the Borrower may not
terminate any portion of the DIP Credit which represents outstanding DIP Credit
Obligations unless the Borrower contemporaneously prepays the same or, with
respect to any outstanding L/Cs, pledges cash collateral to the DIP Agent to
secure the same.



          (b)     Upon the prepayment of any Loans pursuant to Section 3.4(c) of
this Agreement, the DIP Commitments shall automatically and permanently reduce
by an amount equal to the amount of each such prepayment, and each Bank's DIP
Commitment shall automatically and permanently be reduced by its Commitment
Percentage of such reduction.

          Section 3.6.     Place and Application of Payments.

(a) General. All payments by the Borrower hereunder shall be made to the DIP
Agent at its office at 111 West Monroe Street, Chicago, Illinois 60690 and in
immediately available funds, prior to 12:00 noon on the date of such payment.
All such payments shall be made without setoff or counterclaim and without
reduction for, and free from, any and all present and future levies, imposts,
duties, fees, charges, deductions withholdings, restrictions or conditions of
any nature imposed by any government or any political subdivision or taxing
authority thereof. Any payments received after 12:00 noon Chicago time (or after
any later time the Banks may otherwise direct) shall be deemed received upon the
following Business Day. Except as herein provided, all payments shall be
received by the DIP Agent for the ratable account of the holders of the Loans
and shall be promptly distributed by the DIP Agent ratably to the holders of the
Loans. All proceeds of Collateral received by the DIP Agent or any of the Banks
shall be remitted to the DIP Agent and applied by the DIP Agent to the
Obligations as set forth in Section 3.4. The Borrower hereby authorizes the DIP
Agent to automatically debit its designated account with Harris for any
principal, interest and fees when due on the Loans or under any L/C Agreements
or this Agreement and to transfer the amount so debited from such account to the
DIP Agent for application as herein provided.



          (b)    Except as otherwise specifically provided for herein, the
Borrower hereby irrevocably waives the right to direct the application of
payments and collections at any time received by the DIP Agent or any of the
Banks from or on behalf of the Borrower, and the Borrower hereby irrevocably
agrees that the DIP Agent shall have the continuing exclusive right to apply and
reapply any and all such payments and collections received at any time by the
DIP Agent or any of the Banks against the Obligations in the manner described
above.

          Section 3.7.     Facility Fee.

The Borrower shall pay to the DIP Agent for the account of the Banks a facility
fee in the amount of $750,000 payable in two installments of $375,000 each, the
first payable upon the entry of the Interim Financing Order and the second upon
the entry of the Final Financing Order.



Section 4.          Definitions.

          Section 4.1.     Certain Definitions.

The terms hereinafter set forth when used herein shall have the following
meanings:



          "Adequate Protection Obligations"

shall mean all present and future obligations of the Debtors under any order or
orders of the Bankruptcy Court to pay interest, fees, costs, expenses and
charges on or with respect to the Pre-Petition Obligations under Sections 361
and 506(b) of the Bankruptcy Code.



          "Administrative Expense Carve-Out"

shall mean $1,500,000 plus, prior to the Termination Date, an amount equal to
accrued and pending applications professional fees and expenses (other than
those of the DIP Agent, the Banks, the Pre-Petition Agent and the Pre-Petition
Banks) incurred prior to the Termination Date to the extent such fees and
expenses have not been paid but were provided for in the Budget.



          "Affiliate"

shall mean, for any Person, any other Person (including all directors and
officers of such Person) that directly or indirectly controls, or is under
common control with, or is controlled by, such Person. As used in this
definition, "control" means the power, directly or indirectly, to direct or
cause the direction of management or policies of a Person (through ownership of
voting securities, by contract or otherwise), provided that, in any event for
purposes of the definition any Person that owns directly or indirectly 10% or
more of the securities having ordinary voting power for the election of
directors of a corporation or 10% or more of the partnership or other ownership
interests of any other Person will be deemed to control such corporation or
other Person. For purposes of avoiding doubt, Phosphate Chemicals Export Assoc.
shall not be considered an Affiliate of Borrower.



           "Agreement"

shall mean this Post-Petition Credit Agreement as supplemented and amended from
time to time.



          "Approved Account Debtors"

shall mean Alabama Farmers Coop, Inc., CF Industries, Inc., Phosphate Chemicals
Export Assoc., Tennessee Farmers Coop, Jimmy Sanders, Inc., Cargill, Inc.,
Potash Corporation of Saskatchewan, Inc., IMC Agrico, Inc., ConAgra Fertilizer,
Royster Clark, BASF, Air Products, Debruce Fertilizer, Agriliance, LLC and Dyno
Nobel, Inc.



          "Approved Foreign Account Debtor"

shall mean Potash Corporation of Saskatchewan, Inc.



          "Bank"

and "Banks" shall have the meanings specified in the first paragraph of this
Agreement.



          "Base Rate"

means for any day the rate of interest announced by Harris from time to time as
its prime commercial rate in effect on such day, with any change in the Base
Rate resulting from a change in said prime commercial rate to be effective as of
the date of the relevant change in said prime commercial rate (the "Harris Prime
Rate"), provided that if the rate per annum determined by adding 1/2 of 1% to
the rate at which Harris would offer to sell federal funds in the interbank
market on or about 10:00 A.M. (Chicago time) on any day (the "Adjusted Fed Funds
Rate") shall be higher than the Harris Prime Rate on such day, then the Base
Rate for such day and for the succeeding day which is not a Business Day shall
be such Adjusted Fed Funds Rate. The determination of the Adjusted Fed Funds
Rate by the DIP Agent shall be final and conclusive provided it has acted in
good faith in connection therewith.



          "Bankruptcy Code"

shall mean The Bankruptcy Reform Act of 1978, as heretofore and hereafter
amended, and codified as 11 U.S.C. Section 101 et seq.



          "Bankruptcy Court"

shall mean the United States Bankruptcy Court for the Southern District of
Mississippi, or any other court having jurisdiction over the Chapter 11 Cases
from time to time.



          "Borrower"

shall have the meaning specified in the first paragraph of this Agreement.



          "Borrowing"

means the total of DIP Loans made by the Banks to the Borrower on a single date.
Borrowings of DIP Loans are made ratably from the Banks according to their DIP
Commitments.



          "Borrowing Base"

shall mean, as of any time it is to be determined, the sum (without duplication)
of:



(a) 85% of the amount of the Eligible Receivables of the Borrower and the
Guarantors Subsidiaries; plus

(b) 65% of the lower of weighted average cost or market value (using the moving
average cost method of inventory valuation applied by the Borrower in accordance
with generally accepted accounting principles, consistently applied) of the
Eligible Inventory of the Borrower and its Subsidiaries; minus

(c) the Excess Collateral Availability Requirement; minus

(d) from and after the 30th day after the Closing Date, an amount equal to twice
the amount of all then accrued and unpaid charges owed to warehousemen and other
third parties having inventory in their possession and that have not executed
and delivered to the DIP Agent a warehouseman's waiver satisfactory in form and
substance to the DIP Agent; minus

(e) from and after the 30th day after the Closing Date, an amount equal to six
months rent payable with respect to all leased facilities in which any inventory
is kept and for which the landlord has not executed and delivered to the DIP
Agent a landlord's waiver satisfactory in form and substance to the DIP Agent;

provided

that (x) the Borrowing Base shall be computed only as against and on so much of
such Collateral as is included on the certificates to be furnished from time to
time by the Borrower pursuant to this Agreement and, if required by the DIP
Agent pursuant to any of the terms hereof or any Security Document, as verified
by such other evidence required to be furnished to the DIP Agent pursuant hereto
or pursuant to any such Security Document, and (y) the Borrowing Base shall be
redetermined to the satisfaction of the Required Banks upon the consummation of
any Disposition that results in Net Cash Proceeds in excess of $1,000,000.



          "Borrowing Base Report"

shall mean a Borrowing Base Report in the form of Exhibit F hereto.



          "Business Day"

shall mean any day except Saturday or Sunday on which banks are open for
business in Chicago, Illinois.



          "Budget"

shall mean the budget projecting the Debtors' budgeted cash receipts and
disbursements (including Costs of Reorganization) on a monthly basis from the
Petition Date through the Maturity Date delivered to satisfy the requirements of
Section 6.1(e) hereof and attached to the Interim Financing Order, as such
budget may from time to time be extended or otherwise modified with the consent
of the Required Banks.



          "Capital Expenditures"

means, for any period, capital expenditures of the Borrower and its Subsidiaries
during such period as defined and classified in accordance with generally
accepted accounting principles, consistently applied.



          "Capitalized Lease"

shall mean any lease or obligation for rentals which is required to be
capitalized on a consolidated balance sheet of a Person and its Subsidiaries in
accordance with generally accepted accounting principles, consistently applied.



          "Capitalized Lease Obligation"

shall mean the present discounted value of the rental obligations under any
Capitalized Lease.



          "Cash Collateral"

shall mean the cash collateral (within the meaning Section 363 of the Bankruptcy
Code) subject to the Liens securing the Obligations or any portion thereof.



          "Cash Collateral Account"

shall have the meaning set forth in Section 2.4 hereof.



          "Change of Control"

shall mean the occurrence, after the date hereof, of (i) any Person or two or
more Persons acting in concert (but excluding Borrower's employees stock fund)
acquiring beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
amended), directly or indirectly, of securities of the Borrower (or other
securities convertible into such securities) representing more than 20% of the
combined voting power of all securities of the Borrower entitled to vote in the
election of directors; or (ii) commencing after the date hereof, individuals who
as of the date hereof were directors of the Borrower ceasing for any reason to
constitute a majority of the Board of Directors of the Borrower unless the
Persons replacing such individuals were nominated by the Board of Directors of
the Borrower; or (iii) any Person or two or more Persons acting in concert
acquiring by contract or otherwise, or entering into a contract or arrangement
which upon consummation will result in its or their acquisition of, or control
over, securities of the Borrower (or other securities convertible into such
securities) representing more than 20% of the combined voting power of all
securities of the Borrower entitled to vote in the election of directors.



          "Chapter 11 Case"

shall have the meaning set forth in the preamble hereof.



          "Closing Date"

shall mean the date on which the conditions precedent set forth in Sections 6.1
and 6.2 hereof shall have been satisfied, which date occurred on May 16, 2003.



          "Collateral"

shall have the meaning set forth in Section 2.1 hereof.



          "Collection Account"

shall have the meaning set forth in Section 2.3 hereof.



          "Commitment Percentage"

shall have the meaning set forth in Section 1.1(b) hereof.



          "Compliance Certificate"

shall mean a Compliance Certificate in the form of Exhibit E attached hereto.



          "Costs of Reorganization"

shall mean all legal, professional and advisory fees paid by the Debtors
(whether or not incurred by the Debtors) in connection with the Chapter 11 Cases
as set forth in the Budget and approved in the Financing Order or as may be
otherwise approved from time to time by the Bankruptcy Court, subject to the
Banks' and the DIP Agent's right to object thereto.



          "Debt"

of any Person shall mean as of any time the same is to be determined, the
aggregate (without duplication) of:



(a) all indebtedness, obligations and liabilities with respect to borrowed
money;

(b) all guaranties, endorsements (other than any liability arising out of the
endorsement of items for deposit or collection in the ordinary course of
business) and other contingent obligations in respect of, or any obligations to
purchase or otherwise acquire, indebtedness or securities of others or to
purchase Property of others at the request or demand of any creditor of such
Person;

(c) all reimbursement and other obligations with respect to letters of credit
(whether drawn or undrawn), banker's acceptances, customer advances and other
extensions of credit whether or not representing obligations for borrowed money;

(d) the aggregate amount of Capitalized Lease Obligations;

(e) all indebtedness and liabilities secured by any lien or any security
interest on any Property or assets of such Person, whether or not the same would
be classified as a liability on a balance sheet; and

(f) all indebtedness, obligations and liabilities representing the deferred
purchase price of Property, excluding trade payables incurred in the ordinary
course of business not more than 90 days past due;

all computed and determined on a consolidated basis for such Person and its
Subsidiaries after the elimination of intercompany items in accordance with
generally accepted accounting principles consistent with those used in the
preparation of the audit report referred to in Section 5.2 hereof.

          "Debtor"

is defined in the preamble hereto.



          "DIP Agent"

shall have the meaning specified in the first paragraph of this Agreement.



          "DIP Credit"

shall have the meaning specified in Section 1.1(a) hereof.



          "DIP Credit Facility"

or "Facility" shall mean the debtor-in-possession facility extended to the
Borrower by the Banks hereunder.



          "DIP Commitment"

and "DIP Commitments" shall have the meanings specified in Section 1.1(b)
hereof.



          "DIP Loan"

and "DIP Loans" shall have the meanings specified in Section 1.1(a) hereof.



          "DIP Obligations"

shall have the meaning specified in Section 1.1(a) hereof.



          "Disposition"

means the sale, lease, conveyance or other disposition (including casualty and
condemnation) of Property.



          "Domestic Subsidiary"

means each Subsidiary that is not a Foreign Subsidiary.



          "EBITDA"

means, for any Person and with reference to any period, Net Income for such
period plus all amounts deducted in arriving at such Net Income amount, without
duplication, in respect of (a) Interest Expense (cash and non-cash) for such
period, plus (b) federal, state and local income taxes for such period, plus
(c) all amounts properly charged for depreciation of fixed assets and
amortization of intangible assets during such period on the books of such Person
and its Subsidiaries, plus (d) other noncash charges deducted in the calculation
of Net Income for such period, plus (e) any loss (or minus any gain) on any
Disposition of all or any part of the Trinidad Interest or any other asset
(except sales of inventory in the ordinary course of business) of the Borrower
or any Subsidiary, plus (f) any reserves established for restructuring charges
(not to include restructuring charges related to professional fees), including
severance expenses, until such time as such restructuring charges are paid in
cash (at which time they will be deducted in the calculation of EBITDA), plus
(g) any write-down of the Borrower's or its Subsidiaries assets according to
GAAP. However, EBITDA shall not include any amounts (whether cash or non-cash)
attributable to the Borrower's or its Subsidiaries' interest in FMCL, Houston
Ammonia Terminal, L.P. or FMCL, Limited Liability Company except to the extent
received in cash from Houston Ammonia Terminal, L.P. by the Borrower or a
Guarantor.



          "Eligible Inventory"

means all raw material (but excluding work-in-process) and finished goods
inventory of the Borrower and its Subsidiaries which in each case the DIP Agent,
in its reasonable judgment, deems to be Eligible Inventory; provided that in no
event shall inventory be deemed Eligible Inventory unless all representations
and warranties set forth in the Security Documents with respect to such
inventory are true and correct and such inventory:



(a) is an asset of the Borrower or any of its Subsidiaries to which it has good
and marketable title, is freely assignable, is subject to a perfected, first
priority security interest in favor of the DIP Agent for the benefit of the
Banks, and is free and clear of any other liens and security interests;

(b) (i) is located in the United States or (ii) is in transit to the Borrower or
a Subsidiary from a supplier, is fully insured and the DIP Agent is the loss
payee on such insurance;

(c) if such Inventory consists of finished goods at locations which are leased
or warehouses not owned by the Borrower or any of its Subsidiaries, (i) any
non-negotiable warehouse receipts or other non-negotiable documents for such
inventory are issued in the name of the Borrower or a Subsidiary or,
alternatively, designate the DIP Agent directly or by endorsement as the only
person to whom or to whose order the warehouseman is legally obligated to
deliver such goods and (ii) any negotiable warehouse receipts or other
negotiable documents for such inventory are in the possession of the DIP Agent;

(d) is not damaged or returned or obsolete or slow moving, and is of good and
merchantable quality free from any defects which might adversely affect the
market value thereof; and

(e) it is not spare parts inventory.

          "Eligible Receivables"

means all accounts receivable of the Borrower and its Subsidiaries which the DIP
Agent, in its reasonable judgment, deem to be Eligible Receivables; provided
that in no event shall an account receivable be deemed an Eligible Receivable
unless all representations and warranties set forth in the Security Documents
with respect to such account receivable are true and correct and further
provided that such account receivable:



(a) arises out of the sale by the Borrower or any of its Subsidiaries of raw
materials or finished goods inventory delivered to and accepted by, or out of
the rendition by the Borrower of services fully performed by the Borrower or any
of its Subsidiaries and accepted by, the account debtor on such account
receivable and such account receivable otherwise represents a final sale;

(b) the account debtor on such account receivable is either an Approved Foreign
Account Debtor or principally located (as used in the Uniform Commercial Code)
within the United States of America or, if such right has arisen out of the sale
of such goods shipped to, or out of the rendition of services to, an account
debtor located in any other country, such right is either (i) supported by
insurance issued by the Ex-Im Bank or any other insurer acceptable to the DIP
Agent, in each case in form and substance satisfactory to the DIP Agent (which
in any event shall insure not less than ninety percent (90%) of the face amount
of such account receivable and shall be subject to such deductions as are
acceptable to the DIP Agent) or (ii) secured by a valid and irrevocable letter
of credit pursuant to which any of the Borrower, any of its Subsidiaries or
their respective transferee may draw on an issuer acceptable to the DIP Agent
for the full amount thereof;

(c) is the valid, binding and legally enforceable obligation of the account
debtor obligated thereon and such account debtor is not (i) a Subsidiary,
member, manager, director, officer or employee of the Borrower or any
Subsidiary, (ii) is not an Affiliate of the Borrower or any Subsidiary unless
such account debtor has executed and delivered to the DIP Agent an agreement
satisfactory in form and substance to the DIP Agent waiving all rights of
set-off, counterclaims, recoupment or other defenses with respect thereto,
(iii) the United States of America, or any state or political subdivision
thereof, or any department, agency or instrumentality of any of the foregoing,
unless the Borrower or the relevant Subsidiary has complied with the Assignment
of Claims Act or any similar state or local statute, as the case may be, to the
satisfaction of the DIP Agent, (iv) a debtor under any proceeding under the
United States Bankruptcy Code, as amended, or any other comparable bankruptcy or
insolvency law, or (v) an assignor for the benefit of creditors;

(d) is not evidenced by an instrument or chattel paper unless the same has been
endorsed and delivered to the DIP Agent;

(e) is an asset of the Borrower or a Subsidiary to which it has good and
marketable title, is freely assignable, is subject to a perfected, first
priority security interest in favor of the DIP Agent, and is free and clear of
any other liens and security interests;

(f) is not subject to any offset, counterclaim or other defense with respect
thereto (except to the extent deducted in calculating the eligible amount
thereof) and, with respect to said account receivable or the contract or
purchase order out of which the same arose, no surety bond was required or given
in connection therewith;

(g) is not unpaid more than (i) 120 days from and after its invoice date, or
(ii) 30 days after its original due date on terms up to 90 days;

(h) is not owed by an account debtor who is obligated on accounts receivable
owed to the Borrower and its Subsidiaries more than 50% of the aggregate unpaid
balance of which have been past due for longer than the relevant period
specified in subsection (g) above unless the DIP Agent has approved the
continued eligibility thereof;

(i) would not cause the total accounts receivable owing from any one account
debtor (excluding Approved Account Debtors) and its Affiliates to exceed 10% of
all Eligible Receivables unless the Borrower has requested in writing that the
DIP Agent approve the continued eligibility thereof and the DIP Agent has
approved in writing the continued eligibility thereof;

(j) would not cause the total accounts receivable owing from any one account
debtor and its Affiliate to exceed any credit limit established for purposes of
determining eligibility hereunder by the DIP Agent in its reasonable judgment
for such account debtor and for which the DIP Agent has given the Borrower at
least five (5) Business Day's prior notice of the establishment of any such
credit limit;

(k) does not arise from a sale to an account debtor on a bill-and-hold,
guaranteed sale, sale-or-return, sale-on-approval, or any other repurchase or
return basis; and

(l) it is evidenced by an invoice dated not more than five (5) Business Days
after the shipment date.

          "Environmental Laws"

shall mean all federal, state and local environmental, health and safety
statutes and regulations, including without limitation all statutes and
regulations establishing quality criteria and standards for air, water, land and
toxic or hazardous wastes and substances.



          "ERISA"

shall mean the Employee Retirement Income Security Act of 1974, as amended.



          "Essential Trade Creditor"

shall mean (a) essential trade creditors who agree to provide goods and services
to the Debtors on a normal and customary basis, and (b) the holders of certain
tax claims and certain employee related claims to the extent provided for in the
Budget or, if not provided for in the Budget, to the extent mutually agreed upon
by the Borrower and the DIP Agent.



          "Event of Default"

shall mean any event or condition identified as such in Section 8.1 hereof.



          "Excess Collateral Availability Requirement"

shall mean the amounts set forth on Exhibit I for each period specified on
Exhibit I.



          "Excess Commitment Period"

shall mean the period from September 1, 2003 through November 30, 2003 and the
period from February 1, 2004, through March 31, 2004.



          "Ex-Im Bank"

means the Export-Import Bank of the United States.



          "Ex-Im Bank Indebtedness"

means the Debt of FMCL to Ex-Im Bank outstanding on the date of this Agreement.



          "Farmland MissChem Project"

means that certain anhydrous ammonia plant owned by FMCL in Trinidad.



          "Farmland MissChem Project Contingent Obligations"

means the contingent obligations described on Exhibit E hereto.



          "Fed Funds Rate"

shall have the meaning specified in Section 1.6(c) hereof.



          "Final Financing Order"

shall mean a final order of the Bankruptcy Court authorizing and approving the
DIP Credit Facility on terms and conditions no less favorable to the Banks than
those contained in the Interim Financing Order, in substantially the form of the
Interim Financing Order and otherwise acceptable to the Banks as to form and
substance.



          "Financing Order"

shall mean the Interim Financing Order prior to entry of the Final Financing
Order and shall mean the Final Financing Order at all times thereafter.



          "FMCL"

shall mean Farmland MissChem Limited, a Company incorporated under the Companies
Ordinance, Chapter 31, No. 1 and continued under the Companies Act,
Chapter 81:01 of the laws of the Republic of Trinidad and Tobago.



          "FMCL LLC"

means FMCL, Limited Liability Company, a Delaware limited liability company.



          "Foreign Subsidiary"

means MCHI, MissChem Barbados, SRL, MissChem Trinidad Limited and each other
Subsidiary which (a) is organized under the laws of a jurisdiction other than
the United States of America or any state thereof, (b) conducts substantially
all of its business outside of the United States of America, and (c) has
substantially all of its assets outside of the United States of America.



          "Guarantor"

means any Person that is at any time a guarantor hereunder and under any
separate Guaranty.



          "Guaranty"

means Section 10 of this Agreement and other guaranty agreements in form and
substance acceptable to the DIP Agent pursuant to which any Person guaranties
the payment and performance of any or all of the Obligations, as the same may be
supplemented, amended, restated or otherwise modified from time to time and any
agreement entered into in substitution therefor or replacement thereof.



          "Harris"

shall have the meaning specified in the first paragraph of this Agreement.



          "Incur" shall have the same meaning as defined in Section 7.24 hereof.

          "Interim Financing Order"

shall mean an order entered by the Bankruptcy Court on an interim basis after
notice given in a hearing conducted in accordance with Bankruptcy Rule 4001(c)
and in substantially the form attached hereto as Exhibit G.



          "Interest Expense"

shall mean, for any Person and with reference to any period, the sum of all
interest charges (including imputed interest charges with respect to Capitalized
Lease Obligations, all amortization of debt discount and expense and all fees
relating to letters of credit accrued and all net obligations pursuant to
interest rate hedging agreements) of such Person and its Subsidiaries for such
period determined on a consolidated basis in accordance with generally accepted
accounting principles, consistently applied.



          "Inventory"

shall mean all raw materials, work in process, finished goods, and goods held
for sale or lease or furnished or to be furnished under contracts of service in
which any Borrower or any Subsidiary now has or hereafter acquires any right.



          "L/C"

shall have the meaning set forth in Section 1.4 hereof.



          "L/C Agreement"

shall have the meaning set forth in Section 1.4 hereof.



          "L/C Administrative Fee"

has the meaning specified in Section 1.4(a) hereof.



          "L/C Issuance Fee"

has the meaning specified in Section 1.4(a) hereof.



          "L/C Participation Fee"

shall have the meaning specified in Section 1.4(a) hereof.



          "Lien"

means any mortgage, lien, security interest, pledge, charge or encumbrance of
any kind in respect of any Property, including the interests of a vendor or
lessor under any conditional sale, Capital Lease or other title retention
arrangement.



          "Lien Finding"

shall mean an order of the Bankruptcy Court in form and substance satisfactory
to the DIP Agent finding that the Pre-Petition Lenders are fully secured by the
Pre-Petition Collateral (as hereinafter defined) by means of a valid, first
priority, senior, fully perfected and non-avoidable security interest and lien
on the Pre-Petition Collateral, excluding only Permitted Liens.



          "Lien Validation Process"

shall mean the procedure set forth in the Interim Financing Order for dealing
with objections to the validity of the Liens in the Pre-Petition Collateral or
confirming such Liens in the absence of any objection thereto.



          "Loan"

shall mean DIP Loans and Swingline Loans, and each of them singly.



          "Loan Documents"

shall mean this Agreement and any and all exhibits hereto, the Notes, the L/C
Agreements, the Security Documents and the Financing Order.



          "Maturity Date"

shall mean August ___, 2004, or such later date as may be agreed upon by the
Borrower and all of the Banks, provided that the Maturity Date shall be the date
occurring ten months after the Petition Date unless a plan of reorganization has
been filed on or before such date which (a) provides for the payment in full in
cash of all Post-Petition Obligations upon confirmation, and (b) was prepared in
good faith and which the Borrower reasonably believes is feasible (and with
respect to which the Borrower has shown to the DIP Agent the reasons the
Borrower believes such plan is feasible).



          "MCHI"

shall mean Mississippi Chemical Holdings, Inc., a British Virgin Islands
corporation.



          "MCHI Guaranty"

means the Guaranty Agreement dated as of November 15, 2002, from MCHI to the
Pre-Petition Agent and the Pre-Petition Banks, as the same may be supplemented,
amended, restated or otherwise modified from time to time and any agreement
entered into in substitution therefor or replacement thereof.



          "Mortgaged Property"

shall mean any Property consisting of real estate that is required to be
mortgaged in favor of the DIP Agent pursuant to Section 2.2 hereof.



          "Net Cash Proceeds"

means, as applicable, (a) with respect to any Disposition by a Person, cash and
cash equivalent proceeds received by or for such Person's account, net of (i)
reasonable direct costs relating to such Disposition, including reasonable
investment banking fees, reasonable legal and accounting fees and other
reasonable fees and expenses, (ii) sale, use or other transactional taxes and
income taxes paid or payable by such Person or any Person with respect to which
such Person files a consolidated return as a direct result of such Disposition
(after giving effect to any available deductions, credits, carry forwards, carry
backs or other items which would reduce any actual tax payable), provided,
however, that Net Cash Proceeds shall not include any casualty or condemnation
proceeds to the extent the Borrower has elected to use such proceeds to repair,
rebuild, or replace the assets subject to such casualty or condemnation, no
Event of Default exists and, to the extent of proceeds in excess of $5,000,000
with respect to any single casualty or condemnation event, the Banks have
approved such repair, rebuilding or replacement.



          "Net Income"

means, for any Person and with reference to any period, the net income of such
Person and its Subsidiaries for such period determined on a consolidated basis
in accordance with generally accepted accounting principles, consistently
applied, but excluding in any event any items of extraordinary gain or loss.



          "Normalized Trade Creditor"

shall mean an Essential Trade Creditor that is a trade creditor and has executed
an agreement (in form and substance satisfactory to the DIP Agent) with the
Borrower pursuant to which such Essential Trade Creditor agrees to continue to
extend credit and supply goods and/or services to the Borrower in accordance
with industry standards or terms acceptable to the DIP Agent and consistent with
the assumptions used in the projections of the Borrower that support feasibility
of the Borrower and that have been approved by the DIP Agent.



          "Note"

and "Notes" shall have the meanings specified in Section 3.1 hereof.



          "Obligations"

shall mean the Pre-Petition Obligations, the Post-Petition Obligations and the
Adequate Protection Obligations.



          "PBGC"

shall mean the Pension Benefit Guaranty Corporation.



          "Permitted Liens"

shall mean Liens permitted by Section 7.9 hereof.



          "Person"

shall mean and include any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, entity, party or government (whether
national, federal, state, county, city, municipal, or otherwise, including,
without limitation, any instrumentality, division, agency, body or department
thereof).



          "Petition Date"

shall have the same meaning as defined in the preamble hereto.



          "Petty Cash and Payroll Accounts"

shall have the meaning specified in Section 2.3 hereof.



          "Plan"

shall mean any employee benefit plan covering any officers or employees of a
Borrower or any Subsidiary, any benefits of which are, or are required to be,
guaranteed by the PBGC.



          "Post-Petition Obligations"

shall mean any and all present and future indebtedness, obligations and
liabilities, fixed or contingent, of the Borrower and the Guarantors to the
Banks or the DIP Agent arising on and after the date hereof under or in
connection with this Agreement, the Financing Order or the other Loan Documents
or evidenced by the Notes or in connection with the L/C, including without
limitation the payment of the principal of and interest on the Loans and the
Reimbursement Obligations.



          "Potential Default"

shall mean any event or condition specified in Section 8.1 hereof which, with
the lapse of time, or giving of notice, or both, would constitute an Event of
Default.



          "Pre-Petition Agent"

shall mean Harris Trust and Savings Bank in its capacity as administrative agent
under the Pre-Petition Credit Agreement.



          "Pre-Petition A Security Agreement"

means the A Security Agreement dated as of February 24, 2000, from the Borrower
and its Domestic Subsidiaries to the Pre-Petition Agent, as the same may be
supplemented, amended, restated or otherwise modified from time to time and any
agreement entered into in substitution therefor or replacement thereof.



          "Pre-Petition Banks"

the several lenders from time to time parties to the Pre-Petition Credit
Agreement.



          "Pre-Petition Collateral"

shall mean all collateral security for the Pre-Petition Obligations which was in
existence as of the Petition Date and all proceeds thereof (including as such,
accounts arising from the sale of inventory on which the Pre-Petition Agent had
a Lien as of the Petition Date).



          "Pre-Petition Credit Agreement"

shall mean that certain Amended and Restated Credit Agreement dated as of
November 15, 2002 by and between the Borrower, the several lenders from time to
time parties thereto, and Harris Trust and Savings Bank, as administrative
agent, as the same has from time to time been modified or amended.



          "Pre-Petition Guaranty"

means the Amended and Restated Guaranty Agreement dated as of November 15, 2002,
from the Borrower's Domestic Subsidiaries to the Pre-Petition Agent and the
Pre-Petition Banks, as the same may be supplemented, amended, restated or
otherwise modified from time to time and any agreement entered into in
substitution therefor or replacement thereof.



          "Pre-Petition Loan Documents"

shall mean the Pre-Petition Credit Agreement, the Pre-Petition Security
Documents, the Pre-Petition Guaranty, the MCHI Guaranty and any other security
agreement, pledge agreement, trust deed, mortgage, collateral assignment,
financing statement or other instrument or agreement executed and delivered in
connection therewith.



          "Pre-Petition Loans"

shall mean the loans provided for by the Pre-Petition Credit Agreement.



          "Pre-Petition Mortgages"

shall mean any and all mortgages, deeds of trust, deeds to secured debt and
other instruments or documents granting or creating a Lien on real property (or
any interest therein) at any time delivered to the Pre-Petition Agent or any
Pre-Petition Bank to provide collateral security for any indebtedness,
obligations and liabilities of the Borrower or any Guarantor under the
Pre-Petition Loan Documents.



          "Pre-Petition Obligations"

shall mean all the indebtedness, obligations and liabilities, fixed or
contingent, of the Borrower and its Subsidiaries to the Pre-Petition Banks or
the Pre-Petition Agent arising or in connection with the Pre-Petition Credit
Agreement or evidenced by the promissory notes issued by the Borrower thereunder
or in connection with the letters of credit issued by the Pre-Petition Banks
thereunder, including without limitation the payment of the principal of and
interest on the Pre-Petition Loans made thereunder and the Pre-Petition
Reimbursement Obligations and all amounts relating to interest rate protection
agreements relating to any of the foregoing.



          "Pre-Petition Pledge Agreement"

means the Pledge Agreement dated as of February 24, 2000, from the Borrower,
Mississippi Nitrogen, Inc. and Mississippi Chemical Management Company to the
Pre-Petition Agent, as the same may be supplemented, amended, restated or
otherwise modified from time to time and any agreement entered into in
substitution therefor or replacement thereof.



          "Pre-Petition Reimbursement Obligations"

shall mean the obligation of the Borrower to reimburse the issuer of letters of
credit under the Pre-Petition Credit Agreement for amounts drawn under such
letters of credit.



          "Pre-Petition Security Documents"

shall mean the Pre-Petition Mortgages, the Pre-Petition A Security Agreement,
the Pre-Petition Pledge Agreement, various patent collateral agreements and
trademark collateral agreements executed and delivered by the Borrower and
certain of its Subsidiaries to the Pre-Petition Agent, the various mortgages and
deeds of trust made from time to time by various Debtors in favor of, or for the
benefit of, the Pre-Petition Agent and all other security documents delivered to
the Pre-Petition Agent granting a Lien on Property of any Person to secure the
obligations and liabilities of any Debtor under the Pre-Petition Loan Documents.



          "Property"

shall mean all assets and properties of any nature whatsoever, whether real or
personal, tangible or intangible, including without limitation intellectual
property.



          "Receivables"

shall mean the Borrower's and its Subsidiaries' accounts receivable arising from
the sale of goods or the provision of services in the ordinary course of
business.



          "Reimbursement Obligations"

has the meaning specified in Section 1.5 hereof.



          "Rentals"

shall mean and include all fixed rents (including as such all payments which the
lessee is obligated to make to the lessor on termination of the lease or
surrender of the Property to the extent such termination or surrender occurs
during the relevant period) payable by the Borrower or a Subsidiary, as lessee
or sublessee under a lease of real or personal property, but shall be exclusive
of any amounts required to be paid by the Borrower or a Subsidiary (whether or
not designated as rents or additional rents) on account of maintenance, repairs,
insurance, taxes and similar charges. Fixed rents under any so-called
"percentage leases" shall be computed solely on the basis of the minimum rents,
if any, required to be paid by the lessee regardless of sales volume or gross
revenues. Capitalized Lease Obligations shall be excluded from the definition of
Rentals for all purposes hereunder other than the use of the term "rentals" in
the definitions of Capitalized Lease and Capitalized Lease Obligations.



          "Required Banks"

shall mean at least half (in number) of the Banks that are parties to this
Agreement on the relevant date and which in the aggregate have more than 50% of
the DIP Commitments or, if at the time no DIP Commitments are in effect, at
least half (in number) of the Banks that are parties to this Agreement on the
relevant date and which in the aggregate hold more than 50% of the aggregate
unpaid principal balance of the Loans and Reimbursement Obligations then
outstanding.



          "Restricted Payments"

shall have the meaning specified in Section 7.8 hereof.



          "Revolving Note"

or "Revolving Notes" shall have the meanings specified in Section 3.1 hereof.



          "Security Documents"

shall mean this Agreement, the Financing Order and all security documents
hereafter delivered to the DIP Agent granting a Lien on any Property of any
Person to secure the Post-Petition Obligations.



          "Senior Note Indenture"

shall mean the Indenture dated as of November 25, 1997, as amended, between the
Borrower and Trustmark National Bank, as successor Trustee.



          "Senior Notes"

shall mean the Borrower's 7.25% Senior Notes due 2017 in the original aggregate
principal amount of $200,000,000.



          "Standstill Agreement"

shall mean the Standstill Agreement dated as of May 16, 2003, among the
Borrower, the Guarantors, the Pre-Petition Agent and certain of the Pre-Petition
Banks, as the same may be amended, supplemented, restated or otherwise modified.



          "Subsidiary"

shall mean, for any Person, any corporation or other entity of which more than
fifty percent (50%) of the outstanding stock or comparable equity interests
having ordinary voting power for the election of the Board of Directors of such
corporation or similar governing body in the case of a non-corporation
(irrespective of whether or not, at the time, stock or other equity interests of
any other class or classes of such corporation or other entity shall have or
might have voting power by reason of the happening of any contingency) is at the
time directly or indirectly owned by such Person or by one or more of its
Subsidiaries.



          "Superpriority Claim"

shall mean a claim against the Borrower or any of the Guarantors in any of the
Chapter 11 Cases which is an administrative expense claim with the priority
authorized under Section 364(c)(1) of the Bankruptcy Code, with priority over
any or all administrative expenses of the kind specified in Sections 503(b) or
507 of the Bankruptcy Code and over any or all other costs and expenses of the
kind specified in, or ordered pursuant to, Sections 105, 326, 330, 331, 506(c)
or 726 of the Bankruptcy Code. When used with reference to the claim of the DIP
Agent, the Banks, the Pre-Petition Agent and the Pre-Petition Banks in respect
of the Post-Petition Obligations or Adequate Protection Obligations, the term
Superpriority Claim shall mean a claim which has priority over all such costs
and expenses. When used with reference to any other party, such party shall have
a Superpriority Claim if its claim is an administrative expense claim having
priority over any administrative expenses of the kind specified in
Sections 503(b) or 507 of the Bankruptcy Code or any of such other costs and
expenses.



          "Termination Date"

shall mean the earliest to occur of the following: (a) the Maturity Date;
(b) the date that a plan of reorganization confirmed by an order of the
Bankruptcy Court entered pursuant to Sections 1129 and 1141 of the Bankruptcy
Code becomes effective pursuant to its terms; or (c) the date on which the Banks
terminate the DIP Commitments after the occurrence of an Event of Default and
after seven days prior written notice by the DIP Agent to the Borrower of such
Event of Default and of the Banks' intention to terminate the DIP Commitments as
a result thereof.



          "Total Outstandings"

shall mean the aggregate principal amount of all Loans plus the aggregate
principal amount of all unpaid Reimbursement Obligations plus the maximum amount
available to be drawn under all L/Cs outstanding under this Agreement.



          "Trinidad Interest"

shall mean (a) the capital stock or other equity interests of the Borrower or
its Subsidiaries in MCHI, MissChem (Barbados) SRL, MissChem Trinidad Limited,
FMCL, and/or any other Person that at any time owns an equity interest in any of
the foregoing, and (b) any interest, direct or indirect, of the Borrower or its
Subsidiaries in any rights or Property of FMCL, and (c) the equity interests of
the Borrower in FMCL LLC.



          Section 4.2. Accounting Terms. Any accounting term not otherwise
specifically defined in this Agreement shall have the meaning customarily given
to such term in accordance with generally accepted accounting principles,
consistently applied. Where the character or amount of any asset or liability or
item of income or expense is required to be determined or any consolidation or
other accounting computation is required to be made for the purpose of this
Agreement, it shall be done in accordance with generally accepted accounting
principles, to the extent applicable, except where such principles are
inconsistent with the requirements of this Agreement.

Section 5.     Representations and Warranties.

          The Borrower represents and warrants to the Banks as follows:

          Section 5.1. Organization and Qualification; Non-Contravention. The
Borrower is duly organized, validly existing and in good standing under the laws
of the state of its incorporation, has full and adequate corporate power to
carry on its business as now conducted, is duly licensed or qualified in all
jurisdictions wherein the nature of its activities requires such licensing or
qualifying, except where the failure to be so licensed or qualified would not
result in a material adverse change in the Properties, business or operations of
the Borrower and its Subsidiaries taken as a whole, has full right, power and
authority to enter into this Agreement and the other Loan Documents to which it
is a party, to make the borrowings herein provided for, to execute and issue its
Notes in evidence thereof, and to perform each and all of the matters and things
herein and therein provided for; and this Agreement and the other Loan Documents
do not, nor does the performance or observance by the Borrower of any of the
matters or things provided for in the Loan Documents, contravene any provision
of law or any charter or by-law provision or any material covenant, indenture or
agreement of or affecting the Borrower or its Properties.

          Section 5.2. Financial Reports. The Borrower has heretofore delivered
to each Bank a copy of the annual audit report as of June 30, 2002, and the
accompanying financial statements of the Borrower and its Subsidiaries and
unaudited financial statements of the Borrower and its Subsidiaries as of, and
for the interim period ending March 31, 2003. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(except for the omission of footnotes and subject to (a) normal year-end audit
adjustments with respect to such unaudited statements, and (b) adjustments of
the financial statements for the interim period ending March 31, 2003 as a
result of the filing of the Chapter 11 Cases) on a basis consistent, except as
otherwise noted therein, with that of the previous fiscal year or period and
fairly reflect in all material respects the financial position of the Borrower
and its Subsidiaries as of the dates thereof, and the results of its operations
for the periods covered thereby. The Borrower and its Subsidiaries have no
material contingent liabilities other than as indicated on said financial
statements and since said date of March 31, 2003, there has been no event which
could reasonably be expected to result in a material adverse change in the
condition, financial or otherwise, or prospects of the Borrower and its
Subsidiaries taken as a whole, except for the filing of the Chapter 11 Cases.

          Section 5.3. Litigation; Tax Returns; Approvals. Except as disclosed
on Schedule 5.3 hereto, there is no litigation, labor controversy, governmental
proceeding or investigation pending, nor to the knowledge of the Borrower
threatened, against the Borrower or any Subsidiary which could reasonably be
expected to result in any material adverse change in the Properties, business,
operations or prospects of the Borrower and its Subsidiaries taken as a whole.
Except as disclosed on Schedule 5.3 hereto, all federal, state and local income
tax returns for the Borrower and its Subsidiaries required to be filed have been
filed on a timely basis, and all amounts required to be paid as shown by said
returns have been paid. There are no pending or, to the Borrower's knowledge,
material threatened objections to or controversies in respect of the United
States federal, state or local income tax returns of the Borrower and its
Subsidiaries for any fiscal year. No authorization, consent, license, exemption
or filing or registration with any court or governmental department, agency or
instrumentality, is or will be necessary to the valid execution, delivery or
performance by the Borrower of the Loan Documents to which it is a party, except
such as have been previously obtained or where the failure to obtain such
authorization, consent, license, exemption or make such filing or registration
would not result in a material adverse change in the Properties, business or
operations of the Borrower and its Subsidiaries taken as a whole.

          Section 5.4. Regulation U. Neither the Borrower nor any Subsidiary is
engaged in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any Loan
or other extension of credit hereunder will be used to purchase or carry any
margin stock (other than the Borrower's common stock) or to extend credit to
others for such a purpose.

          Section 5.5. No Default. The Borrower is in full compliance with all
of the terms and conditions of this Agreement, and no Potential Default or Event
of Default is existing under this Agreement.

          Section 5.6. ERISA. The Borrower and its Subsidiaries are in
compliance in all material respects with ERISA to the extent applicable to it
and neither the Borrower nor any Subsidiary has received any notice to the
contrary from the PBGC or any other governmental entity or agency. No steps have
been taken to terminate any Plan, and no contribution failure has occurred with
respect to any Plan sufficient to give rise to a Lien under Section 302(f) of
ERISA. No condition exists or event or transaction has occurred with respect to
any Plan which might result in the incurrence by the Borrower or any Subsidiary
of any material liability, fine or penalty. Neither the Borrower nor any
Subsidiary has any contingent liability with respect to any post-retirement
benefit under a Plan, other than liability for continuation coverage described
in Part 6 of Title I of ERISA.

          Section 5.7. Debt and Security Interests. The Borrower and its
Subsidiaries have no Debt except Debt permitted by Section 7.10 hereof, and
there are no Liens on any of the assets or Property of the Borrower or any
Subsidiary except for those permitted by Section 7.9 hereof.

          Section 5.8. Subsidiaries. The Borrower's only Subsidiaries as of the
date hereof are identified on Exhibit C hereof. Each of said Subsidiaries is
duly organized and validly existing under the laws of the state or country of
its incorporation or formation, has full and adequate corporate power to carry
on its business as now conducted, and is duly licensed or qualified to do
business in all jurisdictions wherein the nature of its activities requires such
licensing or qualification, except where the failure to be so licensed or
qualified would not result in a material adverse change in the Properties,
business or operations of the Borrower and its Subsidiaries taken as a whole.

          Section 5.9. Accurate Information. No information, exhibit or report
furnished by the Borrower or any Subsidiary to the Banks in connection with the
negotiation or performance of the Loan Documents contains any material
misstatement of fact or omitted to state a material fact or any fact necessary
to make the statements contained therein not misleading in light of the
circumstances in which made.

          Section 5.10. Enforceability

. This Agreement is and the other Loan Documents to which the Borrower is a
party are the legal, valid and binding agreements of the Borrower, enforceable
against it in accordance with its terms, except as may be limited by
(a) bankruptcy, insolvency, reorganization, fraudulent transfer, moratorium or
other similar laws or judicial decisions for the relief of debtors or the
limitation of creditors' rights generally; and (b) any equitable principles
relating to or limiting the rights of creditors generally or any equitable
remedy which may be granted to cure any defaults.



          Section 5.11. Restrictive Agreements. Except for contractual
restrictions on the ability of the Borrower's Subsidiaries to pledge their
equity interests in Houston Ammonia Terminal, L.P., the Borrower is not a party
to any contract or agreement, or subject to any charge or other corporate
restriction, which affects its ability to execute, deliver and perform the Loan
Documents to which it is a party and repay its indebtedness, obligations and
liabilities under the Loan Documents or which materially and adversely affects
the financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole, or would materially and adversely affect the
Borrower's legal ability to repay the indebtedness, obligations and liabilities
under the Loan Documents, or any Bank's or the Agent's rights under the Loan
Documents to which the Borrower is a party.

          Section 5.12. No Violation of Law. Neither the Borrower nor any
Subsidiary is in violation of any law, statute, regulation, ordinance, judgment,
order or decree applicable to it which violation would materially and adversely
affect any Bank's or any Agent's rights under the Loan Documents or the
financial condition or results of operations of the Borrower and its
Subsidiaries taken as a whole.

          Section 5.13. No Default Under Other Agreements. Except for defaults
arising from the filing of the Chapter 11 Cases, neither the Borrower nor any
Subsidiary is in default with respect to any note, indenture, loan agreement,
mortgage, lease, deed, or other agreement to which it is a party or by which it
or its Property is bound, which default would materially and adversely affect
any Bank's or any Agent's rights under the Loan Documents or the financial
condition or results of operations of the Borrower and its Subsidiaries taken as
a whole.

          Section 5.14. Status Under Certain Laws. Neither the Borrower nor any
of its Subsidiaries is an "investment company" or a person directly or
indirectly controlled by or acting on behalf of an "investment company" within
the meaning of the Investment Company Act of 1940, as amended, or a "holding
Company," or a "subsidiary company" of a "holding company", or an "affiliate" of
a "holding company" or a "subsidiary company" of a "holding company," within the
meaning of the Public Utility Holding Company Act of 1935, as amended.

          Section 5.15. Pari Passu. All payment obligations of the Borrower
arising under or pursuant to this Agreement and the Notes will at all times rank
pari passu with or senior (to the extent of the Collateral) to the Borrower's
indebtedness evidenced by the Senior Notes.

          Section 5.16. Organization and Qualification of the Guarantors. Each
Guarantor is a corporation, limited liability company or limited partnership
duly organized and existing and in good standing under the laws of its
jurisdiction of incorporation or organization, has full and adequate corporate
or company power to carry on its business as now conducted, is duly licensed or
qualified in all jurisdictions wherein the nature of its activities requires
such licensing or qualification except where the failure to be so licensed or
qualified would not have a material adverse effect on the condition, financial
or otherwise, of such Guarantor, has full right and authority to enter into the
Guaranty, to guaranty the payment when due of the Borrower's indebtedness,
obligations and liabilities to the Banks under the Loan Documents pursuant to
the Guaranty and to perform each and all of the matters and things therein
provided for; and the Guaranty does not, nor does the performance or observance
by any Guarantor of any of the matters or things provided for in the Guaranty,
contravene any provision of law or any provision of any Guarantor's articles of
incorporation, articles of organization, by-laws or operating agreement or any
covenant, indenture or agreement of or affecting any Guarantor or its
Properties.

          Section 5.17. Interim Financing Order. As of the Closing Date, the
Interim Financing Order has been duly entered, is valid, subsisting and
continuing and has not been vacated, modified, reversed on appeal, or vacated or
modified by any Bankruptcy Judge or District Court Judge and is not subject to
any pending stay.

          Section 5.18. Super-Priority Administrative Expense. Upon entry of the
Interim Financing Order, (a) pursuant to Section 364(c)(1) of the Bankruptcy
Code, the Post-Petition Obligations shall at all times constitute allowed
administrative expense claims in the Chapter 11 Cases having priority over all
administrative expenses of the kind specified in Section 503(b) or 507 of the
Bankruptcy Code, whether arising or incurred in any of the Chapter 11 Cases or
(subject to Section 726(b) of the Bankruptcy Code) in any superseding case or
cases under Chapter 7 of the Bankruptcy Code) except as otherwise provided in
the Interim Financing Order, (b) the Post-Petition Obligations shall at all
times otherwise constitute Superpriority Claims, and (c) pursuant to
Sections 364(c)(2) and 364(d)(1) of the Bankruptcy Code, the Post-Petition
Obligations shall at all times be secured by a first priority Lien on the
Collateral, subject in each case only to the Permitted Liens and the fees and
expenses subject to the Administrative Expense Carve-Out.

Section 6.      Conditions Precedent.

          Section 6.1. Conditions of Initial Extension of Credit. The agreement
of each Bank to make the initial extension of credit requested to be made by it
is subject to the satisfaction, prior to or concurrently with the making of such
extension of credit on the Closing Date, of the following conditions precedent:

(a) the Borrower, the Guarantors, the DIP Agent and all of the Banks shall have
executed and delivered this Agreement;

(b) the Borrower shall have delivered to the DIP Agent for the benefit of the
Banks in sufficient counterparts for distribution to the Banks:

(i) the Notes (one for each Bank);

(ii) copies, certified as true, correct and complete by the Secretary or
Assistant Secretary of the Borrower and each Guarantor, of resolutions regarding
the transactions contemplated by this Agreement, duly adopted by the Board of
Directors (or equivalent body) of the Borrower and each Guarantor and
satisfactory in form and substance to the DIP Agent;

(iii) an incumbency and signature certificate for the Borrower and each
Guarantor satisfactory in form and substance to the DIP Agent;

(iv) copies (executed or certified, as may be appropriate) of all legal
documents or proceedings taken in connection with the execution and delivery of
this Agreement and the other Loan Documents to the extent the DIP Agent may
reasonably request; and

(v) a Borrowing Base Certificate showing the calculation of the Borrowing Base
as of the Friday immediately preceding the Petition Date;

(c) the Interim Financing Order in the form of Exhibit G hereto after notice
given and a hearing conducted in accordance with Bankruptcy Rule 4001(c) shall
have been entered by the Bankruptcy Court and shall be in full force and effect
and shall not have been amended, modified, stayed, vacated, reversed or
rescinded in any respect;

(d) a cash management order including procedures requiring all proceeds of
Collateral and all revenues, income and cash flow of the Borrower and the
Guarantors to be deposited in a Collection Account or such other arrangement as
is acceptable to the DIP Agent such that, except with respect to the Petty Cash
and Payroll Accounts, the DIP Agent attains exclusive dominion and control of
such accounts and proceeds of collection deposited therein shall have been
entered by the Bankruptcy Court and shall be in full force and effect and shall
not have been amended, modified, stayed, vacated, reversed or rescinded in any
respect;

(e) receipt by the DIP Agent of the Budget, in form and substance reasonably
satisfactory to the Banks;

(f) the release contained in the Interim Financing Order of all claims and
causes of action of the Debtors against the Pre-Petition Banks in respect of the
Pre-Petition Loans, subject to the Lien Validation Process, shall be in effect;

(g) the DIP Agent shall have received all fees and other amounts then due and
payable to it and to the Banks in connection with the execution and delivery of
this Agreement and the transactions contemplated hereby, including the payment
of the first installment of the facility fee payable pursuant to Section 3.7
hereof and the DIP Agent's fee payable pursuant to Section 3.2 hereof;

(h) the DIP Agent shall have received evidence of insurance required by
Section 7.3 hereof;

(i) the Borrower, the Guarantor, the Pre-Petition Agent and certain of the
Pre-Petition Banks shall have executed and delivered the Standstill Agreement;

(j) no trustee, or other disinterested person with expended powers pursuant to
Section 1104(c) of the Bankruptcy Code, shall have been appointed or designated
with respect to any Debtor or its respective business or Properties, including,
without limitation the Collateral, no order shall be entered appointing such a
trustee or other disinterested person and no motion by or supported by the
Debtors shall be pending seeking such relief;

(k) the Borrower shall have reimbursed the Pre-Petition Agent and the
Pre-Petition Banks for all fees and expenses incurred by them, including the
reasonable fees and expenses of Chapman and Cutler, Chapman and Cutler's local
counsel, and FTI Consulting, Inc., in connection with the Pre-Petition Credit
Agreement and the transactions contemplated hereby for which the Borrower has
received an invoice (it being understood that such amounts paid remain subject
to Bankruptcy Court approval);

(l) the Borrower shall have paid the reasonable costs and expenses (including
the reasonable fees and expenses of Chapman and Cutler, Chapman and Cutler's
local counsel, and FTI Consulting, Inc.) incurred by the Banks and the DIP Agent
in connection with this Agreement and the transaction contemplated hereby for
which the Borrower has received an invoice (it being understood that such
amounts paid remain subject to Bankruptcy Court approval); and

(m) the DIP Agent's Liens in the Collateral shall have been perfected in a
manner satisfactory to it and shall be first priority Liens subject only to
Permitted Liens.

          Section 6.2. Each Extension of Credit. As of the time of the making of
each Loan hereunder (including the initial Loan):

(a) each of the representations and warranties set forth in Section 5 hereof
shall be and remain true and correct as of said time, except that the
representations and warranties made under Section 5.2 shall be deemed to refer
to the most recent financial statements furnished to the Banks pursuant to
Section 7.4 hereof;

(b) the Borrower shall be in full compliance with all of the terms and
conditions hereof, and no Potential Default or Event of Default shall have
occurred and be continuing;

(c) the applicable Financing Order shall be in full force and effect and the
Debtors shall be in compliance with all the terms hereof and with respect to the
Financing Order and it shall be final and non-appealable;

(d) with respect to each Loan requested by the Borrower, the aggregate amount of
the Total Outstandings shall not exceed the lesser of the Borrowing Base, as
most recently computed, and the DIP Commitments then in effect;

(e) immediately after giving effect thereto, not more than 25% of the value of
the Borrower's and its Subsidiaries' assets that are subject to Sections 7.9 and
7.12 hereof shall constitute margin stock (as defined in Regulation U
promulgated by the Board of Governors of the Federal Reserve System);

(f) with respect to each Swingline Loan requested by the Borrower, the aggregate
principal amount of all Swingline Loans outstanding after giving effect to the
requested Swingline Loans shall not exceed $15,000,000;

(g) the DIP Agent shall have received a certificate in the form of Exhibit H
hereto executed by a responsible officer of the Company on behalf of the
Company; and

(h) in the case of a request for an L/C, the DIP Agent shall have received a
duly completed application therefor;

and the request by the Borrower for any Loan or L/C pursuant hereto shall be and
constitute a warranty to the foregoing effects.

Section 7.     Covenants.

          It is understood and agreed that so long as credit is in use or
available under this Agreement or any amount remains unpaid on any Note,
Reimbursement Obligation or L/C except to the extent compliance in any case or
cases is waived in writing by the Required Banks:

          Section 7.1. Maintenance of Property. The Borrower will, and will
cause each Subsidiary to, keep and maintain all of its Properties necessary or
useful in its business in good condition, and make all necessary renewals,
replacements, additions, betterments and improvements thereto; provided,
however, that nothing in this Section shall prevent the Borrower or any
Subsidiary from discontinuing the operating and maintenance of any of its
properties if such discontinuance is, in the judgment of the Borrower, desirable
in the conduct of its business and not disadvantageous in any material respect
to the Banks as holders of the Notes.

          Section 7.2. Taxes. The Borrower will, and will cause each Subsidiary
to, duly pay and discharge all taxes, rates, assessments, fees and governmental
charges upon or against the Borrower or any Subsidiary or against its Properties
in each case before the same becomes delinquent and before penalties accrue
thereon unless and to the extent (a) that the same is being contested in good
faith and by appropriate proceedings and for which adequate reserves have been
established in accordance with generally accepted accounting principles,
consistently applied, or (b) such obligations arose prior to the Petition Date.

          Section 7.3. Maintenance of Insurance. The Borrower will, and will
cause each Subsidiary to, maintain insurance with insurers recognized as
financially sound and reputable by prudent business persons in such forms and
amounts and against such risks as is usually carried by companies engaged in
similar business and owning similar Properties in the same general areas in
which the Borrower or such Subsidiary operates. The Borrower shall provide the
DIP Agent with evidence of insurance maintained by it upon the DIP Agent's
request.

          Section 7.4. Financial Reports. The Borrower will, and will cause each
Subsidiary to, maintain a system of accounting in accordance with sound
accounting practice and will furnish promptly to each of the Banks and their
duly authorized representatives such information respecting the business and
financial condition of the Borrower and its Subsidiaries as may be reasonably
requested and, without any request, will furnish each Bank:

(a) as soon as available, and in any event within 45 days after the close of the
first three fiscal quarters of each fiscal year of the Borrower a copy of
consolidated and consolidating balance sheets and income statements and
consolidated cash flow statements for the Borrower and its Subsidiaries for such
quarterly period and the year to date and for the corresponding periods of the
preceding fiscal year, all in reasonable detail, prepared by the Borrower and
certified by the chief financial officer of the Borrower;

(b) as soon as available, and in any event within 90 days after the close of
each fiscal year of the Borrower, a copy of the audit report for such year and
accompanying financial statements, including consolidated balance sheets and
statements of income for the Borrower and its Subsidiaries showing in
comparative form the figures for the previous fiscal year of the Borrower, all
in reasonable detail, prepared and certified by KPMG, LLP or other independent
public accountants of nationally recognized standing selected by the Borrower
and reasonably satisfactory to the DIP Agent and copies of unaudited
consolidating balance sheets and statements of income for the Borrower and its
Subsidiaries;

(c) as soon as available, and in any event within 15 days after the close of
each month a copy of consolidated and consolidating balance sheets and income
statements and consolidated cash flow statements for the Borrower and its
Subsidiaries for such month and the year to date and for the corresponding
periods of the preceding fiscal year, all in reasonable detail, prepared by the
Borrower and certified by the chief financial officer of the Borrower;

(d) together with the financial statements required by (a), (b) and (c) above, a
Compliance Certificate in the form of Exhibit D attached hereto, prepared and
signed by the President or Chief Financial Officer of the Borrower;

(e) promptly upon their becoming available, copies of all registration
statements and regular periodic reports, if any, which the Borrower shall have
filed with the Securities and Exchange Commission or any governmental agency
substituted therefor, or any national securities exchange, including copies of
the Borrower's form 10-K annual report, including financial statements audited
by KPMG, LLP or other independent public accountants of nationally recognized
standing selected by the Borrower and reasonably satisfactory to the Required
Banks, its form 10-Q quarterly report to the Securities and Exchange Commission
and any Form 8-K filed by the Borrower with the Securities and Exchange
Commission;

(f) promptly upon the mailing thereof to the shareholders of the Borrower
generally, copies of all financial statements, reports and proxy statements so
mailed;

(g) on Wednesday of each week, commencing with the week ended May 16, 2003, a
Borrowing Base Report setting forth the computation of the Borrowing Base as of
the last Business Day of the preceding week, together with such other
information as such certificate requires, certified as correct by the chief
financial officer of the Borrower (it being agreed that the Borrower may elect
to deliver a Borrowing Base Report more frequently than required by this
Section 7.4(g));

(h) as soon as available, and in any event within fifteen (15) days after the
end of each month, commencing with the month ending May 31, 2003, an accounts
receivable and accounts payable aging, an accounts receivable concentration and
reconciliation report, an inventory report (broken down by category) and such
other information and reports as the DIP Agent may reasonably request, each as
of the close of such period and in reasonable detail prepared by the Borrower
and certified to by the Chief Financial Officer of the Borrower;

(i) as soon as available and in any event within fifteen (15) days after the end
of each month, commencing with the month ending June 30, 2003, a report (the
"Budget Report") in such form (i) showing the actual receipts and disbursements
of the Borrower and its Subsidiaries during the immediately preceding month, and
(ii) comparing the actual receipts and disbursements for the Borrower and its
Subsidiaries to the receipts and disbursements shown in the Budget both for the
month covered by such Budget Report and on a cumulative basis for the period
from the Closing Date to the date of the Budget Report in each of the categories
set forth in the Budget, each Budget Report to be in form and substance
reasonably satisfactory to the DIP Agent and certified by the chief financial
officer of the Borrower;

(j) furnish to the DIP Agent or its counsel promptly after the same is
available, copies of all pleadings, motions, applications, judicial information,
financial information and other documents filed by or on behalf of the Borrower
or any of the Guarantors with the Bankruptcy Court in the Chapter 11 Cases, or
distributed by or on behalf of the Borrower or any of the Guarantors to any
official committee appointed in the Chapter 11 Cases; and

(k) promptly upon receiving the same, copies of all written offers which the
Borrower should reasonably expect to be of interest to the Banks and agreements
regarding the sale or recapitalization of the Borrower.

          Section 7.5. Inspection. The Borrower shall, and shall cause each
Subsidiary to, permit each of the Banks, by their representatives and DIP Agent,
to inspect any of the Properties, corporate books and financial records of the
Borrower, and each Subsidiary, to examine and make copies of the books of
accounts and other financial records of the Borrower and its Subsidiaries and to
discuss the affairs, finances and accounts of the Borrower and its Subsidiaries
with, and to be advised as to the same by, its officers at such reasonable times
and reasonable intervals as the Required Banks may reasonably request, provided
that the Banks and the DIP Agent shall not perform more than three (3) field
examinations of the business, operations and assets of the Borrower and its
Subsidiaries. The Borrower shall pay the reasonable costs and expenses of the
DIP Agent in connection with any inspection of the Borrower's and its
Subsidiaries' books and records.

          Section 7.6. Consolidation and Merger. The Borrower will not, and will
not permit any Subsidiary to, consolidate with or merge into any Person, or
permit any other Person to merge into it, except that any Subsidiary may be
merged or consolidated with or into: (a) the Borrower, if the Borrower should be
the continuing or surviving corporation, or (b) any other Subsidiary.

          Section 7.7. Transactions with Affiliates. The Borrower will not, and
will not permit any Subsidiary to, enter into any transaction, including without
limitation, the purchase, sale, lease or exchange of any Property, or the
rendering of any service, with any Affiliate of the Borrower except in the
ordinary course of, and pursuant to the reasonable requirements of, the
Borrower's or such Subsidiary's business and upon fair and reasonable terms no
less favorable to the Borrower or such Subsidiary than would be obtained in a
comparable arm's-length transaction with a Person not an Affiliate of the
Borrower, provided that the Borrower may continue to engage in the following
practices: (i) allocation of overhead expenses among the Borrower and its
Subsidiaries, (ii) special product pricing among the Borrower and one or more
Subsidiaries and Mississippi Chemical Company, L.P., (iii) the floor price
provision of the ammonia purchase agreements between the Borrower and FMCL, and
(iv) transactions between the Borrower and Guarantors and transactions between
Guarantors.

          Section 7.8. Dividends and Certain Other Restricted Payments. The
Borrower will not (a) declare or pay any dividends or make any distribution on
any class of its capital stock (other than dividends payable solely in its
capital stock) or (b) directly or indirectly purchase, redeem or otherwise
acquire or retire any of its capital stock (except out of the proceeds of, or in
exchange for, a substantially concurrent issue and sale of capital stock) or
(c) make any other distributions with respect to its capital stock
(collectively, "Restricted Payments").

          Section 7.9. Liens. The Borrower will not, and will not permit any
Subsidiary to, pledge, mortgage or otherwise encumber or subject to or permit to
exist upon or be subjected to any Lien (including any conditional sale or other
title retention agreement and any lease in the nature thereof), on any of its
Properties of any kind or character at any time owned by the Borrower or any
Subsidiary, other than:

(a) Liens, pledges or deposits for worker's compensation, unemployment
insurance, old age benefits or social security obligations, taxes, assessments,
statutory obligations or other similar charges, good faith deposits made in
connection with tenders, contracts or leases to which the Borrower or any
Subsidiary is a party or other deposits required to be made in the ordinary
course of business, provided in each case the obligation secured is not overdue
or, if overdue, is being contested in good faith by appropriate proceedings and
adequate reserves have been provided therefor in accordance with generally
accepted accounting principles and that the obligation is not for borrowed
money, customer advances, trade payables, or obligations to agricultural
producers;

(b) the pledge of assets for the purpose of securing an appeal or stay or
discharge in the course of any legal proceedings, provided that the aggregate
amount of liabilities of the Borrower or any Subsidiary so secured by a pledge
of property permitted under this subsection (b) including interest and penalties
thereon, if any, shall not be in excess of $10,000,000 at any one time
outstanding;

(c) Liens existing on the date hereof and disclosed in the audited financial
statements referred to in Section 5.2 hereof;

(d) Liens for property taxes and assessments or governmental charges or levies
which are not yet due and payable;

(e) Liens incidental to the conduct of business or the ownership of properties
and assets (including warehousemen's and attorneys' liens and statutory
landlords' liens) or other liens of like general nature incurred in the ordinary
course of business and not in connection with the borrowing of money, provided
in each case, the obligation secured is not overdue or, if overdue, is being
contested in good faith by appropriate actions or proceedings and adequate
reserves have been provided therefor in accordance with generally accepted
accounting principles, consistently applied;

(f) minor survey exceptions or minor encumbrances, easements or reservations, or
rights of others for rights-of-way, utilities and other similar purposes, or
zoning or other restrictions as to the use of real properties, which are
necessary for the conduct of the activities of the Borrower and its Subsidiaries
or which customarily exist on properties of corporations engaged in similar
activities and similarly situated and which do not in any event materially
impair their use in the operation of the business of the Borrower and its
Subsidiaries;

(g) the interests of lessors under Capitalized Leases;

(h) Liens securing the Borrower's and its Subsidiaries' indebtedness,
obligations and liabilities in connection with industrial revenue bonds issued
for their account which are permitted by Section 7.10(b), provided such Liens
attach only to the Property financed by such industrial revenue bonds;

(i) Liens upon tangible personal property acquired after the date hereof (by
purchase, construction or otherwise), or upon other Property acquired after the
date hereof as a capital expenditure, by the Borrower or any of its
Subsidiaries, each of which Liens either (A) existed on such Property before the
time of its acquisition and was not created in anticipation thereof or (B) was
created solely for the purpose of securing indebtedness representing, or
incurred to finance, refinance or refund, the cost of such Property; provided
that (i) no such Lien shall extend to or cover any Property of the Borrower or
any of its Subsidiaries other than the Property so acquired, and (ii) the
principal amount of indebtedness secured by any such Lien shall not exceed the
fair market value of such Property at the time of acquisition, and (C) the
aggregate principal amount of all indebtedness secured by such Liens shall not
at any one time exceed $5,000,000;

(j) Liens in the Collateral granted to the Pre-Petition Agent for the benefit of
the Pre-Petition Agent and the Pre-Petition Banks pursuant to the Pre-Petition
Security Documents;

(k) Liens in the Collateral granted to the DIP Agent for the benefit of the
Banks, the Pre-Petition Agent and the Pre-Petition Banks pursuant to Section 2
hereof;

(l) Liens granted pursuant to the Deed of Charge (Shares and Securities) dated
as of November 10, 1998, among J.P. Morgan Chase Bank, a collateral trustee, the
Borrower, and certain of its Subsidiaries, Farmland Industries, Inc. and certain
of its Subsidiaries, and FMCL, as amended by that certain Novation and Variation
of Deed of Charge (Shares and Securities), dated as of May 7, 2003, by and among
Farmland Trinidad Limited, MissChem Trinidad Limited, Farmland Industries, Inc.,
Mississippi Chemical Corporation, Koch Mineral Services, LLC, and JPMorgan Chase
Bank, and Farmland MissChem Limited; and

(m) Liens in the Collateral in favor of Harris as security for all cash
management obligations of the Debtor's to Harris.

          Section 7.10. Borrowings and Guaranties. The Borrower will not, and
will not permit any Subsidiary to, issue, incur, assume, create or have
outstanding any Debt, nor be or remain liable, whether as endorser, surety,
guarantor or otherwise, for or in respect of any Debt of any other Person, other
than:

(a) indebtedness of the Borrower and the Guarantors arising under or pursuant to
this Agreement or the other Loan Documents;

(b) indebtedness of the Borrower or the Borrower's Subsidiaries relating to
industrial revenue bonds issued for their account and outstanding on the
Petition Date, and any indebtedness issued or incurred to refinance such
indebtedness in a principal amount that does not exceed the principal amount of
the indebtedness being refinanced;

(c) the liability of the Borrower and its Subsidiaries arising out of the
endorsement for deposit or collection of commercial paper received in the
ordinary course of business;

(d) indebtedness of the Borrower and its Subsidiaries existing on the date
hereof and disclosed to the Banks in the financial statements referred to in
Section 5.2 hereof, and any indebtedness issued or incurred to refinance any of
the foregoing permitted indebtedness, provided that the principal amount of such
refinancing indebtedness does not exceed the principal amount of the
indebtedness being refinanced;

(e) the liability of the Borrower with respect to the Farmland MissChem Project
Contingent Obligations disclosed on Exhibit E hereto;

(f) indebtedness of the Borrower evidenced by the Senior Notes;

(g) indebtedness for borrowed money or Capitalized Lease Obligations of the
Borrower and its Subsidiaries not otherwise permitted by this Section 7.10;
provided that the aggregate principal amount of all such indebtedness shall not
exceed $2,000,000 at any time; and

(h) the indebtedness of the Borrower to any Subsidiary or any Subsidiary to the
Borrower or any other Subsidiary.

          Section 7.11. Investments, Loans and Advances. The Borrower will not,
and will not permit any Subsidiary to, make any investment (whether through the
purchase of stock, obligations or otherwise) in or make any loan or advance to,
any other Person other than:

(a) investments shown on the financial statements referred to in Section 5.2;

(b) investments by the Borrower or any Subsidiary in, and loans and advances
from the Borrower or any Subsidiary to, any Subsidiary; and

(c) loans and advances to employees in the ordinary course of business, provided
the aggregate principal amount of all such loans and advances made by the
Borrower's Subsidiaries shall not exceed $500,000 at any time.

          Section 7.12. Sale of Property. The Borrower will not and will not
permit any Subsidiary to, sell, lease, assign, transfer or otherwise dispose of
(whether in one transaction or in a series of related transactions) all or any
part of its Property to any other Person outside of the ordinary course of
business without the Bankruptcy Court's prior approval; provided, however, that
the Borrower and its Subsidiaries may make:

(a) sales of its Inventory in the ordinary course of business;

(b) sales or leases of its machinery and equipment that is obsolete, unusable or
not needed for the Borrower's or such Subsidiary's operations in the ordinary
course of its business;

(c) sales of precious metals used as catalysts sold and replaced with similar
precious metals in the ordinary course of business; and

(d) sales of Property producing Net Cash Proceeds of not more than $5,000,000.

          Section 7.13. Notice of Suit or Adverse Change in Business or Default

. The Borrower shall, as soon as possible, and in any event within five (5) days
after the Borrower learns of the following, give written notice to the Banks of
(a) any material proceeding(s) being instituted or threatened to be instituted
by or against the Borrower or any Subsidiary in any federal, state, local or
foreign court or before any commission or other regulatory body (federal, state,
local or foreign), (b) any material adverse change in the business, Property or
condition, financial or otherwise of the Borrower and (c) the occurrence of any
Potential Default or Event of Default.



          Section 7.14. ERISA. The Borrower will, and will cause each Subsidiary
to, promptly pay and discharge all obligations and liabilities arising under
ERISA of a character which if unpaid or unperformed is likely to result in the
imposition of a lien against any of its Property and will promptly notify the
DIP Agent of (a) the occurrence of any reportable event (as defined in ERISA)
which might result in the termination by the PBGC of any Plan, (b) receipt of
any notice from PBGC of its intention to seek termination of any such Plan or
appointment of a trustee therefor, and (c) its intention to terminate or
withdraw from any Plan. The Borrower will not, and will not permit any
Subsidiary to, terminate any such Plan or withdraw therefrom unless it shall be
in compliance with all of the terms and conditions of this Agreement after
giving effect to any liability to PBGC resulting from such termination or
withdrawal.

          Section 7.15. Use of Proceeds. The Borrower shall use the proceeds of
the Loans made hereunder and of all L/C's issued hereby (a) for payment of
Budget items (subject to variations from the Budget permitted herein), (b) to
fund Reimbursement Obligations, (c) to cash collateralize the L/Cs, (d) for the
payment of professional fees of the DIP Agent and the Pre-Petition Agent related
to the DIP Credit and the Pre-Petition Loans, (e) for the payment of interest,
fees and expenses on the DIP Credit, (f) for payment of the Administrative
Expense Carve Out, (g) for the payment of interest accruals, fees and expenses
with respect to the Pre-Petition Loans as adequate protection to the
Pre-Petition Banks, and (h) for the payment of pre-petition claims authorized by
the Bankruptcy Court.

          Section 7.16. Compliance with Laws, etc. The Borrower will, and will
cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, including Environmental Laws,
such compliance to include (without limitation) the maintenance and preservation
of its corporate or partnership existence and qualification as a foreign
corporation or partnership.

          Section 7.17. Sale and Leaseback Transactions. Neither the Borrower
nor any of its Subsidiaries shall, directly or indirectly, enter into any
arrangement with any Person providing for the Borrower or a Subsidiary to lease
or rent Property that the Borrower or a Subsidiary has or will sell or otherwise
transfer to such Person.

          Section 7.18. Fiscal Quarters. The Borrower shall not change its
fiscal quarters.

          Section 7.19. New Subsidiaries. Neither the Borrower nor any
Subsidiary shall, directly or indirectly, organize or acquire any Subsidiary not
listed on Exhibit D attached hereto.

          Section 7.20. Minimum EBITDA. The Borrower will, as of the last day of
each month commencing June 30, 2003, have EBITDA for the period from June 1,
2003, through the last day of such month, in an amount not less than the amount
shown on Schedule 7.20 for such period.

          Section 7.21. Capital Expenditures

. The Borrower shall not, nor shall it permit any Subsidiary to, expend or
become obligated for Capital Expenditures during each period commencing on
June 1, 2003, through the last day of each month in an aggregate amount for the
Borrower and its Subsidiaries in excess of the amount shown on Schedule 7.21 for
such period.



          Section 7.22. No Restrictions on Subsidiaries.

The Borrower shall not and shall not permit any of its Subsidiaries directly or
indirectly to create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (or the Borrower, in the case of subsection (e) of this Section) to:
(a) pay dividends or make any other distribution on any of such Subsidiary's
capital stock or other equity interests owned by the Borrower or any Subsidiary
of the Borrower; (b) pay any indebtedness owed to the Borrower or any other
Subsidiary; (c) make loans or advances to the Borrower or any other Subsidiary;
(d) transfer any of its Property or assets to the Borrower or any other
Subsidiary; or (e) merge or consolidate with or into the Borrower or any other
Subsidiary of the Borrower; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 7.22 (but shall apply to any extension or renewal
of, or any amendment or modification which extension, renewal, amendment or
modification expands the scope of, any such restriction or condition), (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the Subsidiary that is to be sold and
such sale is permitted hereunder, and (iv) clause (d) of the foregoing shall not
apply to customary provisions in leases and other contracts restricting the
assignment thereof.



          Section 7.23. Maintenance of Subsidiaries. The Borrower shall not
assign, sell or transfer, nor shall it permit any Subsidiary to issue, assign,
sell or transfer, any shares of capital stock or other equity interests of a
Subsidiary; provided, however, that the foregoing shall not operate to prevent
(a) Liens on the capital stock or other equity interests of Subsidiaries granted
to the DIP Agent pursuant to the Security Documents, (b) the issuance, sale, and
transfer to any person of any shares of capital stock of a Subsidiary solely for
the purpose of qualifying, and to the extent legally necessary to qualify, such
person as a director of such Subsidiary, and (c) any transaction permitted by
Section 7.6 above.

          Section 7.24. Chapter 11 Claims

. The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or suffer to exist (in each case,
to "Incur") or permit any unsecured claim in the Chapter 11 Cases or (subject to
Section 726(b) of the Bankruptcy Code) any superseding case or cases under
Chapter 7 of the Bankruptcy Code (including, without limitation, any deficiency
claim remaining after the satisfaction of a Lien that secures a claim) to be
pari passu with or senior to the claims of the DIP Agent and the Banks against
the Borrower and the Guarantors on the Post-Petition Obligations, or apply to
the Bankruptcy Court for authority so to do, except for the Administrative
Expense Carve-Out and except as otherwise provided in the Interim Financing
Order.



          Section 7.25. Assets Purchases, Executory Contracts, Pre-Petition Debt
and Payments Outside the Ordinary Course of Business. The Borrower shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly
(a) purchase any assets outside the ordinary course of business, (b) assume any
material executory contracts (other than the executory contracts listed on
Exhibit J) under Section 365 of the Bankruptcy Code without the prior approval
of the DIP Agent, (c) pay any pre-petition debt, other than (i) the Pre-Petition
Obligations as permitted by this Agreement, the Standstill Agreement and the
Financing Order, (ii) pre-petition obligations owed to Normalized Trade
Creditors to the extent set forth in the Budget, and (iii) pre-petition
obligations to other Essential Trade Creditors that are not trade creditors, to
the extent set forth in the Budget, and (d) make any payments outside the
ordinary course of their respective businesses, in each case without prior
approval of the Bankruptcy Court.

          Section 7.26. Limitation on Restrictions on Disclosure of Certain
Information

. The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly enter into or suffer to exist or become effective any
consensual encumbrance or restriction on the ability of the Borrower to disclose
to the DIP Agent or the Banks the information and matters the Borrower is
required to report pursuant to Section 7.4(i) of this Agreement.



          Section 7.27. The Budget. (a) The Borrower shall not permit the
aggregate disbursements for any month in the Budget, and the cumulative
disbursements for each period from the June 1, 2003 through the last day of any
month, to exceed the amounts set forth in the Budget for such month or period,
in each case if after giving effect thereto the Borrower would not be in
compliance with either the Borrowing Base requirements of this Agreement or
Section 7.20 hereof (such variances being permitted). Notwithstanding anything
to the contrary contained herein, variances from the Budget shall be permitted
so long as the Borrower remains in compliance with the Borrowing Base
requirements of this Agreement and with Section 7.20 hereof

          (b) The Budget may be modified with the written approval of the DIP
Agent.

          (c) The Budget shall be redetermined to the Required Banks' reasonable
satisfaction within           fifteen (15) days following the consummation of
any Disposition that results in cash proceeds in           excess of $1,000,000.

Section 8.     Events of Default and Remedies.

          Section 8.1. Definitions. Any one or more of the following shall
constitute an Event of Default:

(a) Default in the payment when due of (i) any principal of any Loan or any
Reimbursement Obligation or under the Financing Order (ii) any interest on any
Loan or any Reimbursement Obligation which continues unremedied for 5 Business
Days, whether at the stated maturity thereof or at any other time provided in
this Agreement, or default in the payment when due of any fee or other amount
payable by the Borrower pursuant to this Agreement, which continues unremedied
for 5 Business Days; or the Borrower shall fail to pay any Adequate Protection
Obligation when due in accordance with the terms of the Financing Order; or

(b) Default in the observance or performance of any covenant set forth in
Sections 7.3, 7.4, 7.5, 7.6, 7.7, 7.8, 7.9, 7.10, 7.11, 7.12, 7.13, 7.15, 7.16,
7.18, 7.19, 7.20, 7.21, 7.22, 7.23, 7.24, 7.25, 7.26 or 7.27 hereof or any
provisions of any Security Documents requiring the maintenance of insurance on
the Collateral subject thereto as dealing with the use or remittance of proceeds
of Collateral; or

(c) Default in the observance or performance of any other covenant, condition,
agreement or provision hereof or any of the other Loan Documents and such
default shall continue for 30 days after written notice thereof to the Borrower
by any Bank; or

(d) Other than defaults arising as a result of the filing of the Chapter 11
Cases, default shall occur under any evidence of Debt in a principal amount
exceeding $10,000,000 issued or assumed or guaranteed by the Borrower or any
Subsidiary, or under any mortgage, agreement or other similar instrument under
which the same may be issued or secured and such default shall continue for a
period of time sufficient to permit the acceleration of maturity of any
indebtedness evidenced thereby or outstanding or secured thereunder; or

(e) Any representation or warranty made by the Borrower herein or in any Loan
Document or in any statement or certificate furnished by it pursuant hereto or
thereto, proves untrue in any material respect as of the date made or deemed
made pursuant to the terms hereof; or

(f) Any judgment or judgments, writ or writs, or warrant or warrants of
attachment, or any similar process or processes in an aggregate amount in excess
of $10,000,000 shall be entered or filed against the Borrower or any Subsidiary
or against any of their respective Property or assets and remain unstayed and
undischarged for a period of 30 days from the date of its entry; or

(g) Any reportable event (as defined in ERISA) which constitutes grounds for the
termination of any Plan or for the appointment by the appropriate United States
District Court of a trustee to administer or liquidate any such Plan, shall have
occurred and be continuing thirty (30) days after written notice to such effect
shall have been given to the Borrower by any Bank; or any such Plan shall be
terminated; or a trustee shall be appointed by the appropriate United States
District Court to administer any such Plan; or the Pension Benefit Guaranty
Corporation shall institute proceedings to administer or terminate any such
Plan; or

(h) A Change of Control shall occur; or

(i) The failure of the Borrower or any Guarantor to comply with any of the terms
of the Financing Order or the occurrence of any condition or event which permits
the Banks to exercise any of the remedies set forth in the Financing Order,
including, without limitation, any "Termination Event" as defined in the
Financing Order; or

(j) The granting of a Lien on or other interest in any Property of the Borrower
or any Guarantor, or Superpriority Claim, by any Bankruptcy or District Court
Judge which is superior to or ranks in parity with the Lien of the DIP Agent
granted in this Agreement and the Financing Order except for the Administrative
Expense Carve Out and as otherwise permitted under the Financing Order; or

(k) Any Lien purported to be created by this Agreement, the Interim Financing
Order or the Final Financing Order in any of the Collateral shall, for any
reason other than the acts of the DIP Agent, the DIP Lenders, the Pre-Petition
Agent or the Pre-Petition Lenders, cease to be valid or any action is commenced
by any Debtor which contests the validity, perfection or enforceability of any
pre-petition Liens of Pre-Petition Agent under any of the Pre-Petition Loan
Documents or any Lien created by this Agreement, the Interim Financing Order or
the Final Financing Order; or

(l) (i) An order shall be entered by the Bankruptcy Court confirming a plan of
reorganization of any Debtor without the Banks' consent, or (ii) there shall be
substantial consummation of a plan of reorganization of any Debtor; or

(m) Any material provision of any Loan Document shall, for any reason, cease to
be valid and binding on the Borrower or any of the Guarantors, or the Borrower
or any of the Guarantors shall so assert in any pleading filed in any court, or
any Lien created by the Loan Documents or the Financing Order shall cease to be
a valid and perfected Lien against any of the Collateral purported to be covered
thereby pursuant to Sections 364(c) and (d) of the Bankruptcy Code; or

(n) Any of the Chapter 11 Cases shall be dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code; or

(o) A trustee under Chapter 7 or Chapter 11 of the Bankruptcy Code shall be
appointed in any of the Chapter 11 Cases; or

(p) An order of the Bankruptcy Court shall be entered in any of the Chapter 11
Cases appointing an examiner with enlarged powers relating to the operation of
the business (powers beyond those set forth in Section 1106(a)(3) and (4) of the
Bankruptcy Code) under Section 1106(b) of the Bankruptcy Code; or

(q) The Financing Order shall be amended, modified, stayed, vacated, reversed or
rescinded in any which materially and adversely affects the rights of the Banks
or the DIP Agent and which modification is not acceptable to the DIP Agent; or

(r) An application shall be filed by any Debtor for the approval of any other
Superpriority Claim in any of the Chapter 11 Cases which is pari passu with or
senior to the claims of the DIP Agent and the Banks with respect to the
Post-Petition Obligations (except for the Administrative Expense Carve-Out) or
there shall arise any such pari passu or Superpriority Claim; or

(s) The Bankruptcy Court shall enter an order or orders granting relief from the
automatic stay applicable under Section 362 of the Bankruptcy Code with respect
to any Lien on any assets of the Borrower or any Guarantor having an aggregate
net book value (determined in accordance with generally accepted accounting
principles, consistently applied) in excess of $10,000,000 for all such assets;
or

(t) Other than as contemplated by the Budget, any Debtor permanently ceases
operation of any of its businesses or takes any material action for the purpose
of effecting the foregoing without the prior written consent of the DIP Agent;
or

(u) The Bankruptcy Court shall not overrule any objection filed with respect to
the Lien Finding within 60 days following the date of entry of the Interim
Financing Order; or

(v) Any change shall occur in the condition or prospects, financial or
otherwise, of the Borrower and its Subsidiaries, taken in as a whole, which is
material and adverse.

          Section 8.2. Consequences of Event of Default. Upon the occurrence of
the Maturity Date and upon the occurrence and during the continuation of any
Event of Default beyond the applicable cure period (if any) and upon the
expiration of 7 days after written notice by the DIP Agent to the Borrower, the
DIP Agent, the Banks and the Pre-Petition Banks may take any or all of the
following actions, in each case without further order of or application to the
Bankruptcy Court:

(a) declare the principal of an accrued interest on the outstanding
Post-Petition Obligations to be immediately due and payable;

(b) set off any amounts in any account (including any accounts maintained by the
Borrower with the DIP Agent)

(c) terminate the DIP Commitments and any other obligations of the Banks to
extend any further credit hereunder on the date (which may be the date thereof)
stated in such notice;

(d) demand that any Cash Collateral be applied to reduce or collateralize the
Post-Petition Obligations and Pre-Petition Obligations as set forth in
Section 3.4(e) hereof;

(e) demand payment of interest on the Post-Petition Obligations and Pre-Petition
Obligations at the default rates set forth herein and in the Financing Order, in
which event interest at such rates shall accrue and be payable as therein set
forth without further order of or application to the Bankruptcy Court;

(f) the automatic stay shall be deemed lifted as to the Collateral and the DIP
Agent may, and upon request of the Required Banks shall, (without regard to
whatever other action the DIP Agent or the Banks may be taking), foreclose and
realize upon and exercise any other rights or remedies with respect to the
Collateral as security for the Post-Petition Obligations and Pre-Petition
Obligations.

          Section 8.3. Relief from Stay. Nothing contained in this Agreement
shall impair or otherwise effect the Banks' right to seek relief from the
automatic stay as to their Collateral for cause at any time, which right the
Banks hereby fully reserve.

Section 9.     The Agent.

          Section 9.1. Appointment and Powers. Harris is hereby appointed by the
Banks as DIP Agent under the Loan Documents and each of the Banks hereby
irrevocably authorizes the DIP Agent to act as the DIP Agent of such Bank. The
DIP Agent agrees to act as such upon the express conditions contained in the
Loan Documents.

          Section 9.2. Powers. The DIP Agents shall have and may exercise such
powers hereunder as are specifically delegated to the Agents by the terms of the
Loan Documents, together with such powers as are incidental thereto. The DIP
Agent shall have no implied duties to the Banks nor any obligation to the Banks
to take any action under the Loan Documents except any action specifically
provided by the Loan Documents to be taken by the DIP Agent.

          Section 9.3. General Immunity. Neither the DIP Agent nor any of DIP
Agent's directors, officers, agents or employees shall be liable to the Banks or
any Bank for any action taken or omitted to be taken by it or them under the
Loan Documents or in connection therewith except for its or their own gross
negligence or willful misconduct.

          Section 9.4. No Responsibility for Loans, Recitals, etc. The DIP Agent
shall not (a) be responsible to the Banks for any recitals, reports, statements,
warranties or representations contained in the Loan Documents or furnished
pursuant thereto, (b) be responsible for any Loans by any other Bank hereunder,
or (c) be bound to ascertain or inquire as to the performance or observance of
any of the terms of the Loan Documents. In addition, neither the DIP Agent nor
the DIP Agent's counsel shall be responsible to the Banks for the enforceability
or validity of any of the Loan Documents.

          Section 9.5. Right to Indemnity. The Banks hereby indemnify the DIP
Agent for any actions taken in accordance with this Section 9, and the DIP Agent
shall be fully justified in failing or refusing to take any action hereunder
unless it shall first be indemnified to its satisfaction by the Banks pro rata
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action, other than any liability which
may arise out of the DIP Agent's gross negligence or willful misconduct.

          Section 9.6. Action Upon Instructions of Banks. The DIP Agent agrees,
upon the written request of the Required Banks, to take any action of the type
specified in the Loan Documents as being within the DIP Agent's rights, duties,
powers or discretion. The DIP Agent shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with written
instructions signed by the Required Banks (or all of the Banks, as applicable),
and such instructions and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks and on all holders of the Notes. In the
absence of a request by the Required Banks, the DIP Agent shall have authority,
in its sole discretion, to take or not to take any action, unless the Loan
Documents specifically require the consent of the Required Banks or all of the
Banks.

          Section 9.7. Employment of Agents and Counsel. The DIP Agent may
execute any of its duties as DIP Agent hereunder by or through employees,
agents, and attorneys-in-fact and shall not be answerable to the Banks, except
as to money or securities received by it or its authorized agents, for the
default or misconduct of any such agents or attorneys-in-fact selected by it in
good faith and with reasonable care. The DIP Agent shall be entitled to advice
and opinion of legal counsel concerning all matters pertaining to the duties of
the agencies hereby created.

          Section 9.8. Reliance on Documents; Counsel. The DIP Agent shall be
entitled to rely upon any note, notice, consent, certificate, affidavit, letter,
telegram, statement, paper or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and, in respect
to legal matters, upon the opinion of legal counsel selected by the DIP Agent.

          Section 9.9. May Treat Payee as Owner. The DIP Agent may deem and
treat the payee of any Note as the owner thereof for all purposes hereof unless
and until a written notice of the assignment or transfer thereof shall have been
filed with such agent. Any request, authority or consent of any Person who at
the time of making such request or giving such authority or consent is the
holder of any such Note shall be conclusive and binding on any subsequent
holder, transferee or assignee of such Note or of any Note issued in exchange
therefor.

          Section 9.10. Agents Reimbursement. Each Bank agrees to reimburse the
DIP Agent pro rata in accordance with its Commitment Percentage for any
reasonable out-of-pocket expenses (including fees and charges for inspections)
not reimbursed by the Borrower (a) for which the DIP Agent is entitled to
reimbursement by the Borrower under the Loan Documents and (b) for any other
reasonable expenses incurred by the DIP Agent on behalf of the Banks, in
connection with the preparation, execution, delivery, administration and
enforcement of the Loan Documents.

          Section 9.11. Rights as a Bank. With respect to its commitment, Loans
made by it, L/Cs issued by it, and the Notes issued to it, the DIP Agent shall
have the same rights and powers hereunder as any Bank and may exercise the same
as though it were not the DIP Agent, and the term "Bank" or "Banks" shall,
unless the context otherwise indicates, include the DIP Agent in its individual
capacity to the extent, if any, of its DIP Commitment. The DIP Agent may accept
deposits from, lend money to, and generally engage in any kind of banking or
trust business with the Borrower as if it were not the DIP Agent.

          Section 9.12. Bank Credit Decision. Each Bank acknowledges that it
has, independently and without reliance upon the DIP Agent or any other Bank and
based on the financial statements referred to in Section 5.2 and such other
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into the Loan Documents. Each Bank also
acknowledges that it will, independently and without reliance upon the DIP Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents.

          Section 9.13. Resignation of Agent. Subject to the appointment of a
successor Agent, the DIP Agent may resign as the DIP Agent for the Banks under
this Agreement and the other Loan Documents at any time by thirty days' notice
in writing to the Banks. Such resignation shall take effect upon appointment of
such successor. The Required Banks shall have the right to appoint a successor
DIP Agent, subject to the prior consent of the Borrower (which consent shall not
be unreasonably withheld or delayed), who shall be entitled to all of the rights
of, and vested with the same powers as, the original DIP Agent under the Loan
Documents. In the event a successor DIP Agent shall not have been appointed
within the sixty day period following the giving of notice by the DIP Agent, the
DIP Agent may appoint its own successor. Resignation by the DIP Agent shall not
affect or impair the rights of the DIP Agent under Sections 9.5 and 11.8 hereof
with respect to all matters preceding such resignation. Any successor DIP Agent
must be either a Bank or a national banking association or a bank chartered in
any State of the United States, in each case having capital and surplus of not
less than $500,000,000.

          Section 9.14. Duration of Agency. The agency established by
Section 9.1 hereof shall continue, and Sections 9.1 through and including
Section 9.15 shall remain in full force and effect, until the Notes and all
other amounts due hereunder and thereunder shall have been paid in full and the
Banks' commitments to extend credit to or for the benefit of the Borrower shall
have terminated or expired.

          Section 9.15. Authorization to Release Liens and Limit Amount of
Certain Claims. The DIP Agent is hereby irrevocably authorized by each of the
Banks to release any Lien covering any Property of the Borrower or any
Subsidiaries that is the subject of a Disposition which is permitted by this
Agreement or which has been consented to in accordance with Section 11.1 of this
Agreement. The DIP Agent is further irrevocably authorized by each of the Banks
to reduce or limit the amount of the Obligations secured by any particular item
of Collateral to an amount not less than the estimated value thereof to the
extent necessary to reduce mortgage registry, filing and similar taxes.

Section 10.     Guarantee.

          Section 10.1. Guarantee. (a) Each of the Guarantors hereby, jointly
and severally, unconditionally and irrevocably, guarantees to the DIP Agent, for
the ratable benefit of the Banks and their respective successors, indorsees,
transferees and assigns, the prompt and complete payment and performance by the
Borrower when due (whether at the stated maturity, by acceleration or otherwise)
of the Post-Petition Obligations.

          (b) Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 10.2).

          (c) Each Guarantor agrees that the Post-Petition Obligations may at
any time and from time to time exceed the amount of the liability of such
Guarantor hereunder without impairing the guarantee contained in this Section 10
or affecting the rights and remedies of the DIP Agent or any Bank hereunder.

          (d) The guarantee contained in this Section 10 shall remain in full
force and effect until all the Post-Petition Obligations and the obligations of
each Guarantor under the guarantee contained in this Section 10 shall have been
satisfied by payment in full, no L/C shall be outstanding and the DIP
Commitments shall be terminated, notwithstanding that from time to time during
the term of this Agreement the Borrower may be free from any Post-Petition
Obligations.

          (e) No payment made by the Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the DIP Agent or any
Bank from the Borrower, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Post-Petition Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Post-Petition Obligations or any payment received or collected
from such Guarantor in respect of the Post-Petition Obligations), remain liable
for the Post-Petition Obligations up to the maximum liability of such Guarantor
hereunder until the Post-Petition Obligations are paid in full, no L/C shall be
outstanding and the DIP Commitments are terminated.

          Section 10.2. Right of Contribution. Each Guarantor hereby agrees that
to the extent that a Guarantor shall have paid more than its proportionate share
of any payment made hereunder, such Guarantor shall be entitled to seek and
receive contribution from and against any other Guarantor hereunder which has
not paid its proportionate share of such payment. Each Guarantor's right of
contribution shall be subject to the terms and conditions of Section 10.3. The
provisions of this Section 10.2 shall in no respect limit the obligations and
liabilities of any Guarantor to the DIP Agent and the Banks, and each Guarantor
shall remain liable to the DIP Agent and the Banks for the full amount
guaranteed by such Guarantor hereunder.

          Section 10.3. No Subrogation. Notwithstanding any payment made by any
Guarantor hereunder or any set-off or application of funds of any Guarantor by
the DIP Agent or any Bank, no Guarantor shall be entitled to be subrogated to
any of the rights of the DIP Agent or any Bank against the Borrower or any other
Guarantor or any collateral security or guarantee or right of offset held by the
DIP Agent or any Bank for the payment of the Post-Petition Obligations, nor
shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from the Borrower or any other Guarantor in respect of payments
made by such Guarantor hereunder, until all amounts owing to the DIP Agent and
the Banks by the Borrower on account of the Post-Petition Obligations are paid
in full, no L/C shall be outstanding and the DIP Commitments are terminated. If
any amount shall be paid to any Guarantor on account of such subrogation rights
at any time when all of the Post-Petition Obligations shall not have been paid
in full, such amount shall be held by such Guarantor in trust for the DIP Agent
and the Banks, segregated from other funds of such Guarantor, and shall,
forthwith upon receipt by such Guarantor, be turned over to the DIP Agent in the
exact form received by such Guarantor (duly indorsed by such Guarantor to the
DIP Agent, if required), to be applied against the Post-Petition Obligations,
whether matured or unmatured, in such order as this Agreement shall prescribe.

          Section 10.4. Amendments, Etc. with Respect to the Post-Petition
Obligations. Each Guarantor shall remain obligated hereunder notwithstanding
that, without any reservation of rights against any Guarantor and without notice
to or further assent by any Guarantor, any demand for payment of any of the
Post-Petition Obligations made by the DIP Agent or any Bank may be rescinded by
the DIP Agent or such Bank and any of the Post-Petition Obligations continued,
and the Post-Petition Obligations, or the liability of any other Person upon or
for any part thereof, or any collateral security or guarantee therefor or right
of offset with respect thereto, may, from time to time, in whole or in part, be
renewed, extended, amended, modified, accelerated, compromised, waived,
surrendered or released by the DIP Agent or any Bank, and this Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the DIP Agent (or the Required Banks or all Banks, as the
case may be) may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the DIP Agent or any Bank for
the payment of the Post-Petition Obligations may be sold, exchanged, waived,
surrendered or released. Neither the DIP Agent nor any Bank shall as a condition
to any Guarantor's liability hereunder have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the
Post-Petition Obligations or for the guarantee contained in this Section 10 or
any property subject thereto.

          Section 10.5. Guarantee Absolute and Unconditional. Each Guarantor
waives any and all notice of the creation, renewal, extension or accrual of any
of the Post-Petition Obligations and notice of or proof of reliance by the DIP
Agent or any Bank upon the guarantee contained in this Section 10 or acceptance
of the guarantee contained in this Section 10; the Post-Petition Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 10; and all dealings between the Borrower
and any of the Guarantors, on the one hand, and the DIP Agent and the Banks, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 10. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Borrower or any of the Guarantors with
respect to the Post-Petition Obligations. Each Guarantor understands and agrees
that the guarantee contained in this Section 10 shall be construed as a
continuing, absolute and unconditional guarantee of payment without regard to
(a) the validity or enforceability of this Agreement or any other Loan Document,
any of the Post-Petition Obligations or any other collateral security therefor
or guarantee or right of offset with respect thereto at any time or from time to
time held by the DIP Agent or any Bank, (b) any defense, set-off or counterclaim
(other than a defense of payment or performance) which may at any time be
available to or be asserted by the Borrower or any other Person against the DIP
Agent or any Bank, or (c) any other circumstance whatsoever (with or without
notice to or knowledge of the Borrower or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Borrower for the Post-Petition Obligations, or of such Guarantor under the
guarantee contained in this Section 10, in bankruptcy or in any other instance.
When making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the DIP Agent or any Bank may, but shall be
under no obligation to, make a similar demand on or otherwise pursue such rights
and remedies as it may have against the Borrower, any other Guarantor or any
other Person or against any collateral security or guarantee for the
Post-Petition Obligations or any right of offset with respect thereto, and any
failure by the DIP Agent or any Bank to make any such demand, to pursue such
other rights or remedies or to collect any payments from the Borrower, any other
Guarantor or any other Person or to realize upon any such collateral security or
guarantee or to exercise any such right of offset, or any release of the
Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the DIP
Agent or any Bank against any Guarantor. For the purposes hereof "demand" shall
include the commencement and continuance of any legal proceedings.

          Section 10.6. Reinstatement. The guarantee contained in this Section
10 shall continue to be effective, or be reinstated, as the case may be, if at
any time payment, or any part thereof, of any of the Post-Petition Obligations
is rescinded or must otherwise be restored or returned by the DIP Agent or any
Bank upon the insolvency, bankruptcy, dissolution, liquidation or reorganization
of the Borrower or any Guarantor, or upon or as a result of the appointment of a
receiver, intervenor or conservator of, or trustee or similar officer for, the
Borrower or any Guarantor or any substantial part of its property, or otherwise,
all as though such payments had not been made.

          Section 10.7. Payments. Each Guarantor hereby guarantees that payments
hereunder will be paid to the DIP Agent without set-off or counterclaim in
Dollars at the office of the DIP Agent specified in this Agreement.

Section 11.     Miscellaneous.

          Section 11.1. Amendments and Waivers. Any term, covenant, agreement or
condition of this Agreement and the other Loan Documents may be amended only by
a written amendment executed by the Borrower, the Required Banks and, if the
rights or duties of the DIP Agent are materially affected thereby, the DIP
Agent, or compliance therewith only may be waived (either generally or in a
particular instance and either retroactively or prospectively), if the Borrower
shall have obtained the consent in writing of the Required Banks and, if the
rights or duties of the DIP Agent are materially affected thereby, the DIP
Agent, provided, however, that without the consent in writing of the holders of
all outstanding Notes and unpaid Reimbursement Obligations, or all Banks if no
Notes, L/Cs or Reimbursement Obligations are outstanding, no such amendment or
waiver shall (a) change the amount or postpone the date of payment of any
scheduled payment or required prepayment of principal of the Notes or
Reimbursement Obligations or extend the term of any L/C at a time that the
Borrower would not be able to obtain a Loan or L/C hereunder or reduce the rate
or extend the time of payment of interest on the Notes or Reimbursement
Obligations, or reduce the amount of principal thereof, or modify any of the
provisions of the Notes with respect to the payment or prepayment thereof,
(b) give to any Note or Reimbursement Obligations any preference over any other
Notes or Reimbursement Obligations, (c) amend the definition of Required Banks,
(d) alter, modify or amend the provisions of this Section 10.1, (e) change the
amount or term of any of the Banks' DIP Commitments or the fees required under
Section 3.2 or the L/C Participation Fee required under Section 1.4(a) hereof,
(f) alter, modify or amend any Bank's right hereunder to consent to any action,
make any request or give any notice, (g) release any Guarantor from its
obligations under the Guaranty to which it is a party except in connection with
the Disposition of such Guarantor in a Disposition permitted by this Agreement
or approved by the Required Banks, or (h) release all or substantially all of
the Collateral (provided that no Bank's consent shall be required in connection
with the release of the DIP Agent's Liens on any Collateral sold in a
Disposition permitted by this Agreement or approved by the Required Banks). Any
such amendment or waiver shall apply equally to all Banks and the holders of the
Notes and Reimbursement Obligations and shall be binding upon them, upon each
future holder of any Note and Reimbursement Obligation and upon the Borrower,
whether or not such Note shall have been marked to indicate such amendment or
waiver. No such amendment or waiver shall extend to or affect any obligation not
expressly amended or waived.

          Section 11.2. Waiver of Rights. No delay or failure on the part of the
DIP Agent or any Bank or on the part of the holder or holders of any Note or
Reimbursement Obligation in the exercise of any power or right shall operate as
a waiver thereof, nor as an acquiescence in any Potential Default or Event of
Default, nor shall any single or partial exercise of any power or right preclude
any other or further exercise thereof, or the exercise of any other power or
right, and the rights and remedies hereunder of the DIP Agent, the Banks and of
the holder or holders of any Notes are cumulative to, and not exclusive of, any
rights or remedies which any of them would otherwise have.

          Section 11.3. Several Obligations. The commitments of each of the
Banks hereunder shall be the several obligations of each Bank and the failure on
the part of any one or more of the Banks to perform hereunder shall not affect
the obligation of the other Banks hereunder, provided that nothing herein
contained shall relieve any Bank from any liability for its failure to so
perform. In the event that any one or more of the Banks shall fail to perform
its commitment hereunder, all payments thereafter received by the DIP Agent on
the principal of Loans and Reimbursement Obligations hereunder, shall be
distributed by the DIP Agent to the Banks making such additional Loans ratably
as among them in accordance with the principal amount of additional Loans made
by them until such additional Loans shall have been fully paid and satisfied.
All payments on account of interest shall be applied as among all the Banks
ratably in accordance with the amount of interest owing to each of the Banks as
of the date of the receipt of such interest payment.

          Section 11.4. Non-Business Day. If any payment of principal or
interest on any Loan shall fall due on a day which is not a Business Day,
interest at the rate such Loan bears for the period prior to maturity shall
continue to accrue on such principal from the stated due date thereof to and
including the next succeeding Business Day on which the same is payable.

          Section 11.5. Documentary Taxes. The Borrower agrees to pay any
documentary or similar taxes with respect to the Loan Documents, including
interest and penalties, in the event any such taxes are assessed irrespective of
when such assessment is made and whether or not any credit is then in use or
available hereunder.

          Section 11.6. Representations. All representations and warranties made
herein or in certificates given pursuant hereto shall survive the execution and
delivery of this Agreement and of the Notes, and shall continue in full force
and effect with respect to the date as of which they were made and as reaffirmed
on the date of each borrowing, request for L/C and as long as any credit is in
use or available hereunder.

          Section 11.7. Notices. Unless otherwise expressly provided herein, all
communications provided for herein shall be in writing or by telecopy and shall
be deemed to have been given or made when served personally, when an answer back
is received in the case of notice by telecopy or 3 Business Days after the date
when deposited in the United States mail addressed if to the Borrower to P.O.
Box 388, Yazoo City, Mississippi,  39194, Attention: Corporate Secretary; if to
the DIP Agent or Harris at 111 West Monroe Street, Chicago, Illinois 60690,
Attention: Agribusiness Group; and if to any of the Banks, at the address for
each Bank set forth under its signature hereon; or at such other address as
shall be designated by any party hereto in a written notice to each other party
pursuant to this Section 11.7.

          Section 11.8. Costs and Expenses; Indemnity. (a) The Borrower agrees
to pay on demand and upon receipt of supporting statements, all reasonable costs
and expenses of the DIP Agent, in connection with the negotiation, preparation,
execution and delivery of this Agreement, the Notes and the other instruments
and documents to be delivered hereunder or in connection with the transactions
contemplated hereby, including the reasonable fees and expenses of
Messrs. Chapman and Cutler, special counsel to the DIP Agent, Chapman and
Cutler's local counsel and FTI Consulting, Inc.; all reasonable costs and
expenses of the DIP Agent, the Banks and any other holder of any Note or any
Reimbursement Obligation (including reasonable attorneys' fees and fees of the
DIP Agent's financial advisors) incurred while any Potential Default or Event of
Default shall have occurred and be continuing, all reasonable costs and expenses
incurred by the DIP Agent in connection with any consents or waivers hereunder
or amendments hereto, and all reasonable costs and expenses (including
reasonable attorneys' fees and fees of the DIP Agent's financial advisors), if
any, incurred by the DIP Agent, the Banks or any other holders of a Note or any
Reimbursement Obligation in connection with the enforcement of this Agreement,
the Notes, the other Loan Documents and the other instruments and documents to
be delivered hereunder. The Borrower agrees to indemnify and save harmless the
Banks and the DIP Agent from any and all liabilities, losses, reasonable costs
and expenses incurred by the Banks or the DIP Agent in connection with any
action, suit or proceeding brought against the DIP Agent or any Bank by any
Person which arises out of the transactions contemplated or financed hereby or
by the Notes, or out of any action or inaction by the DIP Agent or any Bank
hereunder or thereunder, except for such thereof as is caused by the gross
negligence or willful misconduct of the party indemnified.

          (b) Without limiting the generality of the foregoing, the Borrower
unconditionally agrees to forever indemnify, defend and hold harmless, the Agent
and each Bank, and covenant not to sue for any claim for contribution against,
the Agent or any Bank for any damages, reasonable costs, loss or reasonable
expense, including without limitation, response, remedial or removal costs,
arising out of any of the following: (i) any presence, release, threatened
release or disposal of any hazardous or toxic substance or petroleum by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property, (ii) the operation or violation of any Environmental Law, whether
federal, state, or local, and any regulations promulgated thereunder, by the
Borrower or any Subsidiary or otherwise occurring on or with respect to its
Property, (iii) any claim for personal injury or property damage in connection
with the Borrower or any Subsidiary or otherwise occurring on or with respect to
its Property, and (iv) the inaccuracy or breach of any environmental
representation, warranty or covenant by the Borrower made herein or in any loan
agreement, promissory note, mortgage, deed of trust, security agreement or any
other instrument or document evidencing or securing any indebtedness,
obligations or liabilities of the Borrower owing to the Agent or any Bank or
setting forth terms and conditions applicable thereto or otherwise relating
thereto, except for damages arising from the Agent's or such Bank's willful
misconduct or gross negligence. This indemnification shall survive the payment
and satisfaction of all indebtedness, obligations and liabilities of the
Borrower owing to the Agent and the Banks and the termination of this Agreement,
and shall remain in force beyond the payment or satisfaction in full of any
single claim under this indemnification. This indemnification shall be binding
upon the successors and assigns of the Borrower and shall inure to the benefit
of Agent and the Banks and their respective directors, officers, employees,
agents, and collateral trustees, and their successors and assigns.

          (c) The provisions of this Section 11.8 shall survive payment of the
Notes and Reimbursement Obligations and the termination of the DIP Commitments
hereunder.

          Section 11.9. Counterparts. This Agreement may be executed in any
number of counterparts and all such counterparts taken together shall be deemed
to constitute one and the same instrument. One or more of the Banks may execute
a separate counterpart of this Agreement which has also been executed by the
Borrower, and this Agreement shall become effective as and when all of the Banks
have executed this Agreement or a counterpart thereof and lodged the same with
the DIP Agent.

           Section 11.10. Successors and Assigns; Governing Law; Entire
Agreement. This Agreement shall be binding upon the Borrower, the DIP Agent and
the Banks and their respective successors and assigns, and shall inure to the
benefit of the Borrower, the DIP Agent and each of the Banks and the benefit of
their respective successors and assigns, including any subsequent holder of any
Note or Reimbursement Obligation. This Agreement and the rights and duties of
the parties hereto shall be construed and determined in accordance with the
internal laws of the State of Illinois. This Agreement constitutes the entire
understanding of the parties with respect to the subject matter hereof and any
prior agreements, whether written or oral, with respect thereto are superseded
hereby. The Borrower may not assign any of its rights or obligations hereunder
without the written consent of the Banks.

          Section 11.11. No Joint Venture. Nothing contained in this Agreement
shall be deemed to create a partnership or joint venture among the parties
hereto.

          Section 11.12. Severability. In the event that any term or provision
hereof is determined to be unenforceable or illegal, it shall be deemed severed
herefrom to the extent of the illegality and/or unenforceability and all other
provisions hereof shall remain in full force and effect.

          Section 11.13. Table of Contents and Headings. The table of contents
and section headings in this Agreement are for reference only and shall not
affect the construction of any provision hereof.

          Section 11.14. Sharing of Payments. Each Bank agrees with each other
Bank that if such Bank shall receive and retain any payment, whether by set-off
or application of deposit balances or otherwise ("Set-Off"), on any Loan,
Reimbursement Obligation or other amount outstanding under this Agreement or the
other Loan Documents in excess of its ratable share of payments on all Loans,
Reimbursement Obligations and other amounts then outstanding to the Banks, then
such Bank shall purchase for cash at face value, but without recourse (except
for defects in title), ratably from each of the other Banks such amount of the
Loans held by each such other Bank (or interest therein) as shall be necessary
to cause such Bank to share such excess payment ratably with all the other
Banks; provided, however, that if any such purchase is made by any Bank, and if
such excess payment or part thereof is thereafter recovered from such purchasing
Bank, the related purchases from the other Banks shall be rescinded ratably and
the purchase price restored as to the portion of such excess payment so
recovered, but without interest. Each Bank's ratable share of any such Set-Off
shall be determined by the proportion that the aggregate principal amount of
Loans and Reimbursement Obligations and other amounts then due and payable to
such Bank bears to the total aggregate principal amount of Loans and
Reimbursement Obligations and other amounts then due and payable to all the
Banks.

          Section 11.15. Jurisdiction; Venue; Waiver of Jury Trial. The Borrower
hereby submits to the nonexclusive jurisdiction of the United States District
Court for the Northern District of Illinois and of any Illinois court sitting in
Chicago for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby. The Borrower irrevocably
waives, to the fullest extent permitted by law, any objection which it may now
or hereafter have to the laying of the venue of any such proceeding brought in
such a court and any claim that any such proceeding brought in such a court has
been brought in an inconvenient forum. The Borrower, the DIP Agent, and the
Banks hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to any Loan Document or the transactions
contemplated thereby.

          Section 11.16. Participants. No Bank shall have the right to grant
participations in the Loans made, and/or Reimbursement Obligations,
participations in L/Cs and DIP Commitment held, by such Bank.

          Section 11.17. Assignment of Loans and Commitments by Banks. Each Bank
shall have the right at any time, with the written consent of the DIP Agent
(which consent will not be unreasonably withheld) to assign all or any part of
its rights and obligations under the Loan Documents (including, without
limitation, the indebtedness evidenced by the Notes, Reimbursement Obligations
and participations in L/Cs, together with an equivalent percentage of its
obligations to participate in L/Cs and its DIP Commitment) to one or more
Pre-Petition Banks; provided that (i) each such assignment shall be of a
constant, and not a varying, percentage of all such rights and obligations,
(ii) unless both parties to the assignment are Banks immediately prior to giving
effect to the assignment, the amount of the DIP Commitment of the assigning Bank
being assigned pursuant to each such assignment (determined as of the date of
such assignment) shall not be less than $5,000,000 (or if less, the entire
amount of such Bank's DIP Commitment, or $1,000,000 if such assignment is from
one Bank to another) and shall be an integral multiple of $1,000,000, (iii) the
parties to each such assignment shall execute and deliver to the DIP Agent, for
its acceptance and recording, an assignment and acceptance, together with any
Notes subject to such assignment, and (iv)  the consent of the DIP Agent shall
not be required for any Bank to assign all or part of its DIP Commitment to any
affiliate of the assigning Bank or to any Bank. Upon any such assignment, its
notification to the DIP Agent and the payment of a $3,500 recordation fee to the
DIP Agent, the assignee shall become a Bank hereunder, all Loans and the DIP
Commitment it thereby holds shall be governed by all the terms and conditions
hereof, and the Bank granting such assignment shall have its DIP Commitment, and
its obligations and rights in connection therewith, reduced by the amount of
such assignment and Section 1.1(b) hereof shall be automatically amended,
without further action, to reflect the addition of such assignee as a Bank and
the reduction of the DIP Commitment of the assignor as described in such
assignment.

          Section 11.18. Disclosure. Each of the DIP Agent and each Bank may
discuss the Borrower's business and financial condition of the Borrower and its
Subsidiaries with each other, the Pre-Petition Banks and the Pre-Petition Agent.

          Section 11.19. No Modification; No Discharge; Survival of Claims. This
Agreement, the credit extended hereunder and the Loan Documents shall not be
modified, altered or affected in any manner by any plan of reorganization or any
order of confirmation for any Debtor of any other financing or extensions or
incurring of indebtedness by any Debtor pursuant to Section 364(c) of the
Bankruptcy Code. Without limiting the generality of the foregoing, each of the
Borrower and the Guarantors agrees that (i) its obligations hereunder shall not
be discharged by the entry of an order confirming a plan of reorganization (and
each of the Borrower and the Guarantors, pursuant to Section 1141(d)(4) of the
Bankruptcy Code, hereby waives any such discharge) and (ii) the Superpriority
Claim granted to the DIP Agent and the Banks pursuant to the Financing Order and
described in Section 5.18 hereof and the Lien granted to the DIP Agent pursuant
to this Agreement and the Financing Order and described in Section 2.1 hereof
shall not be affected in any manner by the entry of an order confirming a plan
of reorganization.

          Section 11.20. Pre-Petition Loan Documents. Subject to the provisions
of the Bankruptcy Code, the Pre-Petition Loan Documents shall remain in full
force and effect, and the execution of this Agreement by the DIP Agent and the
Banks, and the execution of the other Loan Documents by those of the Debtors
party thereto, and the delivery to and acceptance thereof by the DIP Agent and
the Banks, do not and shall not constitute a waiver of any provision of the
Pre-Petition Loan Documents.

          Section 11.21. Bankruptcy Code Waivers. In consideration of the credit
extended hereunder, to the extent not irreconcilably inconsistent with the
provisions hereof or the Financing Order, the Borrower and each Guarantor hereby
agrees not to assert and affirmatively waives any claim it otherwise might have
under Sections 105, 506(c) and 552(b) of the Bankruptcy Code.

          Section 11.22. Validation of Liens. As provided in the Financing
Order, the Borrower and each Guarantor approves and confirms the Pre-Petition
Collateral, and acknowledges and agrees that the Pre-Petition Agent and the
Pre-Petition Banks each hold valid and enforceable, nonavoidable, perfected and
senior Liens in and to the collateral more particularly set forth in the
Pre-Petition Security Documents and as summarized in the Interim Financing
Order.

          In Witness Whereof, the parties have executed and delivered this
Agreement as of the date first written above.

          Dated as of May 16, 2003.

 

MISSISSIPPI CHEMICAL CORPORATION, 

 

   as Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                

 

       Name    Timothy A. Dawson

 

       Title      Senior Vice President and

 

                     Chief Financial Officer

     

GUARANTORS:

     

MISSCHEM NITROGEN, L.L.C., as Debtor 

 

   and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                

 

  Name  Timothy A. Dawson

 

  Title  Vice President of Finance and Treasurer

     

MISSISSIPPI NITROGEN, INC., as Debtor 

 

   and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                               

 

   Name  Timothy A. Dawson

 

   Title  Vice President of Finance and Treasurer

     

TRIAD NITROGEN, L.L.C., as Debtor and

 

   Debtor-in-Possession

         

By   /s/ Timothy A. Dawson                             

 

   Its  Vice President of Finance and Treasurer

     

MISSISSIPPI PHOSPHATES CORPORATION,

 

   as Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI POTASH, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

EDDY POTASH, INC., as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL MANAGEMENT

 

   COMPANY, as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL COMPANY, L.P., as

 

   Debtor and Debtor-in-Possession

         

By   MISSISSIPPI CHEMICAL MANAGEMENT

 

        COMPANY, its general partner

         

By   /s/ Timothy A. Dawson                                   

 

      Its Vice President of Finance and Treasurer

     

MELAMINE CHEMICALS, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President - Finance

   

Accepted and Agreed to as of the day and year last above written.

     

HARRIS TRUST AND SAVINGS BANK

 

   individually and as Pre-Petition Agent

         

By  /s/ Lawrence A. Mizera                                   

 

     Name    Lawrence A. Mizera

 

     Title      Vice President

     

Address:  111 West Monroe Street

 

               Chicago, Illinois 60603

 

Attention: Special Assets Division

   

--------------------------------------------------------------------------------

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

         

By /s/ Dan Allen                                                   

 

    Name Dan Allen

 

    Title   Vice President

     

Address:   1585 Broadway

 

                2nd Floor

 

                New York, NY 10036

   

--------------------------------------------------------------------------------

 

 

BANC OF AMERICA STRATEGIC

 

   SOLUTIONS, INC.

         

By  /s/ Charles Kerr                                              

 

     Name  Charles Kerr

 

     Title    Managing Director

     

Address:   100 North Tryon Street, 22nd Floor

 

                Charlotte, NC 28255

 

Attention: Charles A. Kerr

--------------------------------------------------------------------------------

 

     

ABN AMRO BANK N.V.

         

By /s/ Steven C. Wimpenny                                  

 

   Name    Steven C. Wimpenny

 

   Title      Group Senior Vice President

     

By /s/ Clifford S. Blasberg                                  

 

   Name   Clifford S. Blasberg

 

   Title     Group Vice President

     

Address: 350 Park Avenue

 

                2nd Floor

 

                New York, NY 10022

 

Attention: Cliff Blasberg

   

--------------------------------------------------------------------------------

 

 

AVENUE SPECIAL SITUATIONS FUND, II,

 

   L.P., as Buyer

     

By:   Avenue Capital Partners II, LLC, General

 

         Partner

     

         By:   GL Partners II, LLC, Managing

 

                  Member of General Partner

         

By /s/ Sonia E. Gardner                                      

 

   Name   Sonia E. Gardner

 

   Title     Managing Member

     

By

 

   Name _______________________________

 

   Title ________________________________

     

Address:

     

Avenue Capital Management II, LLC, as agent

 

for Avenue Special Situations Fund II, LP

 

535 Madison Avenue, 15th Floor

 

New York, NY 10022

 

Attention: George A. Quijano

   

--------------------------------------------------------------------------------

 

 

SPCP GROUP, L.L.C.

         

By /s/ Edward A. Mule                                      

 

   Name   Edward Mule

 

   Title     Principal

     

Address: ______________________________

 

                ______________________________

 

                ______________________________

 

Attention:_____________________________

   

--------------------------------------------------------------------------------

 

 

PRESIDENT AND FELLOWS OF

 

   HARVARD COLLEGE

     

By:  Whippoorwill Associates Incorporated

 

        Its: Agent and Authorized Signatory

     

By  /s/ Shelley F. Greenhaus                              

 

   Name  Shelley F. Greenhaus

 

   Title    Managing Director

     

Address: Whippoorwill Associates,

 

                    Incorporated

 

                 11 Martine Avenue, 11th Floor

 

                 White Plains, NY 10606

 

Attention: Shelley F. Greenhaus

--------------------------------------------------------------------------------

 

Exhibit A

Mississippi Chemical Corporation

Revolving Credit Note

                                                                                                         _________________,
2003

For Value Received, the undersigned, Mississippi Chemical Corporation, a
Mississippi corporation (the "Borrower"), as debtor and debtor-in-possession,
hereby promises to pay to the order of ________________ (the "Bank") on the
Termination Date (as defined in the Credit Agreement hereinafter referred to),
at the principal office of Harris Trust and Savings Bank in Chicago, Illinois,
the aggregate unpaid principal amount of all Loans made by the Bank to the
Borrower under the Credit Agreement hereinafter mentioned and remaining unpaid
on the Termination Date, together with interest on the principal amount of each
Loan from time to time outstanding hereunder at the rates, and payable in the
manner and on the dates specified in said Credit Agreement.

The Bank shall record on its books or records or on a schedule to this Note
which is a part hereof the principal amount of each Loan made to the Borrower
under the Credit Agreement, all payments of principal and interest thereon and
the principal balances from time to time outstanding; provided that prior to the
transfer of this Note all such amounts shall be recorded on the schedule
attached to this Note. The record thereof, whether shown on such books or
records or on a schedule to this Note, shall be prima facie evidence as to all
such amounts; provided, however, that the failure of the Bank to record any of
the foregoing shall not limit or otherwise affect the obligation of the Borrower
to repay all Loans made to it under the Credit Agreement, together with accrued
interest thereon.

This Note is one of the Revolving Credit Notes referred to in and issued under
that certain Post-Petition Credit Agreement dated as of May __, 2003, among the
Borrower, Harris Trust and Savings Bank, as DIP Agent, and the Banks named
therein, as amended from time to time (the "Credit Agreement"), and shall be
subject to the terms and conditions thereof. All defined terms used in this
Note, except terms otherwise defined herein, shall have the same meaning as such
terms have in said Credit Agreement.

Prepayments may be made, and are sometimes required to be made, on any Loan
evidenced hereby and this Note (and the Loans evidenced hereby) may be declared
due prior to the expressed maturity thereof, all in the events, on the terms and
in the manner as provided for in said Credit Agreement.

 

The undersigned hereby waives presentment for payment and demand.

This Note is governed by and shall be construed in accordance with the internal
laws of the State of Illinois.

 

MISSISSIPPI CHEMICAL CORPORATION,

 

   as debtor and debtor-in-possession

         

By

 

    Name_______________________________

 

    Title _______________________________

--------------------------------------------------------------------------------

 

Exhibit B

Application and Agreement for Letters of Credit



APPLICATION AND AGREEMENT FOR IRREVOCABLE
STANDBY LETTER OF CREDIT

                                                                                                                Date
______________________________________

International Operations
Division                                                          SPL_______________________________________

Harris Trust and Savings Bank
P.O. Box 755
111 West Monroe Street
Chicago, Illinois 60690

Gentlemen:

We request you to open and transmit by cable/airmail your Irrevocable Letter of
Credit in favor of:

available by their drafts, drawn at sight on: Harris Trust and Savings Bank, or

not exceeding a total of:

accompanied by the following document(s):

Drafts drawn under this Letter of Credit must be drawn and presented together
with accompanying documentation at your principal office in Chicago, Illinois
not later than:

In consideration of your issuing at our request your Irrevocable Letter of
Credit (hereinafter called "Credit) on the terms mentioned above:

We hereby agree to pay you in immediately available and freely transferable
funds the amount of each draft or acceptance drawn under, or purporting to be
drawn under, the Credit, such payment to be made at the maturity of each
respective draft or acceptance or, if 50 demanded by you, on demand in advance
of any drawing or maturity.

Payment shall be made by us at your office in Chicago, Illinois in lawful money
of the United States, provided that, if a draft or other request for payment
under the Credit is drawn in a currency other than United States currency, we
shall pay the equivalent In United States currency, at the rate of exchange then
current in Chicago for cable transfers to the place of payment in the currency
in which drawing was made, as determined by you and notified to us, or, if you
so request of us at your option, we shall pay you the amount of such drawing in
the currency in which the drawing was made in a place, form and manner
acceptable to you. We also agree to pay you, on demand, a commission at the rate
of:
of the Credit or such other rate as you and we may agree, and all charges and
expenses legal and/or otherwise (including court costs and attorneys' fees),
paid or incurred by you in connection therewith or in your endeavoring to
collect any liability of us or any one or more of us hereunder, Including all
costs and expenses arising out of any reserve requirements for, or any
assessment of deposit insurance premiums on, the Credit and including all
expenses, legal or otherwise (including without limitation court costs and
attorneys' fees and expenses) paid or incurred by you or any of your
correspondents in connection with endeavoring to collect any liability of ours
hereunder or in connection with any other legal proceeding brought or threatened
in connection with the Credit, including any attempt by us or anyone to enjoin
payment under the Credit. In addition, if you shall determine that any existing
or future law, rule or regulation regarding capital adequacy, or any change
therein, or any change in the interpretation or administration thereof by any
governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by you (or any of your
branches) with any request or directive regarding capital adequacy (whether or
not having the force of law) of any such authority, central bank or comparable
agency, has or would have the effect of requiring you to maintain capital to
support your obligations hereunder or under the Credit, then from time to time,
within 15 days after demand by you, we shall pay to you such additional amount
or amounts reasonably determined by you as will compensate you for such
requirement.

Any amounts not paid when due hereunder shall bear interest (computed on the
basis of a 360 day year and actual days elapsed) from the due date thereof until
paid in full at a rate per annum determined by adding 2 1/2% to the rate from
time to time announced by you as your prime commercial rate, with any change in
such interest rate resulting from a change in such prime commercial rate to be
and become effective as of and on the day of the relevant change in such prime
commercial rate, payable on demand. You are hereby authorized to charge any
depository or other account of ours or any of us maintained with you for the
full amount of any drawing paid by you under the Credit and for payment of any
other amount payable by us hereunder not paid to you on demand. If by charging
such account you create an overdraft in one of our accounts, we shall pay
interest to you on such overdrawn amount at the rate specified in our agreement
with you establishing such account or, if no such rate is specified, at the rate
of interest provided for in the first sentence of this paragraph.

We agree that in the event of any extension of the maturity or time for
presentation of drafts, acceptances or documents, or any other modification of
the terms of the Credit, at the request of any of us, with or without
notification to the others, or in the event of any increase in the amount of the
Credit at our request, this agreement shall be binding upon us with regard to
the credit extended, increased or otherwise modified, to drafts, documents and
property covered thereby, and to any action taken by you or any of your
correspondents, in accordance with such extension, increase or other
modification.

The users of the Credit shall be deemed our agents and we assume all risks of
their acts, omissions, or misrepresentations. Neither you nor your
correspondents snail be responsible for the validity, sufficiency, truthfulness,
or genuineness of any documents even if such documents should in fact prove to
be in any or all respects invalid, insufficient, fraudulent or forged; for
failure of any draft to bear any reference or adequate reference to the Credit,
or failure of any person to note the amount of any draft on the reverse of the
Credit, or to surrender or to take up the Credit as required by the terms of the
Credit; each of which provisions, if contained in the Credit itself, it is
agreed may be waived by you, or for errors, omissions, interruptions or delays
in transmission or delivery of any message, by mail, cable, telegraph, wireless,
or otherwise, whether or not they be in cipher; nor shall you be responsible for
any error, neglect or default of any of your correspondents; and none of the
above shall affect, impair or prevent the vesting of any of your rights or
powers hereunder. In furtherance and extension and not in limitation of the
specific provisions hereinbefore set forth, we agree that any action taken by
you or by any correspondent of yours under or in connection with the Credit or
the relative drafts, documents or property, if taken in good faith, shall be
binding on us and shall not put you or your correspondent under any resulting
liability to us; and we make like agreement as to any inaction or omission,
unless in breach of good faith.

We agree, at any time and from time to time, on demand, to deliver, convey,
transfer or assign to you, as security for any and all obligations and
liabilities of us or any one or more of us hereunder, and also for any and all
other obligations and liabilities, absolute or contingent, due or to become due,
which are now or may at any time hereafter be owing by us or any one or more of
us to you, additional security of a value and character satisfactory to you, or
to make such payment as you may require.

You shall not be deemed to have waived any of your rights hereunder, unless you
or your authorized agent shall have signed such waiver in writing. No such
waiver, unless expressly as stated therein, shall be effective as to any
transaction which occurs subsequent to the date of such waiver, or as to any
continuance of a breach after such waiver.

The word "property", as used in this agreement, includes goods, merchandise,
securities, funds, choses in action, and any and all other forms of property,
whether real, personal or mixed, and any right or interest therein.

Without limiting the foregoing and in addition to the provisions of paragraph
numbered 7 hereof, we agree that all property belonging to any of us, now or at
any time hereafter delivered, deposited, conveyed, transferred, assigned or paid
to you, or coming into your possession or into the possession of any one for you
in any manner whatsoever, whether expressly as security for any obligations or
liabilities of us to you or otherwise, are hereby made and shall be and
constitute collateral security for any and all obligations and liabilities,
absolute or contingent, due or to become due, which are now or may at any time
hereafter be owing by us or any one or more of us to you.

Without limiting the foregoing and in addition to the provisions of paragraph
numbered 6 hereof, you are hereby expressly authorized and directed to honor any
request for payment which is made under and in compliance with the terms of said
Credit without regard to, and without any duty on your part to inquire into, the
existence of any disputes or controversies between any of the undersigned, the
beneficiary of the Credit or any other person, firm or corporation, or the
respective rights, duties or liabilities of any of them or whether any facts or
occurrences represented in any of the documents presented under the Credit are
true or correct. Furthermore, we fully understand and agree that your sole
obligation to us shall be limited to honoring requests for payment made under
and in compliance with the terms of the Credit and this application and your
obligation remains so limited even if you may have assisted us in the
preparation of the wording of the Credit or any documents required to be
presented thereunder or you may otherwise be aware of the underlying transaction
giving rise to the Credit and this application. In addition, and without
limiting any of the other provisions hereof, you and your correspondents may (a)
act in reliance upon any oral, telephonic, telegraphic, electronic or written
request or notice believed by you or your relevant correspondent in god faith to
have been authorized by us or any one of us, whether or not given or signed by
an authorized person, and (b) receive, accept or pay as complying with the terms
of the Credit any drafts or other document, otherwise in order, that may be
signed by, or issued to, the administrator or executor of, or the trustee in
bankruptcy of, or the receiver for any of the property of, or any other person
or entity acting as the representative of, in the place of or as the successor
in interest to, the party in whose name the Credit provides that any drafts or
other documents should be drawn or issued.

If this agreement is signed by one party, the terms "we," "our," "us," shall be
read throughout as "I,'. "my," "me," as the case may be. If this agreement is
signed by two or more parties, it shall constitute the joint and several
agreement of such parties. This agreement shall be deemed to be made under and
shall in all respects be governed by the law of the State of Illinois. The
Credit and, to the extent not inconsistent with the laws of the State of
Illinois, this' agreement will be subject to the Uniform Customs and Practice
for Documentary Credits as most recently published by the International Chamber
of Commerce (the "UCP"), except that Article 41 and 43 of the UCP (1993
Revision) published by the International Chamber of Commerce as Publication
No.500 shall not apply nor shall any equivalent provision in any future version
of the UCP.

Very truly yours,

For Bank Use Only



___________________________     ___________________
Signatures Approved by                   Date

_____________________________________________
(Firm's name, if applicable)

By___________________________________________
Title__________________________________________

By____________________________________________
Title___________________________________________

--------------------------------------------------------------------------------

 

APPLICATION AND AGREEMENT FOR IRREVOCABLE COMMERCIAL LETTER OF CREDIT

Harris
Bank                                                                                             L/C
No._____________________________________
P.O. Box
755                                                                                                                       (For
Bank use only)
Chicago, Illinois 60606-0755
Telephone: (312)
481-5072                                                                    Date________________________________________
Cable address: HARISBANK
Telex: 824164 (HARISINT CGO)

Please issue an irrevocable Letter of Credit as set forth below and forward same
to your correspondent for delivery to the beneficiary by

          [  ] Airmail            [  ]  Airmail, with short preliminary cable
advice          [  ]  Full Cable

IN FAVOR OF (BENEFICIARY)

FOR ACCOUNT OF (APPLICANT)

Expiry Date


In the Country of the beneficiary
unless otherwise indicated

Latest date for shipment
(Optional)

Amount


In Figures
In Words

Available by drafts at _________________________  For _________________ Invoice
amount of merchandise drawn on

                               ("at eight", "30 day sight", etc.)         (full
or percentage)

[  ]  Harris Bank or           [  ]  Advising Bank*     (*Payment will be
effected prior to receipt of documents at Harris Bank).

DRAFTS MUST BE ACCOMPANIED BY THE FOLLOWING DOCUMENTS   (In duplicate unless
otherwise specified)

[  ]  Commercial Invoice
[  ]  Packing List
[  ]  Special U.S. Customs Invoice
[  ]  Certificate of origin Form A

[  ]  Negotiable Marine/Air Insurance Policy or Certificate covering: Coverage
of invoice ____ (110% unless otherwise specified)
[  ]  All Risks       [  ]  War Risks
[  ]  Other Risks (please specify)
________________________________________________________________________________
[  ]  Other documents, if any:
[  ]  Full set of at least two ORIGINAL clean on board ocean bills of Lading
issued to order shipper, endorsed in blank, marked "Freight"
               [  ]  Collect          [  ] Prepaid
[  ]  Clean airway bill in ___________ consigned
___________________________________________________________________________
       ___________________________________________________ Marked
Freight          [  ]  Collect          [  ]  Prepaid
[  ]  Other Transport Document
_________________________________________________________________________________________
       ___________________________________________________ Marked
Freight          [  ]  Collect          [  ]  Prepaid
[  ]  Notify
_________________________________________________________________________________________________________
       _______________________________________________________________________________________________________________
[  ]  Merchandise Description
___________________________________________________________________________________________
       _______________________________________________________________________________________________________________

(Please mention commodity only, omitting details as to grade, quality, etc.)


Check one:

[  ]  FOB       [  ]  C&I       [  ]  C&F       [  ]  CIF       [  ]  Other
____________________________ (Name of city, Port or Airport)
____________________________________________________________________________________________________________________________________




SHIPMENT FROM:


TO:

Partial Shipments                       [  ]  Permitted         [  ]  Prohibited

Partial Shipments                       [  ]  Permitted         [  ]  Prohibited

[  ]  Documents must be presented to the negotiating or paying bank within ___
days after the issuance of documents evidencing shipment or dispatch       or
taken in charge (shipping documents). Documents presented within this period and
within the validity of the letter of credit will be negotiated.


[  ]  Insurance effected by ourselves. We agree to keep insurance coverage in
force until this transaction is completed.



Discount charges (if the tenor is other than sight) are for the account of the :

[  ]  Applicant    [  ]  Beneficiary

All banking charges, other than those of Harris Bank:

[  ]  Applicant    [  ]  Beneficiary

Other instructions:
____________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________
____________________________________________________________________________________________________________________

--------------------------------------------------------------------------------

Unless otherwise instructed, documents will be forwarded to us in one airmail by
the negotiating bank. The credit will be subject to the Uniform Customs and
Practice for the Documentary Credits (1993 revision) the International Chamber
of Commerce Publication No. 500.

PLEASE DATE AND OFFICIALLY SIGN THE AGREEMENT ON THE REVERSE SIDE OF THIS
APPLICATION

In consideration of your opening your Commercial Letter of Credit (hereinafter
called "Credit") substantially in accordance with the foregoing application, we
hereby agree with you as follows:

We agree to pay you in cash the amount of each draft or acceptance drawn under,
or purporting to be drawn under the Credit, such payment to be made at the
maturity of each respective draft or acceptance, or on demand prior thereto.

Payment shall be made by us at your office in Chicago, Illinois, in lawful money
of the United States. As to drafts or acceptances which are payable in currency
other than United States currency, the amount to be paid by us shall be the
equivalent of the amount paid by you at the rate of exchange then current in
Chicago for cable transfers to the place of payment in the currency in which
such draft is drawn. If there is then no rate of exchange generally current in
Chicago for effective cable transfers, we agree on demand to pay you an amount
which you then deem necessary to pay or provide for the payment of our
obligations hereunder; but in any such event we shall remain liable for any
deficiency which may result if the actual cost to you of settlement of your
obligations under the Credit proves to be in excess of the amount so paid by us,
and we shall be entitled to a refund, without interest, of any excess payment
made by us.

We also agree to pay you, on demand, a commission fee for issuance and payment
of the Credit according to your schedule of fees in effect at the time of
issuance/payment, and all charges and expenses paid or incurred by you in
connection with the Credit including costs of complying with any and all
applicable governmental exchange regulations, including all costs and expenses
arising out of any reserve requirements for, or any assessment of deposit
insurance premiums on, the Credit, and interest on any such amount(s) not paid
when due at the rate per annum equal to your prime commercial rate from time to
time in effect.

We hereby recognize and admit your ownership in and unqualified right to the
possession and disposal of all property shipped, warehoused or otherwise
delivered or allocated under or pursuant to or In connection with the Credit, or
in any way relative thereto or to the drafts drawn thereunder, whether or not
released to us on trust or bailee receipt, and also in and to all shipping
documents, warehouse receipts, policies or certificates of insurance and other
documents accompanying or relative to drafts drawn under the Credit, and in and
to the proceeds of each and all of the foregoing, until such time as all the
obligations and liabilities of us or any of us to you at any time existing under
or with reference to the Credit, or this agreement, or any other credit or any
other obligation or liability to you, have been fully paid and discharged, all
as security for such obligations and liabilities; and that all or any of such
property and documents and the proceeds of any thereof, coming into the
possession of you or any of your correspondents, may be held and disposed of by
you as herein above provided; and the receipt by your, or any of your
correspondent:, at any time of other security, of whatsoever nature, including
cash, shall not be deemed a waiver of any of your right: or powers herein
recognized.

Except insofar as otherwise expressly stated in the Credit to the contrary, we
agree that you and any of your correspondents may receive and accept as "Bills
of Lading" under the Credit and documents issued or purporting to be issued by
or on behalf of any carrier which acknowledges receipt of property for
transportation, whatever the specific provisions of such documents, and any such
Bill of Lading issued by or on behalf of an ocean carrier may be accepted by you
as an "Ocean Bill of Lading" whether or not the entire transportation is by
water. If the Credit states that except so far as otherwise expressly stated it
is subject to the Uniform Customs and Practice for Documentary Credits, 1993
Revision (Publication No.500). fixed by the international Chamber of Commerce
the Credit shall, except so far as otherwise expressly stated, be so subject In
all respects and you and any of your correspondents may, except so far as
otherwise expressly stated, accept document: of any character which comply with
such Uniform Customs and Practice; and if the Credit does not so state, you and
any of your correspondents may, without limiting the type of document acceptable
according to any other provisions of the Credit, accept documents of any
character which comply with the mid Uniform Customs and Practice or which comply
with the law: or regulation: in force and customs and usages of the place of
negotiation or payment.

In the event that, at our request, some of the documents required under the
Credit are forwarded directly to us or any other party designated by us, or you,
at our request, release or consent to the release of some or all of the property
shipped under the Credit prior to the presentation of the relative item, we
agree to pay you on demand the amount of any calm made against you by reason
thereof and authorize you to honor such item when it is presented regardless of
whether or not such item or any documents which may accompany it complies with
the terms of the Credit. In case of your issuance of steamship indemnity for our
account, you are authorized to retain original bills of lading for delivery to
the shipping company to secure the release of your indemnity.

We agree to indemnify and hold you harmless from each and every claim, demand
liability, loss, cost or expense (including, but not limited to, reasonable
attorney's fees and costs) which may arise or be created by your acceptance of
telecommunication instructions in connection with the Credit, including, but not
limited to, telephone instructions in connection with any waiver of
discrepancies.

    Except insofar as otherwise expressly stated in the Credit, we agree that
    partial shipments may be made under the Credit and you may honor the
    relative drafts, and that if the Credit specifies drawings and/or shipments
    by installments within stated periods, and the shipper fails to ship or
    drafts are not drawn In any designated period, the Credit shall cease to be
    available for that and any subsequent installments unless otherwise
    stipulated in the Credit.

    

 6. Any modification of the terms of the Credit other than an increase in the
    amount of the Credit or an extension of the maturity or time for
    presentation of drafts, acceptances or documents, may with your consent be
    made by any of us with or without notification to the others, but any
    increase in the amount of the credit or extension of the maturity or time
    for presentation of drafts, acceptances or documents shill be only at the
    request of all of us, and in my such event this agreement shall be binding
    upon us with regard to the Credit so increased or otherwise modified, to
    drafts, documents and property covered thereby, and to any action taken by
    you or any of your correspondents, in accordance with any such extension,
    increase or other modification.

    The users of the Credit shall be deemed our agents and we assume all risks
    of their acts or omissions. Neither you nor your correspondents shall be
    responsible for the existence, character, quality, quantity, condition,
    packing, value or delivery of the property purporting to be represented by
    documents; for any difference in character, quality, quantity, condition,
    packing, value or delivery of the property from that expressed in documents;
    for general and/or particular conditions stipulated in the documents; for
    the validity, sufficiency or genuineness or legal effect of documents, even
    if such document: should in fact prove to be in any or all respects invalid,
    insufficient, fraudulent or forged; for the time, place, manner or order in
    which shipment is made; for partial or incomplete shipment, or failure or
    omission to ship any or all of the property referred to in the Credit; for
    the character, adequacy, validity or genuineness of any insurance; for the
    solvency or responsibility of any insurer, or for any other risk connected
    with insurance; for any deviation from instructions, delay, default or fraud
    by the shipper or any one else in connection with the property or the
    shipping thereof; for the solvency, responsibility or relationship to the
    property of any party issuing any documents in connection with the property;
    for any variance between invoices, bills of lading, warehouse receipts or
    other documents; for delay in arrival or failure to arrive of either the
    property or any of the documents relating thereto; for delay in giving or
    failure to give notice of arrival, or any other notice; for any breach of
    contract between the shippers or vendors and ourselves or any of us; for the
    validity or sufficiency of any instrument assigning or purporting to assign
    the Credit or the rights or benefits thereunder or the proceeds thereof; for
    failure of any draft to bear any reference or adequate reference to the
    Credit, or failure of documents to accompany any draft at negotiation, or
    failure of any person to note the amount of any draft on the reverse of the
    Credit, or to surrender or to take up the Credit or to send forward
    documents apart from drafts, as required by the terms of the Credit, each of
    which provisions, If contained in the Credit itself, it is agreed may be
    waived by you; or for errors, omissions, interruptions or delays in
    transmission or delivery of any message by mail, cable, telegraph, wireless
    or otherwise, whether or not they be in cipher; or for any error, neglect or
    default of any of your correspondents; and none of the above shall affect,
    impair or prevent the vesting of any of your rights or powers hereunder. We
    agree that you or any of your correspondents may accept or pay any draft
    dated on or before the expiration of any time limit expressed in the Credit,
    regardless of when drawn and when or whether negotiated, provided the other
    required documents are dared prior to the expiration of any time limit
    relating thereto. In furtherance and extension and not In limitation of the
    specific provisions hereinbefore set forth, we agree that any action taken
    by you or by any correspondent of yours under or In connection with the
    Credit or the relative drafts, documents or property, if taken in good
    faith, shall be binding on us and shall not put you or your correspondent
    under any resulting liability to us; and we make like agreement as to any
    inaction or omission, unless in breach of good faith.

    --------------------------------------------------------------------------------

    We agree to procure promptly and necessary import and export or other
    licenses for the import or export or shipping of the property and to comply
    with all foreign and domestic governmental regulations in regard to the
    shipment of the property or the financing thereof, and to furnish such
    certificates in that respect as you may at any lime require, and to keep the
    property adequately covered by insurance satisfactory to you, in companies
    satisfactory to you, and to assign the policies or certificates of insurance
    to you, or to make the loss or adjustment, if any, payable to you, at your
    option, and to furnish you, if demanded, with evidence of acceptance by the
    insurers of such assignment.

    Each of us agrees, at any time and from time to time, on your den'1nd to
    deliver, transfer or assign to you as security for (i) any and all
    obligations and liabilities of us or any one or more of us hereunder,
    including the amount of this Credit, and (ii) any and all other obligations
    and liabilities to you of us or any one or more of us, now existing or
    hereafter arising direct or contingent, due or to become due, property in
    addition to that referred to in paragraph numbered 4 hereof of a value and
    character satisfactory to you. Without limiting the foregoing and in
    addition to the provisions of paragraph numbered 4 hereof, each of us agrees
    that all property belonging to any of us of every name and nature
    whatsoever, now or at any time hereafter delivered, conveyed, transferred,
    assigned or paid to you, or coming into your possession or Into the
    possession of anyone for you in any manner whatsoever, whether expressly as
    security for any such obligations or liabilities of us or any of us to you
    or for safekeeping or otherwise, Including any items received for collection
    or transmission, and the proceeds thereof, whether or not such property is
    In whole or in part released to us or any of us on trust or bailee receipt,
    are hereby made security for each and all such obligations and liabilities
    referred to in this paragraph 10. We further agree that any indebtedness due
    or owing from you to any of us may at any time, as well before as after the
    maturity of any obligation or liability hereunder of us or any of us to you,
    be set off and applied against any liability 9r obligation of us or any of
    us hereunder including the amount of this Credit.

    Upon failure of payment of any sum required to be paid by us or any of us
    pursuant to the terms hereof at the time or times when such payment is due,
    whether by lapse of time, demand or otherwise, or upon failure of us or any
    of us at all times to keep a margin of security with you satisfactory to
    you, or upon the making by any of us of any assignments for the benefit of
    creditors, or upon the filing of any voluntary or involuntary petition in
    bankruptcy by or against any of us or upon the application for the
    appointment of a receiver of any property of any of us, or upon any act of
    bankruptcy or state of insolvency or suspension of business of or by any of
    us, or upon any proceeding being commenced by or against us or any of us
    under any bankruptcy, reorganization, arrangement, readjustment of debt,
    receivership, liquidation, dissolution or conservation law or statute of any
    jurisdiction, or upon the service of any warrant of attachment or
    garnishment or the existence or making or issuance of any tax lien, levy or
    similar process on or with respect to any property of any of us, all of our
    obligations and liabilities hereunder including the amount of this Credit
    (and all other liabilities and obligations of any of us to you) shall become
    and be immediately due and payable without demand or notice. Also in any
    such event you shall have full power and authority at any time or times
    thereafter to sell and assign and deliver the whole of the property, or any
    part thereof, then constituting security pursuant to any of the terms
    hereof, at any broker:' beard or at public or private sale, in such parcel
    or parcels and at such time or times and at such place or places and for
    such price or prices as you may deem proper, and with the right in yourself
    to be purchaser at such brokers' board or public sale; and each of us hereby
    waives all advertisement or notice of sale or intention to sell and of the
    time and place thereof; and after deducting all legal and other costs and
    expenses of any such sale and delivery of the property sold, the residue of
    the proceeds of such sale or sales shall be applied to pay any or all of the
    liabilities for which the property so sold constitutes security under the
    terms hereof. The residue, if any, of the proceeds of sale and any other
    property constituting security remaining after satisfaction of our
    liabilities to you shall be returned to us. Nothing in this paragraph 11
    contained shall be deemed to limit or restrict your rights under paragraph
    numbered 4 hereof.

    You shall not be deemed to have waived any of your rights hereunder unless
    you or your authorized agent shall have signed such waiver in writing. No
    such waiver, unless expressly as stated therein, shall be effective as to
    any transaction except the specific transaction described in the waiver.

    The word "property" as used in this agreement includes goods, merchandise,
    securities, funds, choses In action and any and all other forms of property.
    whether real, personal or mixed, and any right or interest therein.

    If this agreement is signed by one party, the terms "we, " "our," "us,:
    shall be read throughout as "l," "my," "me," as the case may be. If this
    agreement is signed by two or more parties, it shall constitute the joint
    and several agreement of such parties. This agreement shall be deemed to be
    made under and shall in all respects be governed by the law of the State of
    Illinois.



 

__________________________________________________

 

                                        (Firm's Name)

     

Account Number:

         

By _______________________________________________

 

By: ______________________________________________

--------------------------------------------------------------------------------

Exhibit C

Subsidiaries

Name of Company

State of Incorporation

Mississippi Phosphates Corporation

Delaware

Mississippi Potash, Inc.

Mississippi

Mississippi Chemical Management Company

Delaware

Mississippi Chemical Company, L.P.

Delaware

Eddy Potash, Inc.

Mississippi

Mississippi Nitrogen, Inc.

Delaware

MissChem Nitrogen, L.L.C.

Delaware

MissChem (Barbados) SRL

Barbados

MissChem Trinidad Limited

Republic of Trinidad and Tobago

Mississippi Chemical Holdings, Inc.

British Virgin Islands

Triad Nitrogen, L.L.C.

Delaware

Melamine Chemicals, Inc.

Delaware

--------------------------------------------------------------------------------

 

Exhibit D

Mississippi Chemical Corporation
Compliance Certificate

          This Compliance Certificate is furnished to Harris Trust and Savings
Bank and the other Banks (collectively, the "Banks") and Harris Trust and
Savings Bank as DIP Agent (the "DIP Agent") for the Banks, pursuant to that
certain Post-Petition Credit Agreement dated as of May __, 2003, as amended by
and among Mississippi Chemical Corporation, a Mississippi corporation (the
"Borrower"), the DIP Agent and the Banks (the "Agreement"). Unless otherwise
defined herein, the terms used in this Compliance Certificate have the meanings
ascribed thereto in the Agreement.

          The Undersigned Hereby Certifies That:

          1. I am the duly elected [President] or [Chief Financial Officer] of
the Borrower;

          2. I have reviewed the terms of the Agreement and I have made, or have
caused to be made under my supervision, a review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements sufficient for me to provide this
Certificate;

          3. The examinations described in paragraph 2 did not disclose, and I
have no knowledge of, the existence of any condition or event which constitutes
a Potential Default or Event of Default during or at the end of the accounting
period covered by the attached financial statements or as of the date of this
Certificate, except as set forth below; and

          4. If attached financial statements are being furnished pursuant to
Section 7.4(a) of the Agreement, Schedule I attached hereto sets forth financial
data and computations evidencing the Borrower's compliance with certain
covenants of the Agreement, all of which data and computations are true,
complete and correct.

          Described below are the exceptions, if any, to paragraph 3 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking or proposes to
take with respect to each such condition or event:

_____________________________________________________

_____________________________________________________

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this _____ day of
_______________________, ________.

 

______________________________________

 

[President] or [Chief Financial Officer of

 

The Borrower]

 

 

--------------------------------------------------------------------------------

 

Schedule 1

to Compliance Certificate

Mississippi Chemical Corporation

Compliance Calculations for

Post-Petition Credit Agreement

Dated as of may 16, 2003, as amended

Calculations as of ____________________, _______



SECTION 7.20. MINIMUM EBITDA

1.

Net Income

$______________

2.

Interest Expense

$______________

3.

Taxes

$______________

4.

Depreciation and Amortization

$______________

5.

Other non-cash charges

$______________

6.

Loss or gain on asset sales

$______________

7.

Restructuring Reserve

$______________

8.

Write-down of assets

$______________

9.

All amounts attributable to FMCL or FMCL LLC and all non-cash

   

amounts attributable to Houston Ammonia Terminal, L.P.

$______________

10.

EBITDA (1+2+3+4+5+(or-)6+7+8-9)

$______________*

       

*Required to be no less than $_________ during this measurement period.

       

Compliance:        _____________ Yes             _____________ No

             

SECTION 7.21. CAPITAL EXPENDITURES

1.

Capital Expenditures

$_____________ *

       

*Required to be no greater than $___________ during this measurement period.

       

Compliance:          _____________ Yes            _____________ No

 

--------------------------------------------------------------------------------

 

Exhibit E


Farmland MissChem Project
Contingent Obligations

1. Floor Price Obligation Under Offtake Agreement

Each sponsor has agreed, pursuant to the terms of the Offtake Agreement, to pay
for each ton of ammonia produced by the project at either (a) market price
(determined by reference to an index) less 5 percent, or (b) a floor price of
$120 per ton (years 1-5) and $115 per ton (years 6-12). The obligation continues
for two years beyond the expiration of the term facility for 12 years to allow
for any delays in the retirement of the Term debt.

2. Take or Pay Obligation Under the Offtake Agreement

The Offtake Agreement requires that the sponsors take 100% (50% by each sponsor)
of all ammonia produced by the project. In the event that the Borrower does not
take its allocation of product when scheduled, the Offtake Agreement requires
that payment be made at the then-prevailing price. Should the project
temporarily stop producing product as a consequence of the Borrower's failure to
take product, the Borrower is obligated to pay for the product and receive a
credit against future production.

3. Interest Rate Swap Guaranty Under Contingent Term Facility (Facility 2)

The lenders have required that the project participate in an interest rate
hedging program in order to reduce the interest rate risk to the project. The
Borrower is obligated to participate as a swap counterparty in any interest rate
hedging arrangement that may be required by the lenders of the project. The
Borrower's liability is limited to its pro rata share of its participation as a
swap counterparty.

4. Obligation to Pay Lender's Expenses

The sponsors have agreed to pay the expenses of the lenders in connection with
the financing of the project, which include, but are not limited to, lenders'
attorneys' fees, the fees for the independent engineer, the environmental
consultant and the economic analyst.

5. Debt Service Reserve

The sponsors have agreed to fund the project's debt service reserve account with
the posting of a letter of credit in an amount equal to nine months' debt
service. The obligation continues until the project's debt service reserve
account has been fully funded with cash and is equal to nine months' debt
service. The Borrower's obligation is 50% of the debt service reserve account.

--------------------------------------------------------------------------------

 

Exhibit F

Mississippi Chemical Corporation

Borrowing Base Report
($ in 000's)
Computation date as of _____________________

Schedule















I

Eligible Accounts Receivable

$





Accounts Receivable Advance Rate

85%





Accounts Receivable in Borrowing Base



$

















II

Eligible Product Inventory

$





Product Inventory Advance Rate

65%





Product Inventory in Borrowing Base



$

















III

Excess Collateral Availability Requirement

$











IV

Accrued and unpaid storage charge

$





Twice the amount of accrued and unpaid storage charges



$









V

Six months rent on leased facilities



$











Total Borrowing Base (TBB) (sum of I and II minus sum of III, IV and V



$



















DIP Commitments (DC)



$



















Lower of TBB or DC



$



































Total Available



$



















Less Loans and Letters of Credit Outstanding



$



















Net Available



$

--------------------------------------------------------------------------------

 

Schedule I to the Borrowing Base
Mississippi Chemical Corporation
Calculation of Eligible Accounts Receivable
Computation as of _________________

A/R's on The Aging Summary as of Prior Borrowing Base Report Dates



$

Additions:





New Sales

$



Miscellaneous

$



Total Gross Additions



$

Deductions





Collections

$



Discounts Allowed

$



Credit Memos

$



Miscellaneous

$



Total Gross Deductions



$

A/R's on The Aging Summary as of (Computation Date)



$

















Subtract Ineligibles





Ineligible Foreign Receivables

$



Receivables with offsets in accounts payable

$



Receivables 120 or more days from invoice date

$



Government Receivables

$



Other Ineligibles

$



















Subtotal



$

Receivables above allowed concentration limits



$

















Total Eligible Receivables



$

































Accounts Receivable Reconciliation

Accounts Receivable on Aging Summary as of Computation Date

$

Add (Subtract) The Following Adjustments To The Aging Summary



Non-Trade Receivables

$



Swaps

$



Payments posted after closing on A/R Subsidiary

$



Credit balances reclassed to accounts payable

$



Other:

$



Accounts Receivable As of Computation Date

$

















--------------------------------------------------------------------------------

 

Mississippi Chemical Corporation
Accounts Receivable Concentration Report
Computation as of ___________________

10 Largest Obligors

Balance

Concentration Limit


Excess Concentration



$

$

$

















































































































Totals

$

$

$



Mississippi Chemical Corporation
Foreign Accounts Report
Computation as of __________________

Foreign Obligors

Account Balance

Amount Insured or Covered by LOC's

Ineligible Amounts



$

$

$







































































































Totals

$

$

$



--------------------------------------------------------------------------------

 

Schedule II to the Borrowing Base
Mississippi Chemical Corporation
Calculation of Eligible Product Inventory
Computation as of ________________

Raw Materials (See attached)

$

Work In Process

$

Finished Products Inventory (See attached)

$

Spare Parts Inventory

$

Total Inventories as of Computation Date

$

















Less:



Spare Parts Inventory

$

Damaged or Obsolete Inventory

$

Consignment Inventory not covered by Waiver

$

Work in Process

$

Total Eligible Product Inventory

$

 

--------------------------------------------------------------------------------

 

Exhibit G

Interim Financing Order

--------------------------------------------------------------------------------



 

IN THE UNITED STATES BANKRUPTCY COURT

FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

In re:                                                                )

                                                                        )

MISSISSIPPI CHEMICAL                             )

     CORPORATION, et al.

(1)                        )                      CASE NO. 03-02984-WEE



                        Debtors.                                  
)                       Chapter 11

____________________________________ )                       Jointly
Administered

 

Interim Financing Order Authorizing (1) Borrowing with Priority over
Administrative Expenses and Secured by Liens on Property of the Estates Pursuant
to Section 364(c) and Section 364(d) of the Bankruptcy Code, (2) the Debtors'
Use of Cash Collateral and Granting Adequate Protection Therefor Pursuant to
Sections 361 and 363 of the Bankruptcy Code, (3) Modifying the Automatic Stay,
and (4) Setting of Final Hearing

          This Matter came on for preliminary hearing on May 16, 2003 at 11:00
a.m. (the "Interim Hearing"). Mississippi Chemical Corporation (the "Company")
and certain of its subsidiaries as set forth in footnote 1 below (the
"Subsidiary Guarantors"), as debtors and debtors-in-possession (collectively,
with the Company, the "Debtors") in the above-captioned Chapter 11 cases
(the "Chapter 11 Cases"), which filed voluntary petitions for reorganization
pursuant to Chapter 11 of Title 11, United States Code (the "Bankruptcy Code"),
on May 15, 2003 (the "Petition Date"), have applied to this Court (the "Motion")
for authorization (1) pursuant to Bankrupcty

__________________

          (1)   The Debtors are the following entities: Mississippi Chemical
Corporation; Mississippi Nitrogen, Inc.; MissChem Nitrogen, L.L.C.; Mississippi
Chemical Company, L.P.; Mississippi Chemical Management Company; Mississippi
Phosphates Corporation; Mississippi Potash, Inc.; Eddy Potash, Inc.; Triad
Nitrogen, L.L.C.; and Melamine Chemicals, Inc.

--------------------------------------------------------------------------------

 

Code and Section 364(c) and (d) in the capacity of either borrower or guarantor,
to obtain debtor-in-possession financing from the DIP Lenders (as hereinafter
defined) pursuant to the terms and conditions of (a) the Post-Petition Credit
Agreement, substantially in the form of that annexed as an exhibit to the Motion
(with all ancillary documents referred to therein and/or required to be executed
in connection therewith, the "DIP Financing Documents" or "Post-Petition Credit
Agreement") by and among the Debtors, Harris Trust and Savings Bank and such
other financial institutions named therein or which hereafter become a party
thereto (collectively, the "DIP Lenders") and Harris Trust and Savings Bank as
collateral agent and administrative agent for the DIP Lenders (in such capacity,
the "DIP Agent"), (b) the budget annexed as Exhibit A hereto, which may be
amended with the consent of the DIP Agent (the "Budget") and which is subject to
the permitted variances set forth in the Post-Petition Credit Agreement, and
(c) this Order (collectively, the "DIP Credit Facility"); (2) to grant the
Pre-Petition Lenders (as hereinafter defined) Replacement Liens (as hereinafter
defined), and superpriority administrative claim treatment for any use of Cash
Collateral and diminution in value of the Pre-Petition Collateral, subject to
the liens, security interests and superpriority treatment granted the DIP
Lenders, the Carve Out and any permitted liens to the extent agreed to by the
DIP Lenders; and (3) to obtain a setting for a final hearing on the Motion (the
"Final Hearing").

          Upon the record of the Chapter 11 Cases and the record of the Interim
Hearing, good and sufficient cause appearing therefor, and it appearing to be in
the best interests of the Debtors' estates and creditors;

          And the Court Hereby Finds and Determines That:

(a) the DIP Lenders are willing to advance monies to the Debtors and the
Pre-Petition Lenders are willing to consent to the use of Cash Collateral only
upon the conditions contained in this Order;

(b) the Debtors are unable to obtain sufficient levels of unsecured credit
allowable under Bankruptcy Code Section 503(b)(1) as an administrative expense
necessary to maintain and conduct their businesses;

(c) the Debtors are unable to obtain secured credit allowable only under
Bankruptcy Code Sections 364 (c)(2) and (d), except under the terms and
conditions provided in this Order;

(d) the credit and financial accommodations to be extended under the DIP Credit
Facility are being extended by the DIP Lenders in good faith; and the conditions
required by the Pre-Petition Lenders in connection with the Adequate Protection
Claim (as hereinafter defined) including the use of Cash Collateral (as
hereinafter defined) are made in good faith; and the DIP Lenders and the
Pre-Petition Lenders are entitled to the protection of Bankruptcy Code
Section 364(e);

(e) the Debtors exercised reasonable diligence in obtaining and negotiating the
terms of the DIP Credit Facility, and the terms thereof are the best available
to the Debtors under current circumstances;

(f) the terms of the DIP Credit Facility, including those providing for the
payment of fees and interest, are fair and reasonable;

(g) it is in the best interest of the Debtors' estates that they be allowed to
finance their operations under the terms and conditions set forth herein, as
such financing is necessary to prevent a disruption of their businesses and to
permit the Debtors to attempt to achieve a successful reorganization;

(h) notice of the relief sought by the Motion, and the Interim Hearing with
respect thereto which has been held pursuant to Bankruptcy Rule 4001(c) and
Bankruptcy Code Section 102(1), as required by Bankruptcy Code Section 364(c)
and (d), has been given to the parties listed on Schedule 1 attached to the
Motion and service made thereon in the form and manner set forth therein; and
such notice and service were reasonable and sufficient under the circumstances;
and

(i) without prejudice to the rights of any party, the Debtors admit that as of
the Petition Date, under that certain Credit Agreement dated as of November 25,
1997 as amended and restated pursuant to that certain Amended and Restated
Credit Agreement dated as of November 15, 2002, (the "Pre-Petition Credit
Agreement") among the Company, the lenders parties thereto (the "Pre-Petition
Lenders"), and Harris Trust and Savings Bank, as Agent (the "Pre-Petition
Agent"); (the Pre-Petition Credit Agreement and the other documents and
instruments (including those evidencing the foregoing liens and security
interests) executed and delivered in connection therewith being referred to as
the "Pre-Petition Loan Documents,") (1) the Company was indebted without claim,
defense, counterclaim, recoupment or offset of any kind, in the aggregate amount
of approximately [$160,000,000] including liquidated interest, costs, expenses
and other charges thereon, in respect of loans, advances and other financial
accommodations (including but not limited to contingent liabilities with respect
to Letters of Credit) made by the Pre-Petition Lenders to the Debtors in
accordance with the Pre-Petition Loan Documents (collectively, the "Pre-Petition
Obligations"); (2) the Pre-Petition Obligations, which are comprised of the "A
Loan" and "B Loan", were fully secured by valid, enforceable and properly
perfected first priority liens and mortgages on and security interests in
substantially all of the Debtors' personal property assets and certain real
property, with such assets and property securing the Pre-Petition Obligations in
the priority and to the extent set forth in the Pre-Petition Loan Documents,
except for (Y) all expressly excluded collateral and (Z) liens permitted by the
Pre-Petition Loan Documents to the extent such exist and are valid and
enforceable on the Petition Date (the "Pre-Petition Collateral"), and (3) the
liquidation value of the Pre-Petition Collateral exceeded the amount of the
Pre-Petition Obligations on the Petition Date;

(j) subject to the Final Hearing, neither the DIP Lenders nor the Pre-Petition
Lenders control the operations of any Debtor; and

(k) good and sufficient cause exists for the issuance of this Order, to prevent
irreparable harm to the Debtors' estates;

--------------------------------------------------------------------------------

 

          Now, Therefore, It Is Hereby Ordered, Pending the Conclusion of the
Final Hearing:

The Debtors are hereby authorized to borrow funds from, obtain letters of credit
from, and incur debt to the DIP Lenders in an amount up to $37,500,000 (the "DIP
Commitment Amount") pursuant to and in accordance with the terms and conditions
of the DIP Credit Facility, from and after the date of this Order, whether prior
or subsequent to the execution and delivery of the DIP Financing Documents. The
proposed borrowings and other extensions of credit under the DIP Financing
Documents are hereby approved. The DIP Agent and the DIP Lenders shall have the
rights and the obligations set forth in the DIP Financing Documents to make
loans, advances and/or financial accommodations pursuant to the terms and
conditions thereof.

The Debtors shall not apply for or obtain letters of credit from any institution
or entity other than the DIP Lenders.

For any and all obligations under and in the DIP Financing Documents of the
Debtors to the DIP Agent and/or the DIP Lenders, arising after the date of this
Order (the "Obligations" or "DIP Credit"), and in addition to the rights granted
below, subject to the Carve-Out, the DIP Lenders are granted an allowed
super-priority administrative claim in accordance with Section 364(c)(1) of the
Bankruptcy Code having a priority in right of payment over any and all other
obligations, liabilities and indebtedness of the Debtors, now in existence or
hereafter incurred by the Debtors and over any and all administrative expenses
or priority claims of any kind including as specified in, or ordered pursuant
to, Sections 326, 330, 331, 503(b), 506(c), 507(a) or 507(b) of the Bankruptcy
Code, whether arising in the Debtors' Chapter 11 Cases or in any superseding
Chapter 7 cases.

Pursuant to Bankruptcy Code Sections 362, 363(e) and 364(c) and (d), as security
for the prompt payment and performance of any and all Obligations, liabilities
or indebtedness incurred by one or more of the Debtors, individually or
collectively, to the DIP Lenders of whatever nature or description, the Debtors
are hereby authorized to grant to the DIP Agent for the pro rata benefit of the
DIP Lenders, valid, binding, enforceable and perfected first priority liens,
mortgages and security interests, superior to all other creditors of the
Debtors' estates in and to all of the Debtors' presently owned or hereafter
acquired property and assets, whether such property and assets were acquired by
the Debtors before or after the Petition Date, of any kind or nature, whether
real or personal, tangible or intangible, wherever located, including, without
limitation: real property (including without limitation all leasehold interests,
mineral leases and mineral and water rights), other accounts, inventory,
equipment, rolling stocks (including titled and untitled vehicles), cash, cash
equivalents, general intangibles (including intellectual property, trademarks,
trade names, interests in partnerships, joint ventures, investment properties
and bankruptcy-related causes of action, including but not limited to all causes
of action under Chapter 5 of the Bankruptcy Code, including Sections 544 through
550 and Section 553 or other applicable law), letter of credit rights,
supporting obligations, commercial tort claims deposit accounts and investment
property, securities, and the Company's 50% joint venture interest in Houston
Ammonia Terminal L.P. and proceeds thereof, but excluding only the capital stock
or equity interests of the Debtors in FMCL Limited Liability Company,
Mississippi Chemical Holdings, Inc., MissChem (Barbados) SRL, MissChem Trinidad
Limited, Farmland MissChem Limited and any interest, direct or indirect, of the
Debtors in any rights or property of Farmland MissChem Limited (collectively,
the "Excluded Foreign Assets") which are foreign assets not subject to these
Bankruptcy proceedings, (collectively, the "Post-Petition Collateral" or the
"Collateral"), subject only to the Carve-Out (as hereinafter defined) and
permitted liens to the extent they existed and are valid, enforceable and senior
to the liens granted to the DIP Credit Facility on the Petition Date or are
permitted to be prior to the lien of the DIP Credit Facility under the
Post-Petition Credit Agreement (hereinafter referred to as "Permitted Liens").
Harris Trust and Savings Bank is also granted a pari passu lien on the
Collateral for any obligations owed to it as Cash Management Bank as provided in
the Cash Management Order

The Debtors are hereby authorized to use Cash Collateral of the Pre-Petition
Lenders, with the express consent of those Pre-Petition Lenders who have
executed the Standstill Agreement (as defined herein) and the non-objection of
any other Prepetition Lenders, provided the Debtors comply with the terms of
this Order, the DIP Credit Facility and the Standstill Agreement. As adequate
protection for any post-petition diminution in value of the Pre-Petition
Lenders' interests in the Pre-Petition Collateral, including without limitation
for any diminution in value caused by the Debtors' use of the Pre-Petition
Collateral including Cash Collateral, as such term is defined in Bankruptcy Code
Section 364(a), the Pre-Petition Agent for the ratable benefit of each
Pre-Petition Lender is hereby granted a joint and several post-petition claim
(the "Adequate Protection Claim") against the Debtors' estates. In order to
secure such Adequate Protection Claim, the Pre-Petition Agent for the benefit of
the Pre-Petition Lenders is hereby granted a first priority security interest in
and a lien upon (collectively, the "Replacement Liens") upon (x) the
Pre-Petition Collateral and all Post-Petition proceeds of the Pre-Petition and
Post-Petition Collateral thereof, including accounts receivable arising from the
sale after the Petition Date of such Pre-Petition Collateral, and (y) the
Post-Petition Collateral, subject only to (1) Permitted Liens, (2) the
Carve-Out, (3) the liens granted to the DIP Agent pursuant to Section 364 of the
Bankruptcy Code and the liens granted to Harris Trust and Savings Bank as Cash
Management Bank under the Cash Management Order, and (4) the liens and security
interests existing on the Petition Date in favor of the Pre-Petition Agent. To
further provide adequate protection for the Adequate Protection Claim, the
Pre-Petition Lenders are granted an allowed super-priority administrative claim
in accordance with Section 364(c)(1) of the Bankruptcy Code having a priority in
right of payment over any and all other obligations, liabilities and
indebtedness of the Debtors, now in existence or hereafter incurred by the
Debtors and over any and all administrative expenses or priority claims of any
kind including as specified in, or ordered pursuant to, Sections 326, 330, 331,
503(b), 507(a) or 507(b) of the Bankruptcy Code, whether arising in the Debtors'
Chapter 11 Cases or in any superseding Chapter 7 cases but subject to the Carve
Out and the super-priority administrative claim granted to the DIP Lenders. As
further adequate protection, the Debtors are hereby ordered to pay to the
Pre-Petition Agent for the ratable account of the Pre-Petition Lenders (a) on
the closing date of the DIP Credit Facility (the "Closing Date") all non-default
interest accrued on the Pre-Petition Obligations to that date, (b) thereafter
pay interest monthly in arrears at the non-default rate (if prior to a
Termination Date) set forth in the Pre-Petition Financing Documents, and (c)
accrue monthly the difference between the default rate and non-default rate to
be payable at Termination Date or payment in full of the Pre-Petition
Obligations.

Notwithstanding any contrary provision of this Order or the DIP Financing
Documents, the liens and super-priority claims granted to the DIP Lenders and
the Pre-Petition Lenders shall be subject and subordinate to, following the
occurrence and during the pendency of a Carve-Out Event, the payment of allowed
professional fees and disbursements by the professionals retained prior to the
Termination Date pursuant to Bankruptcy Code Sections 327 or 1103(a) by the
Debtors and any statutory committees appointed in the Chapter 11 Cases,
quarterly fees required to be paid pursuant to 28 U.S.C. Section 1930(a)(6) and
any fees payable to the Clerk of the Bankruptcy Court and any agent thereof in
an aggregate amount not to exceed $1,500,0000 plus fees and expenses (other than
those of the DIP Agent, the DIP Lenders, the Pre-Petition Agent and the
Pre-Petition Lenders) incurred prior to a Carve-Out Event but not yet paid to
the extent such fees and expenses are approved by the Bankruptcy Court
(collectively, the "Carve-Out") subject to the right of the DIP Agent, the DIP
Lenders, the Pre-Petition Lenders and the Pre-Petition Agent to object to the
award of any fees and expenses.

          7. Prior to the Termination Date (as defined in the Post-Petition
Credit Agreement), the     Debtors shall be permitted to pay compensation and
reimbursement of expenses authorized to be paid under Bankruptcy Code Sections
330 and 331 or otherwise pursuant to an order of this Court, as the same may be
due and payable, and such payments shall not reduce the Carve-Out subject to the
rights of the DIP Lenders, DIP Agent, the Pre-Petition Lenders and the
Pre-Petition Agent to object to such payments. Upon the Termination Date and
notice by the DIP Agent to the Debtors (the "Carve-Out Event Notice"), the right
of the Debtors to pay professional fees outside the Carve-Out shall terminate (a
"Carve-Out Event"), and, upon such occurrence, the Debtors, after receipt of the
Carve-Out Event Notice from the DIP Agent, shall provide immediate notice by
facsimile to all professionals in the case informing them that a Carve-Out Event
has occurred and further advising them that the Debtors' ability to pay
professionals is subject to the Carve-Out.

          8. The Debtors are deemed to and do hereby waive the right to assert a
charge against Pre-Petition or Post-Petition Collateral under Sections 105,
506(c) or 552(b).

          9. There is no dispute with any Debtor and each Debtor hereby waives,
releases and affirmatively agrees not to allege or otherwise pursue any or all
defenses, affirmative defenses, counterclaims, claims, causes of action,
recoupments, setoffs or other rights that it may have (i) to contest any
Defaults or Events of Default which were or could have been declared by the
Pre-Petition Agent as of the Petition Date; (ii) to contest any provisions of
the Pre-Petition Loan Documents; (iii) to contest the amount of the Debtors'
indebtedness to the Pre-Petition Agent and the Pre-Petition Lenders as of the
Petition Date as set forth herein; (iv) to contest the conduct of the
Pre-Petition Agent or the Pre-Petition Lenders in administering the Pre-Petition
Financing Documents; (v) against the Pre-Petition Agents and/or the Pre-Petition
Lenders with respect to lender liability theories and pursuant to Sections 510,
544, 547, 548 and 549 of the Bankruptcy Code; (vi) to challenge that the
mortgages, liens and security interests granted to the DIP Agent for the ratable
benefit of the DIP Lenders under the DIP Financing Documents and this Order are
senior, valid, fully perfected, non-voidable and enforceable liens and security
interests securing the Obligations except as to Permitted Liens; and (vii) to
challenge that the mortgages, security interests and liens granted to the
Pre-Petition Agent for the ratable benefit of the Pre-Petition Lenders under the
Pre-Petition Financing Agreements or this Order are senior, valid, fully
perfected, non-voidable and enforceable mortgages, security interests and liens
fully securing the Pre-Petition Indebtedness (the "Lien Finding"); provided that
any committee as appointed by the U.S. Trustee or any party with standing to
challenge such liens of any Debtor may file an objection to the Lien Finding as
set out in subclause (vii) above within sixty (60) days after the date of entry
of this Order or be forever barred from challenging the Lien Finding. Absent any
such objection, the Lien Finding shall be final sixty (60) days after entry of
this Order.

          10. So long as there are any Obligations outstanding to the DIP
Lenders under the DIP Credit Facility and until the Adequate Protection Claim is
satisfied, unless the DIP Agent and the Pre-Petition Agent shall have given its
prior written consent, or this Court enters an order, upon proper notice to the
DIP Agent and the Pre-Petition Agent and a hearing, requiring that all the
Debtors' Obligations to the DIP Lenders and the Adequate Protection Claim be
immediately satisfied in full, the Debtors shall neither seek any further orders
in the Debtors' Chapter 11 Cases, nor support any applications therefor, which
authorize: (a) under Bankruptcy Code Section 363, the use of cash collateral in
which the DIP Agent or the Pre-Petition Agent has an interest, or the sale, use,
or lease, other than in the ordinary course of business, of other property of
the Debtors in which the DIP Agent or the Pre-Petition Agent has an interest;
(b) the obtaining of credit or the incurring of indebtedness pursuant to
Bankruptcy Code Sections 364(c) or (d), or any other grant of rights against the
Debtors and/or their estates, secured by a lien, mortgage or security interest
in the Post-Petition Collateral held by the DIP Agent or the Pre-Petition Agent
or entitled to priority administrative status which is equal or superior to that
granted to the DIP Agent, the DIP Lenders or the Pre-Petition Lenders (with
respect to the Replacement Liens) herein; or (c) the return of goods by the
Debtors pursuant to Bankruptcy Code Section 546(c).

          11. In addition to any rights granted to the DIP Agent and DIP Lenders
under the DIP Credit Facility, and to the Pre-Petition Agent and Pre-Petition
Lenders under this Order after the Court's approval thereof, the DIP Agent for
the ratable benefit of the DIP Lenders and the Pre-Petition Agent for the
ratable benefit of the Pre-Petition Lenders (as applicable) shall be entitled to
charge the Debtors' accounts or receive reimbursement thereof, without
application to the Court, for: (a) all of the DIP Agent's and the DIP Lenders'
reasonable fees and expenses, reasonable attorneys' fees and legal expenses and
other advisor or professional fees and expenses arising from or related to the
DIP Credit Facility or any actions taken in connection with these chapter 11
proceedings, including without limitation the negotiating, closing, documenting
and obtaining of Court approval thereof and all proceedings in connection with
the interpretation, amendment, modification, enforcement or carrying out of the
DIP Credit Facility or this Order at any time, and all expenses, costs and
charges in any way or respect arising in connection therewith or related
thereto; (b) all of the Pre-Petition Agent's and the Pre-Petition Lenders'
reasonable fees and expenses, reasonable attorneys' fees and legal expenses and
fees and expenses of other advisors and professionals arising from or related to
the Pre-Petition Financing Documents, the Adequate Protection Claim or any
action taken in connection with these chapter 11 cases, including without
limitation the negotiating and obtaining court approval thereof and proceedings
in connection with the interpretation, amendment, modification, enforcement or
carrying out of the Pre-Petition Financing Documents or the Adequate Protection
Claim or this order at any time, and all expenses, costs and charges in any way
or respect arising in connection therewith or related thereto and (c) all of the
DIP Agent's facility, administrative and filing fees, recording taxes and fees
and reasonable internal examination and audit expenses; and such fees and
expenses in the foregoing subparagraphs (a), (b) and (c) (collectively, the
"Reimbursable Fees") shall be funded through loans under the DIP Credit
Facility, charged to the Debtors' account and shall constitute a part of the
Debtors' Obligations but shall not constitute an item paid in accordance with
the Budget.

          12. The Debtors, at their expense, shall (a) continue to at all times
keep the Collateral fully insured against all loss, peril and hazard and make
the DIP Agent and the Pre-Petition Agent co-insured and loss payee as their
interests appear under such policies, and (b) pay any and all pre-petition
taxes, as authorized pursuant to order of the Court, post-petition taxes,
assessments and governmental charges with respect to such Collateral, all as
provided under the DIP Credit Facility, and will provide the DIP Agent and the
Pre-Petition Agent with proof thereof upon written demand and will give the DIP
Agent and the Pre-Petition Agent access to its records in this regard.

          13. The automatic stay provisions of Bankruptcy Code Section 362 are
hereby modified to permit (a) the Debtors to implement the terms of the DIP
Credit Facility, (b) the Debtors to grant the Replacement Liens to the
Pre-Petition Agent for the benefit of the Pre-Petition Lenders (c) the Debtors
to create, and the DIP Agent or the Pre-Petition Agent, as the case may be, to
perfect, any and all liens, mortgagees and security interests granted to it
hereunder; provided, however, that neither the DIP Agent nor the Pre-Petition
Agent shall be required to file UCC financing statements or other instruments
with any other filing authority to perfect any lien, mortgage or security
interest granted by this Order or take any other action to perfect such liens,
mortgages and security interests; if, however, the DIP Agent or the Pre-Petition
Agent, as the case may be, shall, in its sole discretion, elect for any reason
to file, record or serve any such financing statements or other documents with
respect to such liens and security interest, the Debtors shall execute the same
upon request and the filing, recording or service thereof (as the case may be)
shall be deemed to have been made at the time and on the date required to
implement the priority of such liens and security interests as provided in this
Order.

          14. The time of payment of any and all Obligations of the Debtors
arising out of or incurred pursuant to the DIP Credit Facility shall not be
altered, extended or impaired by any plan or plans of reorganization that may
hereafter be accepted or confirmed or any further orders of the Court which may
hereafter be entered.

          15. Subject to 7 days prior written notice upon the occurrence of a
Terminating Event (as defined below), any and all Obligations of one or more of
the Debtors arising out of or incurred pursuant to the DIP Credit Facility shall
be immediately due and payable, provided, however, the DIP Lenders shall have no
obligation to make loans and/or advances to the Debtors upon the occurrence of a
Terminating Event, and further provided the DIP Credit Facility shall terminate
upon the occurrence of (1) August 15, 2004 or an earlier Maturity Date provided
for in the Post-Petition Credit Agreement (the "Maturity Date"), or (2) any of
the following events ("Terminating Events" or "Termination Event"):

(a) any of the Chapter 11 Cases is either dismissed or converted to a case under
Chapter 7 of the Bankruptcy Code;

(b) a trustee or an examiner with the expanded powers of a trustee is appointed
in any of the Chapter 11 Cases;

(c) any plan or reorganization of the Debtors is confirmed which does not
provide for the payment in full of the Obligations and the Pre-Petition
Obligations upon the effective date of the plan;

(d) other than as contemplated in the Budget, any of the Debtors ceases
operation of any of its businesses or takes any material action for the purpose
of effecting the foregoing without the prior written consent of the DIP Agent;

(e) this Order is reversed, vacated, stayed, amended, supplemented or otherwise
modified in a manner which shall materially and adversely affect the rights of
the DIP Agent and/or the DIP Lenders hereunder or shall materially and adversely
affect the priority of any or all of the DIP Agent's and/or the DIP Lenders'
claims, liens or security interests and which is not acceptable to the DIP
Agent;

(f) the occurrence of an Event of Default under the DIP Financing Documents;

(g) the Final Order is not entered on or before 45 days after the Petition Date;

(h) non-compliance or default by the Debtors with any of the terms and
provisions of this Order;

(i) the failure of this Court to overrule (within 60 days of the filing thereof)
any objection filed with respect to the Lien Finding set forth in paragraph 9
hereof;

(j) any other superpriority claim or lien equal or superior in priority to that
granted pursuant to or permitted hereunder shall be granted;

(k) an examiner having enlarged powers under Section 1106(b) of the Bankruptcy
Code shall be appointed for any of the Debtors;

(l) the automatic stay of Bankruptcy Code Section 362 is lifted so as to allow a
third party to proceed against any material asset of the Debtors; or

(m) any plan of reorganization for any Debtor is confirmed without the DIP
Lenders' consent.

          16. Upon the occurrence of a Terminating Event and the giving of the
Termination Notice or upon the occurrence of the Maturity Date:

(a) the Debtors shall immediately segregate all of the Post-Petition Collateral,
including without limitation cash collateral, and shall not be permitted to use
such Collateral absent the DIP Agent's prior written consent; and

(b) after the DIP Agent shall have the right, free of the restrictions of
Bankruptcy Code Section 362, (1) to take immediate reasonable action to protect
and preserve the Collateral, and (2) after giving seven (7) days prior written
notice of a Terminating Event to the Debtors' and the Office of the U.S. Trustee
(the "Notice Parties") by the DIP Agent (the "Termination Notice") to exercise
its rights and remedies pursuant to the DIP Credit Facility and/or applicable
law as to all or such part of the Post-Petition Collateral as the DIP Agent, in
its sole discretion, shall elect.

          17. Nothing in this Order shall limit the rights of the Pre-Petition
Lenders or the DIP Lenders to seek further relief (including additional adequate
protection), or modification or termination of the automatic stay for good cause
shown.

          18. Nothing in this Order shall limit the rights of any Pre-Petition
Lender or any DIP Lender to assign all of its rights, claims and Obligations
under the DIP Financing Documents or the Pre-Petition Financing Documents.

          19. The Debtors shall provide the DIP Agent and Pre-Petition Agent
with such written reports, certified by the president, vice-president or chief
financial officer of the Company to be accurate to the best of his knowledge,
information and belief, as are required under the DIP Financing Documents, and
such additional written reports as the DIP Agent and Pre-Petition Agent, in its
reasonable discretion, shall require.

          20. The Debtors are directed to keep their books and records of
original entry, including without limitation, records of sale, credits
authorized (whether or not credit memoranda have been issued), purchases,
accounts receivable, bills of lading, cash receipts, and cash disbursements,
current and updated, so that all business activity is posted to them in the
ordinary course of the Debtors' businesses.

          21. The DIP Agent and Pre-Petition Agent shall have the right to
inspect, audit, examine, check, make copies of or extracts from the books,
accounts, checks, orders, invoices, bills of lading, correspondence and other
records of the Debtors, and the Debtors shall make all of same available to the
DIP Agent and its representatives, for such purposes.

          22. If and as requested by the DIP Agent, the Debtors shall implement
a blocked account or lockbox system for their receivables (in form and substance
satisfaction to the DIP Agent).

          23. To the extent that all cash and checks of the Debtors currently in
their possession, bank accounts, lockbox accounts or otherwise, and the proceeds
thereof, if any, are proceeds of the Collateral, upon entry of this Order, the
Debtors shall deliver such proceeds to the DIP Agent, and thereafter the Debtors
and any successor to the Debtors, including without limitation any successor
trustee or trustees, shall immediately deliver any and all payments or proceeds
realized upon the sale, liquidation, collection or disposition of the
Post-Petition Collateral or Pre-Petition Collateral, including without
limitation the proceeds of sales authorized pursuant to Bankruptcy Code
Section 363 or any plan of reorganization ("Proceeds") which come into their
possession to the DIP Agent and/or the DIP Lenders, in the form received.

          24. The DIP Agent is authorized to accrue interest on the outstanding
balance of the Obligations pursuant to the DIP Financing Documents, and to apply
remittances from the Debtors against interest as set forth herein and therein.

          25. Subject to the other terms of this Order, the DIP Agent is
authorized, notwithstanding the provisions of Bankruptcy Code Section 362, to
retain and apply the Proceeds of the Post-Petition Collateral including the
Pre-Petition Collateral as follows:

          (A) Prior to the occurrence of the Termination Date (as defined in the
Post-Petition Credit Agreement), all payments and collections from Pre-Petition
Collateral or Post-Petition Collateral (including Cash Collateral) shall be
applied, first, to expenses and other obligations set forth in the attached
Budget as permitted by the Post-Petition Credit Agreement, second, to the costs,
fees and expenses of the DIP Agent, DIP Lenders, and Pre-Petition Agent
(including without limitation the fees and expenses of counsel and other
professionals and advisors employed or retained by the DIP Agent, DIP Lenders
and Pre-Petition Agent, third, to reduce the loans outstanding under the
Post-Petition Credit Agreement, fourth to be held by the DIP Agent in an account
established by the DIP Agent and under the DIP Agent's exclusive dominion and
control (the "Cash Collateral Account") until such time as the amounts held
therein are requested by the Debtors to pay expenses and other obligations set
forth in the Budget, except that the Net Cash Proceeds (as defined in the
Post-Petition Credit Agreement) of asset sales outside the ordinary course of
business, condemnation or casualty proceed shall be applied as set forth below
in sub-section (C). So long as no Event of Default (as defined in the
Post-Petition Credit Agreement) shall have occurred and be continuing, the DIP
Agent shall, at the Debtors' request, release proceeds held in the Cash
Collateral Account to the Company to pay expenses and other obligations set
forth in the Budget. During the existence of an Event of Default all amounts in
the Cash Collateral Account shall be applied as described in subsection (B).

          (B) After the occurrence of the Termination Date, all payments and
collections from Pre-Petition Collateral or Post-Petition Collateral (including
Net Cash Proceeds from asset dispositions and Cash Collateral) shall be applied,
first, to the costs, fees and expenses of the DIP Agent and the DIP Lenders
(including without limitation the fees and expenses of counsel and other
professionals and advisors retained or employed by the DIP Agent), second, to
permanently reduce obligations outstanding under the Post-Petition Credit
Agreement and to provide cash collateral for letters of credit outstanding under
the Post-Petition Credit Agreement, third, to the payment of all other
outstanding Post-Petition Obligations, fourth to reduce the Pre-Petition Loans
(on the basis set forth in the Pre-Petition Credit Agreement) provided that
$1,500,000 of Cash Collateral shall be available to pay the Carve Out, and
fifth, to the Company.

          (C) To the extent that any sales of assets which include any
Pre-Petition Collateral or Post-Petition Collateral (in an amount in excess of
$1,000,000 in the aggregate) occur prior to the Termination Date and outside the
ordinary course of business (none to occur without Bankruptcy Court approval and
with the DIP Lenders and the Pre-Petition Lenders reserving all rights, if any,
to object to any such sale), 100% of the Net Cash Proceeds (as defined below)
thereof in excess of $1,000,000 in the aggregate must be paid to the DIP Agent
for the account of the DIP Lenders and the Pre-Petition Lenders for application
to the Pre-Petition Loans and the DIP Credit as described below. (Asset sale
proceeds shall not include any casualty or condemnation proceeds to the extent
the Company has elected to use such proceeds to repair, rebuild or replace the
assets subject to such casualty or condemnation, no Events of Default exist and,
to the extent of proceeds in excess of $5,000,000 with respect to any single
casualty or condemnation event, the DIP Lenders have approved such repair,
rebuilding or replacement. Any property so repaired, rebuilt or replaced shall
constitute part of the Post-Petition Collateral and shall be subject to the
Replacement Liens in favor of the Pre-Petition Agent and the Pre-Petition
Lenders). As used herein with respect to asset sales or dispositions the term
"Net Cash Proceeds" shall be defined as set forth in the Post-Petition Credit
Agreement and the term "sale or "sales" shall include the term "Disposition" as
defined in the Post-Petition Credit Agreement. Any such proceeds of sales
designated to pay such taxes and costs of sale which are not required to be
disbursed at the closing of such sale shall be held in escrow by the DIP Agent
and shall be subject to the lien of the DIP Agent, the DIP Lenders, the
Pre-Petition Agent and the Pre-Petition Lenders until applied to pay such taxes
and costs of sale. Prior to the Termination Date, the Net Cash Proceeds of asset
sales in excess of $1,000,000 in the aggregate shall be applied as follows: 50%
as a permanent pay down to the DIP Credit (and a corresponding reduction in the
DIP Commitment Amount) and 50% to the Pre-Petition Obligations as provided in
the Pre-Petition Credit Agreement. If the DIP Credit shall become fully paid
from the Net Cash Proceeds of asset sales, then any remainder Net Cash Proceeds
shall be applied to reduce the Pre-Petition Loans of the Pre-Petition Lenders.
Following any asset sale in excess of $1,000,000 in the aggregate, the Borrowing
Base shall be reset and the Budget shall be redetermined to the satisfaction of
the requisite DIP Lenders.

          provided, further,

that (i) upon the Termination Date any consent to use of Cash Collateral given
by the Pre-Petition Lenders or the DIP Lenders shall terminate and any rights of
the Debtors to use Cash Collateral granted under this Order or the DIP Financing
Documents shall cease on the Termination Date and (ii) such applications of the
Proceeds set forth in A and B above shall be free and clear of any claim,
charge, assessment or other liability. Notwithstanding the application of
Proceeds set forth in A above, Cash Collateral collected after the Petition Date
but prior to the Termination Date may be used by the Company to pay (a) any
essential trade creditor in full (including for pre-petition trade payables),
provided that such essential trade creditor has executed an agreement (in form
and substance satisfactory to the DIP Lenders and the Pre-Petition Lenders) with
the Company pursuant to which such essential trade creditor agrees to continue
to extend credit and supply goods and/or services to the Company on normal and
customary terms in accordance with industry standards or terms acceptable to the
DIP Agent and Pre-Petition Agent and consistent with the assumptions used in the
projections of the Company that support feasibility of the Company and that have
been approved by the Pre-Petition Lenders and the DIP Lenders and (b) certain
tax claims and certain employee related claims to the extent set forth in the
Budget and approved by the DIP Lenders or, if not set forth in the Budget, to
the extent mutually agreed upon by the Debtors and the DIP Agent.



          26. Pursuant to, and to the extent of, the provisions of Bankruptcy
Code Section 364(e), the liens, mortgages and security interests granted by this
Order shall be binding on the Debtors, their estates and their successors and
assigns even if this Order is reversed or modified on appeal.

          27. The Debtors are hereby authorized to do and perform all acts and
to make, execute and deliver all instruments and documents which may be required
or necessary for the performance of the DIP Credit Facility including, without
limitation, the delivery to the DIP Agent of the original checks or other forms
of remittance received by the Debtors which are the proceeds of the
Post-Petition Collateral, and the payment by the Debtors of any monies or assets
in their possession of all sums required to be paid to the DIP Agent and the DIP
Lenders under the DIP Credit Facility.

          28. Notwithstanding Bankruptcy Rule 7062, the terms and conditions of
this Order shall be: (a) immediately enforceable pursuant to Bankruptcy Rule
8005; and (b) not be stayed absent (1) an application by a party in interest for
such stay in conformance with such Bankruptcy Rule 8005, and (2) a hearing upon
notice to the Debtors and the DIP Agent.

          29. The provisions of this Order and any actions taken pursuant hereto
shall survive entry of any orders which may be entered confirming any plan of
reorganization or which may be entered converting these Chapter 11 Cases from
Chapter 11 to Chapter 7 of the Bankruptcy Code; provided, further, that the
terms and provisions of this Order, as well as the liens, mortgages and security
interests granted under the DIP Credit Facility and to secure the Adequate
Protection Claim, shall continue in this or any superseding case under the
Bankruptcy Code and such liens, mortgages and security interests and the
Adequate Protection Claim shall maintain their priority as provided by this
Order until the Obligations and the Pre-Petition Obligations are satisfied in
full.

          30. Nothing in this Order shall limit the DIP Lenders' and the
Pre-Petition Lenders' rights to seek modification of this Order for good cause
shown provided an Event of Default exists under the Post-Petition Credit
Agreement or a Terminating Event has occurred or is about to occur.

          31. Nothing in this Order shall in any way prejudice or compromise any
rights the Pre-Petition Lenders or the DIP Lenders may have against parties
other than the Debtors, including, without limitation, the Pre-Petition Lenders'
rights under that certain Guaranty Agreement dated November 15, 2002 (the "MCHI
Guaranty") from Mississippi Chemical Holdings, Inc., a British Virgin Islands
company, pursuant to which Mississippi Chemical Holdings, Inc. agreed to pay any
proceeds from the Excluded Foreign Assets to the Pre-Petition Lenders and
subject to a Standstill Agreement attached hereto as Exhibit B between
Prepetition Lenders and Debtors (the "Standstill Agreement").

          32. Each of the Debtors is authorized to enter into and perform its
obligations under the Standstill Agreement.

          33. The Pre-Petition Lenders and the Pre-Petition Agent are hereby
authorized to apply any amounts received pursuant to the MCHI Guaranty and the
Standstill Agreement to the Pre-Petition Obligations pursuant to the
Pre-Petition Credit Agreement.

          34. The provisions of this Order shall be binding upon and inure to
the benefit of the DIP Agent, the DIP Lenders, the Pre-Petition Agent, the
Pre-Petition Lenders, the Debtors, the Debtors' estates and their respective
successors and assigns (including any trustee appointed as a representative of
any Debtor's estate or in any subsequent proceeding under the Bankruptcy Code).

          35. To the extent that any of the provisions of this Order shall
conflict with any of the provisions of the DIP Financing Documents, this Order
is deemed to control and shall supersede the conflicting provision(s) in said
agreement(s).

Notice of Final Hearing

          34. Upon entry of this Order, the Debtors shall, on or before May 22,
2003, provide notice via U.S. Mail, First Class, together with copies of the
Motion, this Order and the Notice of Final Hearing ("Notice of Final Hearing")
to each of the Parties listed on Schedule 1 to the Motion and to any party
requesting notice prior to the date of service. Service upon said persons as set
forth herein shall constitute good and sufficient notice of the Final Hearing.
The Notice of Final Hearing shall state that any party-in-interest wishing to
object to the Motion shall file written objections thereto with the Clerk of the
U.S. Bankruptcy for the Southern District of Mississippi, Jackson Division, so
that the objection is received by the Clerk and stamped "filed" by 4:00 p.m. on
June 9, 2003 ("Objection Deadline") and likewise served upon the following
persons by such Objection Deadline: (a) Counsel for the Debtors: James W. O'Mara
and Douglas C. Noble, Phelps Dunbar LLP, Post Office Box 23066, Jackson,
Mississippi 39225-3066; (b) Counsel for DIP Lenders and Pre-Petition Lenders:
James E. Spiotto, Chapman and Cutler, 111 W. Monroe, Chicago, IL 60603 and
Stephen W. Rosenblatt, Butler, Snow, O'Mara Stevens & Cannada, PLLC, P.O. Box
22567, Jackson, MS 39225-2567; (c) Counsel for Unofficial Committee of
Bondholders: Anthony Princi and Tom Kent, Orrick, Herrington & Sutcliffe, 666
Fifth Avenue, New York, New York 10103; (d) Ronald H. McAlpin, Office of the
U.S. Trustee, Suite 706, 100 W. Capitol Street, Jackson, Mississippi 39269; and
(e) Counsel for any Official Committee, if then appointed.

          35. The Final Hearing on the Motion shall be held on Wednesday, June
11, 2003 at 2:30 p.m. in Room 526 of the James O. Eastland United States
Courthouse, 245 E. Capitol Street, Jackson, Mississippi before the Honorable
Edward Ellington, United States Bankruptcy Judge.

          SO ORDERED this the 16th day of May, 2003.

                                                                                
/s/ Edward Ellington

                                                                                
Edward Ellington

                                                                                
United States Bankruptcy Judge

--------------------------------------------------------------------------------

 

Exhibit A

to Interim Financing Order



Budget



 

 

[image1.gif]



--------------------------------------------------------------------------------

 

Exhibit B

to

Interim Financing Order

Standstill Agreement

 

STANDSTILL AGREEMENT

Among

Mississippi Chemical Corporation

and

The Banks Party Hereto

and

Harris Trust and Savings Bank,

as Administrative Agent

Dated as of May 16, 2003

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS



MISSISSIPPI CHEMICAL CORPORATION



STANDSTILL AGREEMENT



SECTION 1.              DEFINITIONS. . . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . .  . . . . . . . . . . .  3

          Section 1.1.     Certain Definitions . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .  3

          Section 1.2.      Terms Defined in DIP Credit Agreement. . . . . . . .
. . . . . . . . . . . . . . . . . . 4

SECTION 2.              AGREEMENTS OF THE PRE-PETITION BANKS AND THE

                                   PRE-PETITION AGENTS. . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . .. . 4

          Section 2.1.       The Standstill. . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .. . 4

          Section 2.2.       Consent to Use of Cash Collateral. . . . . . . . .
. . . . . . . . . . . . . . . . . . . .  . 5

          Section 2.3.       Administrative Expense Carve-Out. . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . 5

SECTION 3.               AGREEMENTS OF THE BORROWER AND THE

                                    GUARANTORS. . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . 5

          Section 3.1.       Compliance with MCHI Guaranty. . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . 5

          Section 3.2.       Waiver of Claims. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . .. 6

          Section 3.3.       Indemnification. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .  6

          Section 3.4.       Sharing of Information. . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . 6

SECTION 4.               CONDITIONS PRECEDENT. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . .6

SECTION 5.               TERMINATION. . . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . 7

SECTION 6.               MISCELLANEOUS. . . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . .  7

          Section 6.1.       Amendments and Waivers. . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 7

          Section 6.2.       Waiver of Rights. . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . .  7

          Section 6.3.       Counterparts. . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . 7

          Section 6.4.       Successors and Assigns; Governing Law; Entire
Agreement. . . . . . . . . . . . 8

          Section 6.5.       No Joint Venture . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . .8

          Section 6.6.       Severability. . . . . . . . . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . . . . . . . .8

          Section 6.7.       Table of Contents and Headings. . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 8

          Section 6.8.       Jurisdiction; Venue; Waiver of Jury Trial. . . . .
. . . . . . . . . . . . . . . . . . . . . . 8

          Section 6.9.       No Modification; No Discharge; Survival of Claims.
. . . . . . . . . . . . . . . . . .8

          Section 6.10.     Pre-Petition Loan Documents. . . . . . . . . . . . .
. . . . . . . . . . . . . . . . . . . . . . 9

--------------------------------------------------------------------------------



Mississippi Chemical Corporation

Standstill Agreement

          This Standstill Agreement, dated as of May 16, 2003, is by and among
Mississippi Chemical Corporation, a Mississippi corporation (the "Borrower"), as
debtor and debtor-in-possession in a case pending under Chapter 11 of the
Bankruptcy Code, and each of the parties executing this Agreement under the
heading "Guarantors" (each a "Guarantor" and collectively the "Guarantors"),
each as debtor and debtor-in-possession in a case pending under Chapter 11 of
the Bankruptcy Code, (the Borrower and the Guarantors, each a "Debtor" and
collectively the "Debtors"), each of which Guarantors is a debtor and
debtor-in-possession in a case pending under Chapter 11 of the Bankruptcy Code
(the cases of the Borrower and the Guarantors, each a "Chapter 11 Case" and
collectively the "Chapter 11 Cases"), the several banks and other financial
institutions or entities from time to time parties to this Agreement
(individually a "Pre-Petition Bank" and collectively the "Pre-Petition Banks"),
Harris Trust and Savings Bank, as administrative agent for the Pre-Petition
Banks (in such capacity, the "Pre-Petition Agent").

Witnesseth:

          Whereas, the Pre-Petition Agent, the Pre-Petition Banks, the Borrower
and the Guarantors are parties to that certain Amended and Restated Credit
Agreement dated as of November 15, 2002 by and between the Borrower, the several
lenders from time to time parties thereto, and Harris Trust and Savings Bank, as
administrative agent, as the same has from time to time been modified or amended
(as so modified and amended, the "Pre-Petition Credit Agreement") pursuant to
which the Pre-Petition Banks have made loans and other financial accommodations
to the Borrower;

          Whereas, the Guarantors have guaranteed the Borrower's indebtedness,
obligations and liabilities to the Pre-Petition Agent and the Pre-Petition Banks
under the Pre-Petition Credit Agreement and the other Pre-Petition Loan
Documents;

          Whereas, Mississippi Chemical Holdings, Inc., a British Virgin Islands
company ("MCHI") executed and delivered to the Pre-Petition Agent and the
Pre-Petition Banks that certain Mississippi Chemical Holdings, Inc. Guaranty
Agreement dated as of November 15, 2002 (the "MCHI Guaranty") pursuant to which
MCHI guaranteed the Borrower's indebtedness, obligations and liabilities to the
Pre-Petition Agent and the Pre-Petition Banks under the Pre-Petition Loan
Documents; and

          Whereas, on May 15, 2003 (the "Petition Date") the Borrower and the
Guarantors have filed voluntary petitions with the United States Bankruptcy
Court for the Southern District of Mississippi initiating the Chapter 11 Cases
and have continued in possession of their assets and the management of their
businesses pursuant to Sections 1107 and 1108 of the Bankruptcy Code;

          Whereas, the Borrower owns, directly or indirectly, all of the issued
and outstanding capital stock or other equity interests of each of the
Guarantors;

          Whereas, certain of the Pre-Petition Banks (the "DIP Banks") have
offered to enter into certain debtor-in possession financing arrangements with
the Borrower pursuant to which the DIP Banks will make loans and provide other
financial accommodations to the Borrower during the Chapter 11 Cases; and

          Whereas, Borrower and Guarantors have determined that the enforcement
by the Pre-Petition Agent and/or the Pre-Petition Banks of the MCHI Guaranty
will materially and adversely affect their prospects for a successful
reorganization; and

          Whereas, Borrower and Guarantors have required, as a condition
precedent to entering into debtor in possession financing arrangements with the
DIP Banks, that the Pre-Petition Agent and the undersigned Pre-Petition Banks
enter into this Agreement pursuant to which, among other things, the
Pre-Petition Agent and the Pre-Petition Banks agree to forbear from enforcing
the MCHI Guaranty upon the terms and conditions set forth herein.

          Now, Therefore, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree as follows:

Section 1.     Definitions.

          Section 1.1. Certain Definitions. The terms hereinafter set forth when
used herein shall have the following meanings:

          "Administrative Expense Carve-Out"

shall mean $1,500,000 plus, prior to the Termination Date, accrued and pending
applications for professional fees and expenses (other than those of the DIP
Agent, the Pre-Petition Agent, the DIP Lenders and the Pre-Petition Banks)
incurred prior to the Termination Date to the extent such fees and expenses have
not been paid but were approved by the Banks in the Budget.



          "Agreement"

means this Standstill Agreement, as the same may be amended, supplemented,
restated and otherwise modified from time to time.



          "DIP Credit Agreement"

means the Post-Petition Credit Agreement dated as of May 16, 2003, among the
Borrower, the Guarantors, the from time to time lenders party thereto and Harris
Trust and Savings Bank, as administrative and collateral agent thereunder, as
the same may be amended, supplemented, restated or otherwise modified from time
to time.



          "DIP Lenders"

means the from time to time lenders party to the DIP Credit Agreement.



          "DIP Agent"

means the administrative and collateral agent for the DIP Lenders under the DIP
Credit Agreement.



          "FMCL Liquidity Event"

means (a) the sale or other disposition of the Trinidad Interest or any part
thereof, (b) the refinancing of the Ex-Im Bank Indebtedness, (c) the payment of
any dividend or other distribution by FMCL, and (d) any other event relating to
the Trinidad Interest that results in proceeds being received by the Borrower or
any of its Subsidiaries.



          "Liquidity Event Net Proceeds

" means the net proceeds received in cash by MCHI from any FMCL Liquidity Event
after payment of (a) all reasonable and customary transaction costs incurred in
connection with such FMCL Liquidity Event, including, without limitation,
reasonable fees and expenses of counsel, accountants, investment bankers,
brokers and other agents and advisors, (b) all taxes (including, without
limitation, income, sales, transaction, stamp and similar taxes) paid or payable
by Borrower, any Guarantor, MCHI or any of its Subsidiaries in connection with
such FMCL Liquidity Event, and (c) the payment of all debts, obligations and
liabilities of MCHI or any of its Subsidiaries to any third party which become
due and payable as a result of such FMCL Liquidity Event, including, without
limitation, all amounts paid or payable in respect of the Ex-Im Bank
Indebtedness." means the net proceeds received in cash by MCHI from any FMCL
Liquidity Event after payment of (a) all reasonable and customary transaction
costs incurred in connection with such FMCL Liquidity Event, including, without
limitation, reasonable fees and expenses of counsel, accountants, investment
bankers, brokers and other agents and advisors, (b) all taxes (including,
without limitation, income, sales, transaction, stamp and similar taxes) paid or
payable by Borrower, any Guarantor, MCHI or any of its Subsidiaries in
connection with such FMCL Liquidity Event, and (c) the payment of all debts,
obligations and liabilities of MCHI or any of its Subsidiaries to any third
party which become due and payable as a result of such FMCL Liquidity Event,
including, without limitation, all amounts paid or payable in respect of the
Ex-Im Bank Indebtedness.



          "Non-Debtor Subsidiary Bankruptcy"

means (i) any Subsidiary of the Borrower that is not a Debtor (each a
"Non-Debtor Subsidiary") shall commence any case, proceeding or other action (A)
under any existing or future law of any jurisdiction, domestic or foreign,
relating to bankruptcy, insolvency, reorganization or relief of debtors, seeking
to have an order for relief entered with respect to it, or seeking to adjudicate
it a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (B) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Non-Debtor Subsidiary shall make a
general assignment for the benefit of its creditors; or (ii) there shall be
commenced against any such Non-Debtor Subsidiary any case, proceeding or other
action of a nature referred to in clause (i) above which (A) results in the
entry of an order for relief or any such adjudication or appointment or
(B) remains undismissed, undischarged or unbonded for a period of 60 days; or
(iii) there shall be commenced against any such Non-Debtor Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any such
Non-Debtor Subsidiary shall take any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any of the acts set forth in clause
(i), (ii), or (iii) above; or (v) any such Non-Debtor Subsidiary shall generally
not, or shall be unable to, or shall admit in writing its inability to, pay its
debts as they become due.



          Section 1.2. Terms Defined in DIP Credit Agreement. Any term not
otherwise specifically defined in this Agreement shall have the meaning given to
such term in the DIP Credit Agreement.

Section 2.     Agreements of the Pre-Petition Banks and the Pre-Petition Agents.

          Section 2.1. The Standstill. The Pre-Petition Agent (at the direction
of the undersigned Pre-Petition Banks, which is hereby given) and the
undersigned Pre-Petition Banks agree that they will not take any action of any
type to enforce the MCHI Guaranty until the Termination Date. Until the
Termination Date, such prohibited enforcement actions include, without
limitation, (i) the commencement or prosecution of any law suit or other legal
proceeding against MCHI, (ii) the filing or joining with any other creditor of
MCHI in the filing of any bankruptcy, insolvency, receivership, attachment,
sequestration or similar proceeding against MCHI or with respect to its assets,
or (iii) the exercise of any right of set off or similar right with respect to
MCHI or any of its assets. The agreement of the Pre-Petition Agent and
Pre-Petition Lenders set forth in this Section 2.1 is subject to the conditions
that the Borrower and MCHI shall cause all such Liquidity Event Net Proceeds
received by any subsidiary of MCHI to be transferred to MCHI, that all Liquidity
Event Net Proceeds received by the Borrower, any Guarantor or MCHI shall be paid
to the Pre-Petition Agent within one (1) Business Day of their receipt for
application to the Pre-Petition Obligations pursuant to the Pre-Petition Credit
Agreement and that any Liquidity Event Net Proceeds designated to pay actual
taxes payable and related transaction costs shall be held by the Pre-Petition
Agent in escrow until applied to pay such taxes and costs.

          Section 2.2. Consent to Use of Cash Collateral. The Pre-Petition Agent
and the Pre-Petition Banks hereby consent to the use of their cash collateral
(within the meaning Section 363 of the Bankruptcy Code) as provided in the DIP
Credit Agreement, provided that as adequate protection (within the meaning
Section 363 of the Bankruptcy Code), the Financing Orders shall provide that the
Pre-Petition Banks (or an agent on their behalf) shall be granted a replacement
lien on all Post-Petition Collateral to secure the Pre-Petition Obligations for
and to the extent of the post-petition use of Pre-Petition Collateral and
proceeds thereof and for any post-petition diminution in value of Pre-Petition
Collateral (the "Replacement Lien"), which Replacement Lien shall be subordinate
only to (i) the liens granted to the DIP Agent and the DIP Lenders to secure the
DIP Loans, (ii) the Administrative Expense Carve Out, and (iii) other Permitted
Liens. The Pre-Petition Banks shall share such Replacement Liens in the same
priority as they did pre-petition.

          Section 2.3. Administrative Expense Carve-Out. The Pre-Petition Agent
and the Pre-Petition Banks hereby subordinate their claims on the Pre-Petition
Obligations and their Liens on the Collateral as security for the Pre-Petition
Obligations in each case to (x) the payment of the amount allowed by the
Bankruptcy Court for professional fees and disbursements subject to
Section 503(b)(2) of the Bankruptcy Code incurred by the Debtors and any
statutory committees appointed in the Chapter 11 Cases, and (y) the payment of
fees pursuant to 28 U.S.C. Section 1930, collectively in an amount not to exceed
the Administrative Expense Carve-Out, provided that Cash Collateral collected
and applied by the Pre-Petition Banks or the DIP Lenders prior to the
Termination Date shall not reduce the Administrative Expense Carve-Out. Nothing
herein contained shall subordinate or in any way impair or otherwise affect the
Superpriority Claims of the DIP Agent and the DIP Lenders on the Post-Petition
Obligations or the Liens securing the Post-Petition Obligations and the Adequate
Protection Obligations. Fees and expenses paid by the Debtors prior to the
Termination Date shall not reduce the amount of the Administrative Expense
Carve-Out.

Section 3.     Agreements of the Borrower and the Guarantors.

          In further consideration of the agreements of the Pre-Petition Agent
and Pre-Petition Banks herein contained, the Borrower and Guarantors further
agree with the Pre-Petition Agent and Pre-Petition Lenders as set forth in this
Section 3.

          Section 3.1. Compliance with MCHI Guaranty. The Borrower shall cause
MCHI to comply, and cause its subsidiaries to comply, with the terms of Section
3 of the MCHI Guaranty.

          Section 3.2. Waiver of Claims. The Financing Orders shall contain
waivers of relief, claims, charges and limitation of the Pre-Petition Agent's or
the Pre-Petition Banks' rights under Sections 105, 506(c) and 552(b) of the
Bankruptcy Code and claims pursuant to Sections 510, 544, 547, 548 and 549 of
the Bankruptcy Code (in each case at least as to Final Financing Order and
subject to the Lien Validation Process). If any such waivers, claims, charges
and limitations exist, and in consideration of the mutual agreements contained
herein, to the extent not irreconcilably inconsistent with the provisions hereof
or the Financing Order, the Borrower and each Guarantor hereby agrees not to
assert and affirmatively waives any claim it otherwise might have under
Sections 105, 506(c), 510, 544, 547, 548, 549 and 552(b) of the Bankruptcy Code,
to the extent permitted by the Bankruptcy Court and applicable law (in each case
at least as to the Final Financing Order and subject to the Lien Validation
Process).

          Section 3.3. Indemnification

. The Borrower agrees to indemnify and hold harmless the Pre-Petition Banks and
the Pre-Petition Agent and their respective directors, officers, agents,
representatives and employees as described in the Pre-Petition Credit Agreement.
The Borrower acknowledges that the Pre-Petition Agent and the Pre-Petition Banks
are relying on the provisions of the Financing Orders that require that their
post-petition fees and expenses be paid as a form of adequate protection.



          Section 3.4. Sharing of Information. Each of the Pre-Petition Agent
and each Pre-Petition Bank may discuss the Borrower's business and financial
condition of the Borrower and its Subsidiaries with each other, the DIP Banks,
the DIP Agent and prospective participants in the DIP Credit and the
Pre-Petition Obligations.

Section 4.     Conditions Precedent.

          This Agreement shall become effective upon the satisfaction of all of
the following conditions precedent:

          Section 4.1. the Borrower, the Guarantors, the Pre-Petition Agent and
all of the Pre-Petition Banks shall have executed and delivered this Agreement;

          Section 4.2. the Chapter 11 Cases shall have been filed;

          Section 4.3. the Debtors shall have no debtor-in-possession financing
facility other than the facility provided pursuant to the DIP Credit Agreement;

          Section 4.4. the DIP Credit Agreement shall have been executed and
delivered by all of the parties thereto and shall be in full force and effect;

          Section 4.5. the Interim Financing Order substantially in the form
attached as an exhibit to the DIP Credit Agreement after notice given and a
hearing conducted in accordance with Bankruptcy Rule 4001(c) shall have been
entered by the Bankruptcy Court and shall be in full force and effect and shall
not have been amended, modified, stayed, vacated, reversed or rescinded in any
respect;

          Section 4.6. the Borrower shall have reimbursed the Pre-Petition Agent
and the Pre-Petition Banks for all reasonable fees and expenses incurred by
them, including the reasonable fees and expenses of Chapman and Cutler, Chapman
and Cutler's local counsel, and FTI Consulting, Inc., in connection with the
Pre-Petition Credit Agreement and the transactions contemplated hereby which
have accrued and been invoiced as of the date hereof (it being understood that
such amounts paid remain subject to Bankruptcy Court approval).

Section 5.     Termination.

          The Pre-Petition Agent's and Pre-Petition Banks' agreement not to
enforce their rights under the MCHI Guaranty shall terminate (a) upon the
occurrence of the Termination Date, (b) if Liquidity Event Net Proceeds are not
applied to the Pre-Petition Obligations as described in Section 2.1 hereof,
(c) the Borrower or any Guarantor shall default in the observance or performance
of any covenant contained in Section 3 of this Agreement, (d) MCHI or any of its
subsidiaries shall default in the observance or performance of any covenant
contained in Section 3 of the MCHI Guaranty, or (e) a Non-Debtor Subsidiary
Bankruptcy shall occur, and in the case of clauses (c) and (d) preceding, such
default shall continue uncured and unwaived for a period of 7 days following
written notice from Pre-Petition Agent to Borrower and MCHI.

Section 6.     Miscellaneous.

          Section 6.1. Amendments and Waivers. Any term, covenant, agreement or
condition of this Agreement may be amended only by a written amendment executed
by the Borrower, all of the Pre-Petition Banks constituting Required Banks (as
defined in the Pre-Petition Credit Agreement) ("Required Banks") and, if the
rights or duties of the Pre-Petition Agent are materially affected thereby, the
Pre-Petition Agent, or compliance therewith by the Borrower and the Guarantors
only may be waived (either generally or in a particular instance and either
retroactively or prospectively), if the Borrower shall have obtained the consent
in writing of the Required Banks and, if the rights or duties of the DIP Agent
are materially affected thereby, the Pre-Petition Agent. Any such amendment or
waiver shall apply equally to all Pre-Petition Banks and shall be binding upon
them, upon each future holder of any Note and Reimbursement Obligation and upon
the Borrower. No such amendment or waiver shall extend to or affect any
obligation not expressly amended or waived.

          Section 6.2. Waiver of Rights. No delay or failure on the part of the
Pre-Petition Agent or any Pre-Petition Bank or on the part of the holder or
holders of any Note or Reimbursement Obligation in the exercise of any power or
right shall operate as a waiver thereof, nor as an acquiescence in any Potential
Default or Event of Default, nor shall any single or partial exercise of any
power or right preclude any other or further exercise thereof, or the exercise
of any other power or right, and the rights and remedies hereunder of the
Pre-Petition Agent, the Pre-Petition Banks and of the holder or holders of any
Notes are cumulative to, and not exclusive of, any rights or remedies which any
of them would otherwise have.

          Section 6.3 Counterparts. This Agreement may be executed in any number
of counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument. One or more of the Pre-Petition Banks
may execute a separate counterpart of this Agreement which has also been
executed by the Borrower, and this Agreement shall become effective as and when
all of the Pre-Petition Banks have executed this Agreement or a counterpart
thereof and lodged the same with the Pre-Petition Agent.

          Section 6.4. Successors and Assigns; Governing Law; Entire Agreement.
This Agreement shall be binding upon the Borrower, the Guarantors, the
Pre-Petition Agent and the Pre-Petition Banks and their respective successors
and assigns, and shall inure to the benefit of the Borrower, the Guarantors, the
Pre-Petition Agent, each of the Pre-Petition Banks and MCHI (which is an express
third party beneficiary of the obligations of the Pre-Petition Agent and
Pre-Petition Banks contained herein) and the benefit of their respective
successors and assigns. This Agreement and the rights and duties of the parties
hereto shall be construed and determined in accordance with the internal laws of
the State of Illinois. This Agreement constitutes the entire understanding of
the parties with respect to the subject matter hereof and any prior agreements,
whether written or oral, with respect thereto are superseded hereby. The
Borrower and the Guarantors may not assign any of their rights or obligations
hereunder without the written consent of the Pre-Petition Banks.

          Section 6.5. No Joint Venture. Nothing contained in this Agreement
shall be deemed to create a partnership or joint venture among the parties
hereto.

          Section 6.6. Severability. In the event that any term or provision
hereof is determined to be unenforceable or illegal, it shall be deemed severed
herefrom to the extent of the illegality and/or unenforceability and all other
provisions hereof shall remain in full force and effect.

          Section 6.7. Table of Contents and Headings. The table of contents and
section headings in this Agreement are for reference only and shall not affect
the construction of any provision hereof.

          Section 6.8. Jurisdiction; Venue; Waiver of Jury Trial. The Borrower
and each Guarantor hereby submits to the nonexclusive jurisdiction of the United
States District Court for the Northern District of Illinois and of any Illinois
court sitting in Chicago for purposes of all legal proceedings arising out of or
relating to this Agreement or the transactions contemplated hereby. The Borrower
and each Guarantor irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum.
The Borrower, the Guarantors, the Pre-Petition Agent, and the Pre-Petition Banks
hereby irrevocably waive any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby.

          Section 6.9. No Modification; No Discharge; Survival of Claims. This
Agreement shall not be modified, altered or affected in any manner by any plan
of reorganization or any order of confirmation for any Debtor or any other
financing or extensions or incurring of indebtedness by any Debtor pursuant to
Section 364(c) of the Bankruptcy Code. Without limiting the generality of the
foregoing, each of the Borrower and the Guarantors agrees that (i) its
obligations hereunder shall not be discharged by the entry of an order
confirming a plan of reorganization (and each of the Borrower and the
Guarantors, pursuant to Section 1141(d)(4) of the Bankruptcy Code, hereby waives
any such discharge) and (ii) the Superpriority Claim granted to the Pre-Petition
Agent and the Pre-Petition Banks pursuant to the Financing Order and the Lien
granted to the DIP Agent for the benefit of the Pre-Petition Agent the
Pre-Petition Banks pursuant to the DIP Credit Agreement and the Financing Order
shall not be affected in any manner by the entry of an order confirming a plan
of reorganization.

          Section 6.10. Pre-Petition Loan Documents. Subject to the provisions
of the Bankruptcy Code and any orders entered by the Bankruptcy Court, the
Pre-Petition Loan Documents shall remain in full force and effect, and the
execution of this Agreement by the Pre-Petition Agent and the Pre-Petition
Banks, and the delivery to and acceptance thereof by the Pre-Petition Agent and
the Pre-Petition Banks, do not and shall not constitute a waiver of any
provision of the Pre-Petition Loan Documents, except as expressly provided in
this Agreement.

          In Witness Whereof, the parties have executed and delivered this
Agreement as of the date first set forth above.

          Dated as of May 16, 2003.

 

MISSISSIPPI CHEMICAL CORPORATION, 

 

   as Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                               

 

       Name    Timothy A. Dawson

 

       Title      Senior Vice President and

 

                     Chief Financial Officer

     

GUARANTORS:

     

MISSCHEM NITROGEN, L.L.C., as Debtor 

 

   and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

      Name  Timothy A. Dawson

 

      Title     Vice President of Finance and Treasurer

   

--------------------------------------------------------------------------------

 

MISSISSIPPI NITROGEN, INC., as Debtor 

 

   and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

      Name   Timothy A. Dawson

 

      Title     Vice President of Finance and Treasurer

     

TRIAD NITROGEN, L.L.C., as Debtor and

 

   Debtor-in-Possession

         

By   /s/ Timothy A. Dawson                                   

 

   Its  Vice President of Finance and Treasurer

     

MISSISSIPPI PHOSPHATES CORPORATION,

 

   as Debtor and Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI POTASH, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

EDDY POTASH, INC., as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL MANAGEMENT

 

   COMPANY, as Debtor and Debtor-in-

 

   Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President of Finance and Treasurer

     

MISSISSIPPI CHEMICAL COMPANY, L.P., as

 

   Debtor and Debtor-in-Possession

         

By   MISSISSIPPI CHEMICAL MANAGEMENT

 

        COMPANY, its general partner

         

By   /s/ Timothy A. Dawson                                   

 

      Its Vice President of Finance and Treasurer

     

MELAMINE CHEMICALS, INC., as Debtor and

 

   Debtor-in-Possession

         

By  /s/ Timothy A. Dawson                                    

 

     Its  Vice President - Finance

     

HARRIS TRUST AND SAVINGS BANK

 

   individually and as Pre-Petition Agent

         

By  /s/ Lawrence A. Mizera                                    

 

     Name    Lawrence A. Mizera

 

     Title      Vice President

     

PRE-PETITION BANKS:

     

CREDIT AGRICOLE INDOSUEZ

         

By

 

    Name                                                               

 

    Title                                                                 

     

By

 

     Name                                                              

 

     Title                                                                

     

MORGAN STANLEY SENIOR FUNDING, INC.

         

By  /s/ Dan Allen                                                   

 

     Name  Dan Allen

 

     Title    Executive Director

     

BANC OF AMERICA STRATEGIC

 

   SOLUTIONS, INC.

         

By  /s/ Charles Kerr                                              

 

     Name  Charles Kerr

 

     Title    Managing Director

     

THE BANK OF NOVA SCOTIA, ATLANTA

 

   AGENCY

         

By

 

 

    Name                                                                

     Title                                                                

     

SUNTRUST BANK (formerly known as SunTrust

 

   Bank, Atlanta)

         

By  /s/ J. Christopher Deisley                                 

 

     Name  J. Christopher Deisley

 

     Title    Managing Director

     

WACHOVIA BANK, NATIONAL

 

   ASSOCIATION (formerly known as First Union

 

   National Bank)

         

By

 

    Name                                                               

 

    Title                                                                 

     

ABN AMRO BANK, N.V.

         

By  /s/ Clifford S. Blasberg                                    

 

     Name  Clifford S. Blasberg

 

     Title     Group Vice President

     

By  /s/ William J. Teresky, Jr.                                

 

     Name   William J. Teresky, Jr.

 

     Title      Senior Vice President

   

--------------------------------------------------------------------------------

 

 

AVENUE SPECIAL SOLUTIONS FUND II, 

 

   L.P., as Buyer

     

By: Avenue Capital Partners II, LLC, General

 

       Partner

     

       By:   GL Partners II, LLC, Managing Members

 

               of General Partner

     

By  /s/ Sonia E. Gardner                                        

 

     Name  Sonia E. Gardner

 

     Title    Managing Member

     

By

 

     Name                                                               

 

     Title                                                                 

     

Address:

     

Avenue Capital Management II, LLC, as agent for

 

Avenue Special Situations Funds II, LP

 

535 Madison Avenue, 15th Floor

 

New York, NY 10022

 

Attention: Matthew Sandschafer

 

   

TRUSTMARK NATIONAL BANK

         

By   /s/ William H. Edwards                                  

 

      Name   William H. Edwards

 

      Title      Vice President

     

AMSOUTH BANK

         

By   /s/ J. D. May                                                  

 

      Name   J. D. May

 

     Title     Vice President

   

--------------------------------------------------------------------------------

 

 

SPCP GROUP, L.L.C.

         

By  /s/ Edward A. Mule                                         

 

     Name   Edward A. Mule

 

     Title     Principal

     

Address:  600 Steamboat Rd.

 

               Greenwich, CT 06830

 

Attention: Jim Curry

     

PRESIDENT AND FELLOWS OF HARVARD

 

   COLLEGE

     

By:  Whippoorwill Associates Incorporated

 

        Its: Agent and Authorized Signatory

         

By  /s/ Shelley F. Greenhaus                                  

 

     Name   Shelley F. Greenhaus

 

     Title     Managing Director

     

Address:  Whippoorwill Associates, Inc.

 

                11 Martine Avenue, 11th Floor

 

                White Plains, NY 10606

 

Attention: Shelley F. Greenhaus

--------------------------------------------------------------------------------

 

Exhibit H

Mississippi Chemical Corporation
Borrowing Certificate

          This Borrowing Certificate is furnished to Harris Trust and Savings
Bank and the other Banks (collectively, the "Banks") and Harris Trust and
Savings Bank as DIP Agent (the "DIP Agent") for the Banks, in satisfaction of
the condition precedent contained in Section 6.2(g) of that certain
Post-Petition Credit Agreement dated as of May __, 2003, as amended by and among
Mississippi Chemical Corporation, a Mississippi corporation (the "Borrower"),
the DIP Agent and the Banks (the "Agreement"). Unless otherwise defined herein,
the terms used in this Compliance Certificate have the meanings ascribed thereto
in the Agreement.

          The Undersigned Hereby Certifies That:

          1. I am the duly elected [President] or [Chief Financial Officer] of
the Borrower.

          2. Concurrently herewith the Borrower has requested a Loan or L/C
pursuant to the terms of the Credit Agreement.

          3. The requested Loan or L/C requested by the Borrower is consistent
with the terms of the Budget and is to be used solely for Budget items (subject
to variations permitted by the Agreement).

          4. To the best of my knowledge, the Borrower has observed or performed
all of its covenants and other agreements, and satisfied in all material
respects every condition contained in the Credit Agreement and the Security
Documents to be observed, performed or satisfied by the Borrower, and I have no
knowledge of, the existence of any condition or event which constitutes a
Potential Default or Event of Default as of the date of this Certificate, except
as set forth below.

          Described below are the exceptions, if any, to paragraph 4 by listing,
in detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking or proposes to
take with respect to each such condition or event:

                      __________________________________________________

                      __________________________________________________

          The foregoing certifications are made and delivered this _____ day of
_______________________, ________.

                                                                
________________________________________

                                                                 [President] or
[Chief Financial Officer of The Borrower]

--------------------------------------------------------------------------------



Exhibit I

Excess Collateral Availability Requirement

Month Ending

Excess Collateral Availability Requirement

May 31, 2003

$46,700,000

June 30, 2003

48,000,000

July 31, 2003

39,600,000

August 31, 2003

33,800,000

September 30, 2003

34,700,000

October 31, 2003

31,900,000

November 30, 2003

36,900,000

December 31, 2003

38,400,000

January 31, 2004

34,800,000

February 29, 2004

31,300,000

March 31, 2004

31,700,000

April 30, 2004

47,900,000

May 31, 2004

45,700,000

June 30, 2004

45,100,000

July 31, 2004

38,700,000

August 31, 2004

30,300,000

 

--------------------------------------------------------------------------------

 

Exhibit J

Executory Contracts to be assumed

          1. Triad Nitrogen, L.L.C. construction contract with Shaw
Construction, Inc. regarding Melamine Chemicals, Inc.

          2. Construction contract relating to closing of old gypsum stack at
Mississippi Phosphates.

          3. OCP phosphate rock contract.

          4. Chevron sulfur contract.

--------------------------------------------------------------------------------



Schedule 5.3

Litigation and Taxes

          Taxes - Certain state amended income tax returns required to report
and remit state income taxes arising from completed Internal Revenue Service
audits of fiscal years ended June 30, 1997, June 30, 1998, and June 30, 1999.
Adequate reserves have been established in accordance with generally accepted
accounting principles, consistently applied.

--------------------------------------------------------------------------------



Schedule 7.20

Minimum Required EBITDA

Period Ending

Minimum Required Amount

June 30, 2003

$   960,000

July 31, 2003

910,000

August 31, 2003

1,080,000

September 30, 2003

1,880,000

October 31, 2003

1,860,000

November 30, 2003

4,110,000

December 31, 2003

6,110,000

January 31, 2004

8,830,000

February 29, 2004

12,430,000

March 31, 2004

15,430,000

April 30, 2004

21,080,000

May 31, 2004

25,140,000

June 30, 2004

28,870,000

July 31, 2004

33,450,000

August 31, 2004

37,720,000

 

--------------------------------------------------------------------------------

 

Schedule 7.21

Maximum Permitted Capital Expenditures

Period Ending

Maximum Permitted Amount

June 30, 2003

$  2,500,000

July 31, 2003

4,500,000

August 31, 2003

6,000,000

September 30, 2003

7,500,000

October 31, 2003

9,500,000

November 30, 2003

11,000,000

December 31, 2003

12,500,000

January 31, 2004

14,000,000

February 29, 2004

15,000,000

March 31, 2004

18,000,000

April 30, 2004

19,000,000

May 31, 2004

20,200,000

June 30, 2004

22,000,000

July 31, 2004

23,000,000

August 31, 2004

23,000,000

--------------------------------------------------------------------------------

 

 

Schedule 7.22

Certain Existing Restrictions on Borrower and Subsidiaries

          1. Restrictions contained in documents evidencing or governing
industrial revenue bonds issued for the benefit of Mississippi Phosphates
Corporation which restrict the use of the proceeds of such industrial revenue
bonds.

          2. Deed of Charge (Shares and Securities) dated as of November 10,
1998, among JPMorgan Chase Bank, as collateral trustee (the "Collateral
Trustee"), the Borrower and certain of its Subsidiaries, Farmland Industries,
Inc. and certain of its Subsidiaries, and FMCL, as amended by that certain
Novation and Variation of Deed of Charge (Shares and Securities), dated as of
May 7, 2003, by and among Farmland Trinidad Limited, MissChem Trinidad Limited,
Farmland Industries, Inc., Mississippi Chemical Corporation, Koch Mineral
Services, LLC, and JPMorgan Chase Bank, and Farmland MissChem Limited.

          3. Subordination Agreement dated as of November 10, 1998, among Ex-Im
Bank, MissChem Trinidad Limited and FMCL.

          4. Unanimous Shareholders Agreement dated as of November 10, 1998,
among MissChem Trinidad Limited, MissChem Barbados, SRL and the Collateral
Trustee.

          5. Amended and Restated Shareholders Agreement dated as of
November 10, 1998, among Farmland Industries, Inc. and certain of its
Subsidiaries and the Borrower and certain of its Subsidiaries.

          6. Limited Liability Company Agreement of FMCL LLC dated April 1,
1998, as amended on November 10, 1998.

          7. Limited partnership agreement of Houston Ammonia Terminal, L.P.